Exhibit 10.27
Conformed through Amendment #17, dated as of June 19, 2020


THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
dated as of December 3, 2010
among
PDC FUNDING COMPANY, LLC, as Seller,


PATTERSON COMPANIES, INC., as Servicer,


THE CONDUITS PARTY HERETO,


THE FINANCIAL INSTITUTIONS PARTY HERETO,


THE PURCHASER AGENTS PARTY HERETO


and


MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.)
as Agent






12660813v3






--------------------------------------------------------------------------------

Table of Contents


Page
ARTICLE I PURCHASE ARRANGEMENTS 2
Section 1.1 Purchase Facility 2
Section 1.2 Increases; Sale of Asset Portfolio 2
Section 1.3 Decreases 4
Section 1.4 Payment Requirements 5
Section 1.5 Deemed Exchange 5
Section 1.6 RPA Deferred Purchase Price 5
ARTICLE II PAYMENTS AND COLLECTIONS 6
Section 2.1 Payments 6
Section 2.2 Collections Prior to Amortization 6
Section 2.3 Collections Following Amortization 8
Section 2.4 Ratable Payments 9
Section 2.5 Payment Rescission 9
Section 2.6 Maximum Purchases In Respect of the Asset Portfolio 9
Section 2.7 Clean-Up Call; Limitation on Payments 10
Section 2.8 Investment of Collections in Second-Tier Account 10
Section 2.9 Reserve Account 11
ARTICLE III CONDUIT PURCHASES 12
Section 3.1 CP Costs 12
Section 3.2 CP Costs Payments 12
Section 3.3 Calculation of CP Costs 12
ARTICLE IV FINANCIAL INSTITUTION FUNDING 12
Section 4.1 Financial Institution Funding 12
Section 4.2 Financial Institution Yield Payments 12
Section 4.3 Selection and Continuation of Rate Tranche Periods 13
Section 4.4 Financial Institution Discount Rates 13
Section 4.5 Suspension of the LIBO Rate or Replacement of the LIBO Rate 13
Section 4.6 Extension of Liquidity Termination Date 15
ARTICLE V REPRESENTATIONS AND WARRANTIES 17
Section 5.1 Representations and Warranties of the Seller Parties 17
ARTICLE VI CONDITIONS OF PURCHASES 22
1




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


Section 6.1 Conditions Precedent to Initial Purchase and Deemed Exchange 22
Section 6.2 Conditions Precedent to All Purchases 22
ARTICLE VII COVENANTS 23
Section 7.1 Affirmative Covenants of The Seller Parties 23
Section 7.2 Negative Covenants of The Seller Parties 31
Section 7.3 Hedging Agreements 33
ARTICLE VIII ADMINISTRATION AND COLLECTION 34
Section 8.1 Designation of Servicer 34
Section 8.2 Duties of Servicer 35
Section 8.3 Collection Notices 37
Section 8.4 Responsibilities of Seller 37
Section 8.5 Reports 37
Section 8.6 Servicing Fees 37
ARTICLE IX AMORTIZATION EVENTS 37
Section 9.1 Amortization Events 37
Section 9.2 Remedies 40
ARTICLE X INDEMNIFICATION 40
Section 10.1 Indemnities by The Seller Parties 40
Section 10.2 Increased Cost and Reduced Return 43
Section 10.3 Other Costs and Expenses 44
Section 10.4 Allocations 45
Section 10.5 Accounting Based Consolidation Event 45
Section 10.6 Required Rating 45
ARTICLE XI AGENT 46
Section 11.1 Authorization and Action 46
Section 11.2 Delegation of Duties 46
Section 11.3 Exculpatory Provisions 46
Section 11.4 Reliance by Agent 47
Section 11.5 Non-Reliance on Agent and Other Purchasers 47
Section 11.6 Reimbursement and Indemnification 47
Section 11.7 Agent in its Individual Capacity 47
Section 11.8 Successor Agent 48
2




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


ARTICLE XII ASSIGNMENTS; PARTICIPATIONS 48
Section 12.1 Assignments 48
Section 12.2 Participations 50
Section 12.3 Federal Reserve 50
Section 12.4 Collateral Trustee 50
ARTICLE XIII PURCHASER AGENTS 50
Section 13.1 Purchaser Agents 50
ARTICLE XIV MISCELLANEOUS 51
Section 14.1 Waivers and Amendments 51
Section 14.2 Notices 52
Section 14.3 Ratable Payments 52
Section 14.4 Protection of Ownership Interests of the Purchasers 53
Section 14.5 Confidentiality 53
Section 14.6 Bankruptcy Petition 54
Section 14.7 Limitation of Liability 54
Section 14.8 CHOICE OF LAW 55
Section 14.9 CONSENT TO JURISDICTION 55
Section 14.10 WAIVER OF JURY TRIAL 55
Section 14.11 Integration; Binding Effect; Survival of Terms 55
Section 14.12 Counterparts; Severability; Section References 56
Section 14.13 MUFG Roles and Purchaser Agent Roles 56
Section 14.14 Characterization 56
Section 14.15 Excess Funds 57
Section 14.16 Intercreditor Agreement 57
Section 14.17 Confirmation and Ratification of Terms 57
Section 14.18 Consent 58
Section 14.19 USA PATRIOT Act Notice 58


3





--------------------------------------------------------------------------------



EXHIBITS


Exhibit I -  Definitions
Exhibit II  - Form of Purchase Notice
Exhibit III - Places of Business of the Seller Parties; Locations
          of Records; Federal Employer Identification Number(s)
Exhibit IV - Names of Collection Banks; Collection Accounts
Exhibit V - Form of Compliance Certificate
Exhibit VI - Form of Collection Account Agreement
Exhibit VII - Form of Assignment Agreement
Exhibit VIII - Credit and Collection Policy
Exhibit IX - Form of Contract(s)
Exhibit X - Form of Monthly Report
Exhibit XI - Form of Performance Undertaking
Exhibit XII - Form of Postal Notice
Exhibit XIII - Form of DPP Report
Exhibit XIV - Form of Weekly Report
SCHEDULES
Schedule A  - Commitments, Payment Addresses, Conduit Purchase Limits, Purchaser
          Agents and Related Financial Institutions
Schedule B - Documents to be delivered to Agent and Each Purchaser Agent on or
          prior to the Initial Purchase
Schedule C - Payment Instructions




        4



--------------------------------------------------------------------------------



INDEX OF DEFINED TERMS
DEFINED IN THE BODY OF THE AGREEMENT

Affected Financial Institution48Agent1Agent’s Account6Aggregate
Reduction5Amortization Event36Asset Portfolio4Assignment
Agreement47Conduits1Consent Notice14Consent Period14Deemed Exchange5Extension
Notice14Financial Institutions1Indemnified Amounts39Indemnified Party39MUFG1MUFG
Conduit1MUFG Roles55Non-Renewing Financial Institution14Obligations6Other
Costs43Other Sellers43Participant48Payment Instruction5PDCo1Prior
Agreement1Proposed Reduction Date4Purchase2Purchase Notice2Purchaser Agent
Roles55Purchaser Agents1Purchasing Financial Institutions47Ratings
Request42Reduction Notice4Required Ratings42RPA Deferred Purchase
Price6Seller1Seller Parties1Seller Party1Servicer33

        5



--------------------------------------------------------------------------------




Servicing Fee36Terminating Financial Institution15Terminating Rate
Tranche12Termination Date8Termination Percentage8



        6




--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT


THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
This Third Amended and Restated Receivables Purchase Agreement, dated as of
December 3, 2010, is by and among PDC Funding Company, LLC, a Minnesota limited
liability company (the “Seller”), Patterson Companies, Inc., a Minnesota
corporation (together with its successors and assigns “PDCo”), as initial
Servicer (Servicer together with Seller, the “Seller Parties” and each a “Seller
Party”), the entities listed on Schedule A to this Agreement under the heading
“Financial Institution” (together with any of their respective successors and
assigns hereunder, the “Financial Institutions”), the entities listed on
Schedule A to this Agreement under the heading “Conduit” (together with any of
their respective successors and assigns hereunder, the “Conduits”), the entities
listed on Schedule A to this Agreement under the heading “Purchaser Agent”
(together with any of their respective successors and assigns hereunder, the
“Purchaser Agents”) and MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ,
Ltd.) (“MUFG”), as assignee of JPMorgan, as agent for the Purchasers hereunder
or any successor agent hereunder (together with its successors and assigns
hereunder, the “Agent”). Unless defined elsewhere herein, capitalized terms used
in this Agreement shall have the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS
The Seller Parties, MUFG and certain other financial institutions, Victory
Receivables Corporation (the “MUFG Conduit”) and certain other commercial paper
conduits and JPMorgan are parties to that certain Second Amended and Restated
Receivables Purchase Agreement, dated as of March 19, 2010 (as amended
supplemented, or otherwise modified through the date hereof excluding this
Agreement, the “Prior Agreement”).
The parties to the Prior Agreement are entering into the Closing Date Assignment
Agreement as of the date hereof and, in connection therewith, the parties hereto
now desire to amend and restate the Prior Agreement in its entirety to read as
set forth herein.
MUFG has been requested and is willing to act as Agent on behalf of the Conduits
and the Financial Institutions in accordance with the terms hereof.
AGREEMENT
Now therefore, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree that, subject to satisfaction of the conditions
precedent set forth in Section 6.1, the Prior Agreement is hereby amended and
restated in its entirety to read as follows:
ARTICLE I
PURCHASE ARRANGEMENTS
Section 1.1 Purchase Facility.





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
(a) Upon the terms and subject to the conditions hereof, during the period from
the date hereof to but not including the Facility Termination Date, Seller shall
sell and assign, as described in Section 1.2(b), the Asset Portfolio to Agent
for the benefit of the Purchasers, as applicable. In accordance with the terms
and conditions set forth herein, each Conduit may, at its option, instruct Agent
to make cash payments to Seller of the related Cash Purchase Price in respect of
the Asset Portfolio (each such cash payment, a “Purchase”) on behalf of such
Conduit, or if any Conduit shall decline to make such Purchase, Agent shall make
such Purchase, on behalf of such declining Conduit’s Related Financial
Institutions, in each case and from time to time in an aggregate amount not to
exceed at such time (i) in the case of each Conduit, its Conduit Purchase Limit
and (ii) in the aggregate, the lesser of (A) the Purchase Limit and (B) the
aggregate amount of the Commitments. Any amount not paid for the Asset Portfolio
hereunder as Cash Purchase Price shall be paid to Seller as the RPA Deferred
Purchase Price pursuant to, and only to the extent required by, the priority of
payments set forth in Sections 2.2(b) and (c) and otherwise pursuant to the
terms of this Agreement (including Section 2.6).
(b) Seller may, upon at least 10 Business Days’ prior notice to Agent and each
Purchaser Agent, terminate in whole or reduce in part, ratably among the
Financial Institutions, the unused portion of the Purchase Limit; provided that
(i) each partial reduction of the Purchase Limit shall be in an amount equal to
$5,000,000 or an integral multiple thereof and (ii) the aggregate of the Conduit
Purchase Limits for all of the Conduits shall also be terminated in whole or
reduced in part, ratably among the Conduits, by an amount equal to such
termination or reduction in the Purchase Limit.
Section 1.2 Increases; Sale of Asset Portfolio.
(a) Increases. Seller shall provide Agent and each Purchaser Agent with at least
two Business Days’ (or if the date of such Purchase will be other than a
Settlement Date, three Business Days’) prior notice in a form set forth as
Exhibit II hereto of each Purchase (a “Purchase Notice”). Each Purchase Notice
shall be subject to Section 6.2 hereof and, except as set forth below, shall be
irrevocable, shall specify the requested Cash Purchase Price (which shall not be
less than $10,000,000 and in additional increments of $100,000) and the
requested date of such Purchase (which shall be on a Settlement Date or any
other Business Day so long as no more than one Purchase occurs each calendar
month on a date other than a Settlement Date) and, in the case of a Purchase, if
the Cash Purchase Price thereof is to be funded by any of the Financial
Institutions, the requested Discount Rate and Rate Tranche Period and shall be
accompanied by a current listing of all Receivables (including any Receivables
to be purchased by Seller under the Receivables Sale Agreement on the date of
such Purchase specified in such Purchase Notice). Following receipt of a
Purchase Notice, Agent will promptly notify the MUFG Conduit of such Purchase
Notice, each Purchaser Agent will promptly notify the Conduit in such Purchaser
Agent’s Purchaser Group of such Purchase Notice and Agent and each Purchaser
Agent will identify the Conduits that agree to make the Purchase. If any Conduit
declines to make a proposed Purchase, Seller may cancel the Purchase Notice or,
in the absence of such a cancellation, the Purchase of such Receivables, Related
Security and Collections, which such Conduit has declined to Purchase, will be
made by such declining Conduit’s Related
        2

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Financial Institution(s) in accordance with the rest of this Section 1.2(a). If
the proposed Purchase or any portion thereof is to be made by any of the
Financial Institutions, Agent shall send notice of the proposed Purchase to the
MUFG Conduit’s Related Financial Institution and/or the applicable Purchaser
Agent shall send notice of the proposed Purchase to the Related Financial
Institutions in such Purchaser Agent’s Purchaser Group, as applicable, in each
case concurrently by telecopier or email specifying (i) the date of such
Purchase, which date must be at least one Business Day after such notice is
received by the applicable Financial Institutions, (ii) each Financial
Institution’s Pro Rata Share of the aggregate Cash Purchase Price in respect of
such Receivables, Related Security and Collections of the Financial Institutions
in such Financial Institution’s Purchaser Group are then purchasing and (iii)
the requested Discount Rate and the requested Rate Tranche Period. On the date
of each Purchase, upon satisfaction of the applicable conditions precedent set
forth in Article VI and the conditions set forth in this Section 1.2(a), the
Conduits and/or the Financial Institutions, as applicable, shall deposit to the
Facility Account, in immediately available funds, no later than 12:00 noon
(Chicago time), an amount equal to (i) in the case of a Conduit that has agreed
to make such Purchase, such Conduit’s Pro Rata Share of the aggregate Cash
Purchase Price of the Receivables, Related Security and Collections in respect
of such Purchase or (ii) in the case of a Financial Institution, such Financial
Institution’s Pro Rata Share of the aggregate Cash Purchase Price of the
Receivables, Related Security and Collections the Financial Institutions in such
Financial Institution’s Purchaser Group are then purchasing. Each Financial
Institution’s Commitment hereunder shall be limited to purchasing the assets in
the Asset Portfolio that the Conduit in such Financial Institution’s Purchaser
Group has declined to Purchase. Each Financial Institution’s obligation shall be
several, such that the failure of any Financial Institution to make available to
Seller any funds in connection with any Purchase shall not relieve any other
Financial Institution of its obligation, if any, hereunder to make funds
available on the date of such Purchase, but no Financial Institution shall be
responsible for the failure of any other Financial Institution to make funds
available in connection with any Purchase.
Notwithstanding anything to the contrary set forth in this Section 1.2(a) or
otherwise in this Agreement, the parties hereto hereby acknowledge and agree
that any Financial Institution may, in its reasonable discretion, by written
notice (a “Delayed Purchase Notice”) delivered to the Agent and the Seller no
later than 12:00 p.m. (Chicago time) on the Business Day immediately preceding
the applicable Purchase date elect (subject to the proviso below) with respect
to any Purchase to pay its Pro Rata Share of the aggregate Cash Purchase Price
of the Receivables, Related Security and Collections on or before the
thirty-fifth (35th) day following the date of the related Purchase Notice (or if
such day is not a Business Day, then on the next succeeding Business Day) (the
“Delayed Purchase Date”), rather than on the date requested in such Purchase
Notice (any Financial Institution making such an election, a “Delayed Financial
Institution”); provided, that, with respect to each Financial Institution’s
Purchaser Group, an amount equal to 10.0% of such Financial Institution’s
Purchaser Group’s Commitment may not be subject to a Delayed Purchase Date.
No Delayed Financial Institution (or, for the avoidance of doubt, its related
Conduit) shall be obligated to pay its Pro Rata Share of the applicable
aggregate Cash Purchase Price until the applicable Delayed Purchase Date. A
Delayed Financial Institution shall pay its Pro Rata Share
        3

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
of the applicable aggregate Cash Purchase Price on the applicable Delayed
Purchase Date in accordance with this Section 1.2(a); provided, however, that a
Delayed Financial Institution may, in its sole discretion, pay its Pro Rata
Share of the applicable aggregate Cash Purchase Price on any Business Day prior
to such Delayed Purchase Date. The Seller shall be obligated to accept the
proceeds of such Delayed Financial Institution’s portion of the applicable Cash
Purchase Price on the applicable Delayed Purchase Date in accordance with this
Section 1.2(a).
The parties hereto hereby acknowledge and agree that they are implementing the
delayed funding mechanics provided for in this Section for the purpose of
effecting a more favorable “liquidity coverage ratio” (including as set forth in
“Basel III” or as “Basel III” or portions thereof may be adopted in any
particular jurisdiction) with respect to one or more Financial Institutions (or
its holding company). Upon the occurrence of any Regulatory Change reasonably
likely to eliminate such favorable effects with respect to all Financial
Institutions, so long as no Amortization Event or Potential Amortization Event
has occurred and is continuing, the Seller and Servicer may request in writing
delivered to the Agent and each Purchaser Agent that this Agreement be amended
such that the delayed funding mechanics set forth in this Section are removed.
The Agent and each Purchaser Agent shall promptly notify the Seller and Servicer
if they consent to such request and such request may be accepted or rejected by
such parties in their sole discretion. Failure of the Agent or any Purchaser
Agent to notify the Seller or the Servicer within ten (10) Business Days shall
be deemed to constitute a rejection of such request.
(b) Sale of Asset Portfolio. In accordance with Sections 1.1(a) and 1.2(a),
Seller hereby sells, assigns and transfers to Agent (on behalf of Purchasers),
for the related Cash Purchase Price and the RPA Deferred Purchase Price,
effective on and as of the date of each Purchase by any Purchaser hereunder, all
of its right, title and interest in, to and under all Receivables and the
Related Security and Collections relating to such Receivables (other than
Seller’s title in and to the Second-Tier Account, the Reserve Account and the
Facility Account, each of which shall remain with Seller), whether currently
existing or thereafter acquired (the assets sold, assigned and transferred to
include not only the Receivables, Collections and Related Security (other than
Seller’s title in and to the Second-Tier Account, the Reserve Account and the
Facility Account) existing as of the date of such Purchase but also all future
Receivables and such Related Security and Collections acquired by Seller from
time to time as provided herein). Purchaser’s right, title and interest in and
to such assets is herein called the “Asset Portfolio”.
Section 1.3 Decreases. Seller shall provide Agent with an irrevocable prior
written notice in conformity with the Required Notice Period (a “Reduction
Notice”) of any proposed reduction of the Aggregate Capital from Collections and
Agent will promptly notify each Purchaser of such Reduction Notice after Agent’s
receipt thereof. Such Reduction Notice shall designate (i) the date (the
“Proposed Reduction Date”) upon which any such reduction of the Aggregate
Capital shall occur (which date shall give effect to the applicable Required
Notice Period), and (ii) the amount of the Aggregate Capital to be reduced that
shall be applied ratably to the aggregate Capital of the Conduits and the
Financial Institutions in accordance with the amount of Capital (if any) owing
to the Conduits (ratably to each Conduit, based on the ratio of such Conduit’s
Capital at such time to the aggregate Capital of all the Conduits at such time),
on the one hand, and the amount of Capital (if any) owing to the Financial
Institutions (ratably to
        4

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
each Financial Institution, based on the ratio of such Financial Institution’s
Capital at such time to the aggregate Capital of all of the Financial
Institutions at such time), on the other hand (the “Aggregate Reduction”),
without regard to any unpaid RPA Deferred Purchase Price. Only one (1) Reduction
Notice shall be outstanding at any time. Concurrently with any reduction of the
Aggregate Capital pursuant to this Section, Seller shall pay to the applicable
Purchaser all Broken Funding Costs arising as a result of such reduction. No
Aggregate Reduction will be made following the occurrence of the Amortization
Date without the prior written consent of Agent.
Section 1.4 Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement or any other
Transaction Document shall be paid or deposited in accordance with the terms
hereof no later than 11:00 a.m. (Chicago time) on the day when due in
immediately available funds, and if not received before 11:00 a.m. (Chicago
time) shall be deemed to be received on the next succeeding Business Day. If
such amounts are payable to (i) Agent, they shall be paid to Agent for its own
account, in accordance with the applicable instructions set forth on Schedule C
and (ii) any Purchaser Agent or Purchaser, they shall be paid to the Purchaser
Agent for such Person’s Purchaser Group, for the account of such Person, in
accordance with the applicable instructions set forth on Schedule C, in each
case until otherwise notified by Agent or the related Purchaser Agent, as
applicable (each instruction set forth in clauses (i) and (ii) being a “Payment
Instruction”). Upon notice to Seller, Agent (on behalf of itself and/or any
Purchaser) may debit the Facility Account for all amounts due and payable
hereunder. All computations of Financial Institution Yield, per annum fees or
discount calculated as part of any CP Costs, per annum fees hereunder and per
annum fees under any Fee Letter shall be made on the basis of a year of 360 days
for the actual number of days elapsed. If any amount hereunder or under any
other Transaction Document shall be payable on a day which is not a Business
Day, such amount shall be payable on the next succeeding Business Day.
Section 1.5 Deemed Exchange. Notwithstanding the otherwise applicable conditions
precedent to payments in respect of the Asset Portfolio hereunder, upon the
effectiveness of this Agreement in accordance with its terms and the
effectiveness of the Closing Date Assignment Agreement in accordance with its
terms, each Purchaser shall be deemed to have delivered and released its
undivided interests in the “Purchaser Interest” under (and as defined in) the
Prior Agreement as of the date hereof in a contemporaneous exchange for the
acquisition of the Asset Portfolio hereunder in an amount equal to the
outstanding principal amount of all outstanding “Capital” (as defined in the
Prior Agreement) advanced in respect of the initial purchase under the Prior
Agreement or any subsequent “Incremental Purchase” under and as defined in the
Prior Agreement. Such deemed exchange under the Prior Agreement and the initial
Purchase hereunder (the “Deemed Exchange”) shall constitute a replacement of all
outstanding principal amounts of the outstanding “Capital” made under the Prior
Agreement by way of such initial Purchase hereunder.
Section 1.6 RPA Deferred Purchase Price. Subject to the application of
Collections as RPA Deferred Purchase Price as permitted on each Settlement Date
pursuant to Sections 2.2(b), 2.2(c) and 2.6, on each Business Day on and after
the Final Payout Date,
        5

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Servicer, on behalf of Agent and the Purchasers, shall pay to Seller an amount
as deferred purchase price (the “RPA Deferred Purchase Price”) equal to the
Collections of Receivables then held or thereafter received by Seller (or
Servicer on its behalf) less any accrued and unpaid Servicing Fee.
ARTICLE II
PAYMENTS AND COLLECTIONS
Section 2.1 Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall immediately pay to Agent when due, for the account
of Agent, or the relevant Purchaser or Purchasers, on a full recourse basis: (a)
all amounts accrued or payable by Seller to any such Person as described in
Section 2.2 and (b) each of the following amounts, to the extent that such
amounts are not paid in accordance with Section 2.2: (i) such fees as set forth
in each Fee Letter (which fees collectively shall be sufficient to pay all fees
owing to the Financial Institutions), (ii) all amounts payable as CP Costs,
(iii) all amounts payable as Financial Institution Yield, (iv) all amounts
payable as Deemed Collections (which shall be immediately due and payable by
Seller and applied to reduce the outstanding Aggregate Capital hereunder in
accordance with Sections 2.2 and 2.3 hereof), (v) all amounts required pursuant
to Section 2.5 or 2.6, (vi) all amounts payable pursuant to Article X, if any,
(vii) all Servicer costs and expenses, including the Servicing Fee, in
connection with servicing, administering and collecting the Receivables, (viii)
all Broken Funding Costs, (ix) all Hedging Obligations and (x) all Default Fees
(the fees, amounts and other obligations described in clauses (a) and (b)
collectively, the “Obligations”). If any Person fails to pay any of the
Obligations when due, such Person agrees to pay, on demand, the Default Fee in
respect thereof until paid. Notwithstanding the foregoing, no provision of this
Agreement or any Fee Letter shall require the payment or permit the collection
of any amounts hereunder in excess of the maximum permitted by applicable law.
If at any time Seller receives any Collections or is deemed to receive any
Collections, Seller shall immediately pay such Collections or Deemed Collections
to Servicer for payment in accordance with the terms and conditions hereof and,
at all times prior to such payment, such Collections or Deemed Collections shall
be held in trust by Seller for the exclusive benefit of the Purchasers and
Agent.
Section 2.2 Collections Prior to Amortization.
(a) Collections Generally. On any day prior to the Amortization Date that
Servicer receives any Collections and/or Deemed Collections, such Collections
and/or Deemed Collections shall be set aside and held in trust by Servicer for
the benefit of Agent and the Purchasers in the Collection Accounts in the manner
set forth in Sections 7.1(j) and 8.2. Prior to the Amortization Date, all such
amounts shall be applied as set forth in this Section 2.2. Servicer shall, on
each Settlement Date, determine the amount of Collections set aside in
accordance with the first sentence of this Section 2.2 during the related
Settlement Period which constitute Principal Collections and the portion of such
Collections which constitute Finance Charge Collections. On each Settlement
Date, Servicer shall remit the Principal Collections set aside pursuant to this
subsection (a) to the Second-Tier Account (to the extent such Principal
Collections are not already on deposit therein) to be distributed in accordance
with subsection (b)
        6

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
below and Servicer shall remit the Finance Charge Collections set aside pursuant
to this subsection (a) to the Second-Tier Account (to the extent such Finance
Charge Collections are not already on deposit therein) to be distributed in
accordance with subsection (c) below.
(b) Application of Principal Collections. On each Settlement Date, Servicer will
apply the Principal Collections on deposit in the Second-Tier Account in
accordance with the applicable Payment Instructions pursuant to Section 2.2(a)
to make the following distributions in the following amounts and order of
priority:
first, to each Terminating Financial Institution, an amount equal to such
Terminating Financial Institution’s Termination Percentage of such Principal
Collections for the ratable reduction of the Capital of each such Terminating
Financial Institution,
second, subject to Section 2.6, if any Purchase Notice shall have been delivered
in accordance with Section 1.2(a), to Seller to fund the Cash Purchase Price of
the Purchase to be made on such date; otherwise, to Agent for the account of the
Purchasers (other than any Terminating Financial Institution) as a further
reduction of the Aggregate Capital, and
third, subject to Section 2.6, to the extent of any such amounts remaining after
such payments, to be applied as if they were Finance Charge Collections in
accordance with the priority of payments set forth in subsection (c) below.
(c) Application of Finance Charge Collections. On each Settlement Date, Servicer
will apply (i) the Finance Charge Collections on deposit in the Second-Tier
Account and (ii) all remaining Principal Collections after making the
distributions pursuant to clauses first and second of subsection (b) above,
pursuant to Section 2.2(a), together with the applicable Hedge Floating Amount,
if any, paid to Seller by each Hedge Provider and any net income from Permitted
Investments deposited to the Second-Tier Account pursuant to Section 2.8, in
accordance with the applicable Payment Instructions, to make the following
distributions in the following amounts and order of priority:
first, to the reimbursement of Agent’s, each Purchaser’s and each Purchaser
Agent’s costs of collection and enforcement of this Agreement,
second, to Agent for the account of the Purchasers, all accrued and unpaid fees
under any Fee Letter and all accrued and unpaid CP Costs and Financial
Institution Yield, including any accrued CP Costs and Financial Institution
Yield in respect of Capital reduced pursuant to clause second of subsection (b)
above, together with any Broken Funding Costs,
third, if Servicer is not then Seller or an Affiliate of Seller, to Servicer in
payment of the Servicing Fee,
        7

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
fourth, to Agent as a reduction of Aggregate Capital an amount necessary to pay
in full the Outstanding Balance of any Receivables that became Defaulted
Receivables during the related Settlement Period and Receivables that became
Defaulted Receivables during any prior Settlement Period that have not
previously been the subject of payment hereunder,
fifth, if Seller or an Affiliate of Seller is then acting as Servicer, to
Servicer in payment of the Servicing Fee,
sixth, to the applicable Persons, for the ratable payment in full of all other
unpaid Obligations, and
seventh, the balance, if any, in the following priority: first, to Agent for
deposit to the Second-Tier Account if the conditions of Section 7.3 requiring
that the Hedging Agreements be in effect have occurred, but the Hedging
Agreements are not then in effect (such amount to be set aside and held in trust
for application in accordance with this Section 2.2(c) on the next occurring
Settlement Date), second, to the Reserve Account, to the extent there is a
Reserve Account Deficiency, until the amount on deposit therein equals the
Reserve Account Required Amount and then third, subject to Section 2.6, to
Seller as RPA Deferred Purchase Price.
(d) Each Terminating Financial Institution shall be allocated a ratable portion
of Collections from the Liquidity Termination Date that such Terminating
Financial Institution did not consent to extend (as to such Terminating
Financial Institution, the “Termination Date”), until, with respect to a
Terminating Financial Institution, such Terminating Financial Institution’s
Capital, if any, shall be paid in full and the applicable, ratable portion of
the RPA Deferred Purchase Price allocable to such Terminating Financial
Institution’s portion of the Asset Portfolio has been paid in full in accordance
with the priority of payments set forth in Section 2.2(b). This ratable portion
shall be calculated on the Termination Date of each Terminating Financial
Institution as a percentage equal to (i) Capital of such Terminating Financial
Institution outstanding on its Termination Date, divided by (ii) the Aggregate
Capital outstanding on such Termination Date (the “Termination Percentage”).
Each Terminating Financial Institution’s Termination Percentage shall remain
constant prior to the Amortization Date. On and after the Amortization Date,
each Termination Percentage shall be disregarded, and each Terminating Financial
Institution’s Capital shall be reduced ratably with all Financial Institutions
in accordance with Section 2.3.
Section 2.3 Collections Following Amortization. On the Amortization Date and on
each day thereafter, Servicer shall set aside and hold in trust for the benefit
of Agent and the Purchasers, in the Collection Accounts in the manner set forth
in Sections 7.1(j) and 8.2, all Collections and/or Deemed Collections received
on such day and any additional amount for the payment of any Aggregate Unpaids
owed by Seller and not previously paid by Seller in accordance with Section 2.1.
On and after the Amortization Date, Servicer shall, at any time upon the request
from time to time by (or pursuant to standing instructions from) Agent (i) remit
to the Second-Tier Account the amounts set aside pursuant to the preceding
sentence (to the extent such amounts are not already on deposit therein), and
(ii) apply such amounts at Agent’s
        8

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
direction to reduce the Aggregate Capital and any other Aggregate Unpaids (it
being understood and agreed that, in any event, no portion of the RPA Deferred
Purchase Price may be paid to Seller on a date on or after the Amortization Date
and prior to the Final Payout Date). If there shall be insufficient funds on
deposit for Servicer to distribute funds in payment in full of the
aforementioned amounts, Servicer shall distribute funds in accordance with the
applicable Payment Instructions:
first, to the reimbursement of Agent’s, each Purchaser’s and each Purchaser
Agent’s costs of collection and enforcement of this Agreement,
second, ratably to the payment of all accrued and unpaid fees under any Fee
Letter and all accrued and unpaid CP Costs and Financial Institution Yield,
third, to the payment of Servicer’s reasonable out-of-pocket costs and expenses
in connection with servicing, administering and collecting the Receivables,
including the Servicing Fee, if Seller, or one of its Affiliates is not then
acting as Servicer,
fourth, to the ratable reduction of Aggregate Capital to zero,
fifth, for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations,
sixth, to the ratable payment in full of all other Aggregate Unpaids, and
seventh, after the Aggregate Unpaids have been indefeasibly reduced to zero and
this Agreement has terminated in accordance with its terms, to Seller as RPA
Deferred Purchase Price, any remaining Collections.
Section 2.4 Ratable Payments. Collections applied to the payment of Aggregate
Unpaids shall be distributed in accordance with the aforementioned provisions,
and, giving effect to each of the priorities set forth in Sections 2.2 and 2.3
above, shall be shared ratably (within each priority) among Agent, the Purchaser
Agents and the Purchasers in accordance with the amount of such Aggregate
Unpaids owing to each of them in respect of each such priority.
Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Seller shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to Agent (for
application to the Person or Persons who suffered such rescission, return or
refund), the full
        9

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
amount thereof, plus the Default Fee from the date of any such rescission,
return or refunding, in each case, if such rescinded amounts have not been paid
under Section 2.2.
Section 2.6 Maximum Purchases In Respect of the Asset Portfolio. Notwithstanding
anything to the contrary in this Agreement, Seller shall ensure that the Net
Portfolio Balance shall at no time be less than the sum of (i) the Aggregate
Capital at such time, plus (ii) the Credit Enhancement at such time. If, on any
date of determination, the sum of (i) the Aggregate Capital, plus (ii) the
Credit Enhancement exceeds the Net Portfolio Balance, in each case at such time,
Seller shall pay to the Purchasers within one (1) Business Day an amount to be
applied to reduce the Aggregate Capital (allocated ratably based on the ratio of
each Purchaser’s Capital at such time to the Aggregate Capital at such time),
such that after giving effect to such payment, the Net Portfolio Balance equals
or exceeds the sum of (i) the Aggregate Capital, plus (ii) the Credit
Enhancement, in each case at such time; provided however, that if on any
Settlement Date, the Net Portfolio Balance is less than the sum of (i) the
Aggregate Capital, plus (ii) the Credit Enhancement, in each case at such time,
the payment in full of the amount required by the previous sentence shall be
made prior to any distributions are made pursuant to Section 2.2(b).
Section 2.7 Clean-Up Call; Limitation on Payments.
(a) Clean Up Call. In addition to Seller’s rights pursuant to Section 1.3,
Seller shall have the right (after providing written notice to Agent and each
Purchaser Agent in accordance with the Required Notice Period), at any time
following the reduction of the Aggregate Capital to a level that is less than
10.0% of the Purchase Limit as of the date hereof, to repurchase from the
Purchasers all, but not less than all, of the Asset Portfolio at such time. The
purchase price in respect thereof shall be an amount equal to the Aggregate
Unpaids through the date of such repurchase, payable in immediately available
funds. Such repurchase shall be without representation, warranty or recourse of
any kind by, on the part of, or against any Purchaser, any Purchaser Agent or
Agent. If, at any time, Servicer is not Seller or an Affiliate of Seller, Seller
may waive its repurchase rights under this Section 2.7(a) by providing a written
notice of such waiver to Agent and each Purchaser Agent.
(b) Purchasers’ and Agent’s Limitation on Payments. Notwithstanding any
provision contained in this Agreement or any other Transaction Document to the
contrary, none of the Purchasers or Agent shall, and none of them shall be
obligated (whether on behalf of a Purchaser or otherwise) to, pay any amount to
Seller in respect of any portion of the RPA Deferred Purchase Price, except to
the extent that Collections are available for distribution to Seller in
accordance with this Agreement. In addition, notwithstanding anything to the
contrary contained in this Agreement or any other Transaction Document, the
obligations of any Purchaser that is a commercial paper conduit or similar
vehicle under this Agreement or under any other Transaction Document shall be
payable by such Purchaser or successor or assign solely to the extent of funds
received from Seller in accordance herewith or from any party to any Transaction
Document in accordance with the terms thereof in excess of funds necessary to
pay such Person’s matured and maturing Commercial Paper or other senior
indebtedness of such Person when due. Any amount which Agent or a Purchaser is
not obligated
        10

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
to pay pursuant to the operation of the two preceding sentences shall not
constitute a claim (as defined in § 101 of the Federal Bankruptcy Code) against,
or corporate obligation of, any Purchaser or Agent, as applicable, for any such
insufficiency unless and until such amount becomes available for distribution to
Seller pursuant to the terms hereof.
Section 2.8 Investment of Collections in Second-Tier Account. All amounts from
time to time held in, deposited in or credited to, the Second-Tier Account shall
be invested by Servicer (as agent for Agent) in Permitted Investments selected
in writing by Servicer. All such investments shall at all times be held by or on
behalf of Agent for the benefit of the Purchasers and the Hedge Providers (if
any), provided, that neither Agent, any Purchaser nor the Hedge Providers shall
be held liable in any way by reason of any loss arising from the investment of
amounts on deposit in the Second-Tier Account in Permitted Investments. All
income or other gain from investment of monies deposited in or credited to the
Second-Tier Account shall be deposited in or credited to the Second-Tier Account
immediately upon receipt, and any loss resulting from such investment shall be
charged thereto. Any net income from such investments shall be transferred to
the Second-Tier Account on a monthly basis on the Business Day preceding each
Settlement Date to be applied in accordance with Section 2.2. Except as
permitted in writing by Agent, funds on deposit in the Second-Tier Account shall
be invested in Permitted Investments that will mature no later than the Business
Day immediately preceding the next Settlement Date. No Permitted Investment
shall be sold or otherwise disposed of prior to its scheduled maturity date
unless a default occurs with respect to such Permitted Investment and Agent
directs Servicer in writing to dispose of such Permitted Investment.
Section 2.9 Reserve Account.
(a) On or prior to the Amendment Date, Seller shall (i) establish the Reserve
Account with the Reserve Account Bank and (ii) deposit, or cause to be
deposited, into the Reserve Account funds in an amount equal to the Reserve
Account Required Amount. The Reserve Account shall be maintained by Seller for
the ratable benefit of the Purchasers and shall not be closed without the prior
written consent of the Agent and each Purchaser. The Reserve Account shall at
all times on or after the Post-Amendment Date be subject to the Reserve Account
Agreement. The Reserve Account shall be subject to the full dominion of the
Agent on and after the Post-Amendment Date and Seller shall not create or suffer
to exist any Adverse Claims with respect to the Reserve Account or the funds on
deposit therein, other than Adverse Claims in favor of Agent for the benefit of
the Purchasers.
(b) Any and all funds or other property at any time on deposit in, or otherwise
to the credit of, the Reserve Account shall be held in trust by the Reserve
Account Bank for the ratable benefit of the Purchasers. Funds held in the
Reserve Account shall not be invested. The only permitted withdrawals from or
application of funds on deposit in, or otherwise to the credit of, the Reserve
Account shall be made pursuant to this Agreement. The Seller’s interest and
rights in the Reserve Account are limited to those provided for in this
Agreement and the Reserve Account Agreement. Except as set forth herein, the
Seller shall not have the ability to direct or apply funds on deposit in the
Reserve Account.
        11

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
(c) If at any time the Applicable Collection Amount with respect to any
Settlement Date is less than the Required Monthly Payments for such Settlement
Date, in each case, as reported in the Monthly Report delivered by the Servicer
in accordance with this Agreement, then the Agent shall withdraw from the
Reserve Account funds in an amount equal to the applicable Reserve Account Draw
Amount (to the extent of the funds available therein) for distribution in
accordance with the priority of payments set forth in Sections 2.2(c) and 2.3,
as applicable. On the Final Payout Date, the Agent shall withdraw from the
Reserve Account funds in an amount equal to all amounts then on deposit in the
Reserve Account and deposit such funds into the Collection Account for
distribution in accordance with the priority of payments set forth in Sections
2.2(c) and 2.3, as applicable.
(d) The Seller shall be responsible for all costs and expenses of maintaining
the Reserve Account, including all service fees and other charges directly
related to the administration of the Reserve Account and for returned checks and
other items of payment.
ARTICLE III
CONDUIT PURCHASES
Section 3.1 CP Costs. Seller shall pay CP Costs with respect to the outstanding
Capital associated with each of the Conduits for each day that any such Capital
is outstanding.
Section 3.2 CP Costs Payments. On each Settlement Date, Seller shall pay to
Agent (for the benefit of the Conduits) an aggregate amount equal to all accrued
and unpaid CP Costs in respect of the outstanding Capital of each of the
Conduits for the related Settlement Period in accordance with Article II.
Section 3.3 Calculation of CP Costs. On the third Business Day immediately
preceding each Settlement Date, each Conduit shall calculate the aggregate
amount of its Conduit Costs for the related Settlement Period and shall notify
Seller of such aggregate amount.
ARTICLE IV
FINANCIAL INSTITUTION FUNDING
Section 4.1 Financial Institution Funding. The aggregate Capital associated with
the Purchases by the Financial Institutions shall accrue Financial Institution
Yield for each day during its Rate Tranche Period at either the LIBO Rate or the
Alternate Base Rate in accordance with the terms and conditions hereof. Until
Seller gives notice to Agent and the applicable Purchaser Agent(s) of another
Discount Rate in accordance with Section 4.4, the initial Discount Rate for any
portion of the Asset Portfolio transferred to the Financial Institutions
pursuant to the terms and conditions hereof shall be the Alternate Base Rate. If
any pro rata portion of the Asset Portfolio of any Conduit is assigned or
transferred to, or funded by, any Funding Source of such Conduit pursuant to any
Funding Agreement or to or by any other Person, each such portion of the Asset
Portfolio so assigned, transferred or funded shall each be deemed to have a new
Rate Tranche Period commencing on the date of any such assignment, transfer or
funding, and shall
        12

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
accrue Yield for each day during its Rate Tranche Period at either the LIBO Rate
or the Alternate Base Rate in accordance with the terms and conditions hereof as
if each such portion of the Asset Portfolio was held by a Financial Institution.
With respect to each such portion of the Asset Portfolio, the assignee or
transferee thereof, or the lender with respect thereto, shall be deemed to be a
Financial Institution in the applicable Conduit’s Purchaser Group solely for the
purposes of Sections 4.1, 4.2, 4.3, 4.4 and 4.5 hereof.
Section 4.2 Financial Institution Yield Payments. On the Settlement Date for
each Rate Tranche Period with respect to the aggregate Capital of the Financial
Institutions, Seller shall pay to Agent (for the benefit of the Financial
Institutions) an aggregate amount equal to all accrued and unpaid Financial
Institution Yield for the entire Rate Tranche Period with respect to such
Capital in accordance with Article II. On the third Business Day immediately
preceding the Settlement Date for such Capital of each of the Financial
Institutions, each Financial Institution shall calculate the aggregate amount of
accrued and unpaid Financial Institution Yield for the entire Rate Tranche
Period for such Capital of such Financial Institution and shall notify Seller of
such aggregate amount.
Section 4.3 Selection and Continuation of Rate Tranche Periods.
(a) With consultation from (and approval by) Agent, the applicable Financial
Institution and, if applicable, the Purchaser Agent in such Financial
Institution’s Purchaser Group, Seller shall from time to time, only for purposes
of computing the Financial Institution Yield with respect to such Financial
Institution, request Rate Tranche Periods to account for the portion of the
Asset Portfolio funded or maintained by such Financial Institution, provided
that, if at any time any of the Financial Institutions shall have any Capital
outstanding, Seller shall always request Rate Tranche Periods such that at least
one Rate Tranche Period shall end on the date specified in clause (A) of the
definition of Settlement Date.
(b) Seller or the applicable Financial Institution, upon notice to and consent
by the other received at least three (3) Business Days prior to the end of a
Rate Tranche Period (a “Terminating Rate Tranche”) for any portion of the Asset
Portfolio funded or maintained by such Financial Institution, may, effective on
the last day of the Terminating Rate Tranche: (i) divide any such Financial
Institution’s Capital into multiple portions by subdividing such Capital into
smaller amounts of Capital, (ii) combine any such portion of such Financial
Institution’s Capital with one or more other portions of such Financial
Institution’s Capital that have a Terminating Rate Tranche ending on the same
day as such Terminating Rate Tranche by combining the associated Capital of such
Financial Institution or (iii) combine any such Financial Institution’s existing
Capital with additional Capital being paid to Seller as Cash Purchase Price in
respect of a new Purchase made on the day such Terminating Rate Tranche ends by
combining the associated Capital in respect of such new Purchase with the
existing Capital of such Financial Institution, provided, that in no event may
the Capital of any Purchaser be combined with the Capital of any other
Purchaser.
Section 4.4 Financial Institution Discount Rates. Seller may select the LIBO
Rate or the Alternate Base Rate for each portion of the Capital of any of the
Financial Institutions. Seller shall by 11:00 a.m. (Chicago time): (i) at least
three (3) Business Days prior to the
        13

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
expiration of any Terminating Rate Tranche with respect to which the LIBO Rate
is being requested as a new Discount Rate and (ii) at least one (1) Business Day
prior to the expiration of any Terminating Rate Tranche with respect to which
the Alternate Base Rate is being requested as a new Discount Rate, give each
Financial Institution (or Funding Source) irrevocable notice of the new Discount
Rate for the Capital or portion thereof associated with such Terminating Rate
Tranche. Until Seller gives notice to the applicable Financial Institution (or
Funding Source) of another Discount Rate, the initial Discount Rate for any
Capital of any Financial Institution pursuant to the terms and conditions hereof
(or assigned or transferred to, or funded by, any Funding Source pursuant to any
Funding Agreement or to or by any other Person) shall be the Alternate Base
Rate.
Section 4.5 Suspension of the LIBO Rate or Replacement of the LIBO Rate.
(a) If any Financial Institution notifies Agent or its Purchaser Agent, as
applicable, that it has determined that funding its Pro Rata Share of the
Aggregate Capital in respect of the Financial Institutions in such Financial
Institution’s Purchaser Group at the LIBO Rate would violate any applicable law,
rule, regulation, or directive of any governmental or regulatory authority,
whether or not having the force of law, or that (i) deposits of a type and
maturity appropriate to match fund its Capital at the LIBO Rate are not
available or (ii) the LIBO Rate does not accurately reflect the cost of
acquiring or maintaining any portion of the Asset Portfolio or Capital at the
LIBO Rate, then Agent or such Purchaser Agent, as applicable, shall suspend the
availability of the LIBO Rate for the Financial Institutions in such Financial
Institution’s Purchaser Group and require Seller to select the Alternate Base
Rate for any Capital funded by the Financial Institutions in such Financial
Institution’s Purchaser Group accruing Financial Institution Yield at the LIBO
Rate.
(b) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Transaction Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Agent and the Seller may
amend this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any
such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. (Chicago time) on the fifth (5th) Business Day after the
Agent has posted such proposed amendment to all Purchasers and the Seller so
long as the Agent has not received, by such time, written notice of objection to
such amendment from Purchasers comprising the Required Purchasers.
Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Purchasers comprising the Required Purchasers have
delivered to the Agent written notice that such Required Purchasers accept such
amendment. No replacement of the LIBO Rate with a Benchmark Replacement pursuant
to this Section 4.5 will occur prior to the applicable Benchmark Transition
Start Date.
(c) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Transaction Document, any
amendments implementing
        14

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
such Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(d) Notices; Standards for Decisions and Determinations. The Agent will promptly
notify the Seller and the Purchasers of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Agent or Purchasers pursuant to this Section 4.5,
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 4.5.
(e) Benchmark Unavailability Period. Upon the Sellers’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the Seller may revoke any
request for an Incremental Purchase to be made during any Benchmark
Unavailability Period. During any Benchmark Unavailability Period, the Alternate
Base Rate shall automatically apply for any Capital accruing at the LIBO Rate
and any selection by the Seller of the LIBO Rate shall automatically be deemed
to be a selection of the Alternate Base Rate.
Section 4.6 Extension of Liquidity Termination Date.
(a) Seller may request one or more 364-day extensions of the Liquidity
Termination Date then in effect by giving written notice of such request to
Agent (each such notice, an “Extension Notice”) at least 60 days prior to the
Liquidity Termination Date then in effect. After Agent’s receipt of any
Extension Notice, Agent shall promptly notify each Purchaser Agent of such
Extension Notice. After Agent’s and each Purchaser Agent’s receipt of any
Extension Notice, Agent shall promptly notify the Financial Institutions in the
MUFG Conduit’s Purchaser Group of such Extension Notice and each Purchaser Agent
shall promptly notify the Financial Institutions in such Purchaser Agent’s
Purchaser Group of such Extension Notice. Each Financial Institution may, in its
sole discretion, by a revocable notice (a “Consent Notice”) given to Agent and,
if applicable, the Purchaser Agent in such Financial Institution’s Purchaser
Group on or prior to the 30th day prior to the Liquidity Termination Date then
in effect (such period from the date of the Extension Notice to such 30th day
being referred to herein as the “Consent Period”), consent to such extension of
such Liquidity Termination Date; provided, however, that, except as provided in
Section 4.6(b), such extension shall not be effective with respect to any of the
Financial Institutions if any one or more Financial Institutions: (i) notifies
Agent and, if applicable, the Purchaser Agent in such Financial Institution’s
Purchaser Group during the Consent Period that such Financial Institution either
does not wish to consent to such extension or wishes to revoke its prior Consent
Notice or (ii) fails to respond to Agent and, if applicable, the Purchaser Agent
in such Financial Institution’s Purchaser Group within the Consent Period (each
Financial Institution or its related Conduit, as the case may be, that does
        15

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
not wish to consent to such extension or wishes to revoke its prior Consent
Notice of fails to respond to Agent and, if applicable, such Purchaser Agent
within the Consent Period is herein referred to as a “Non-Renewing Financial
Institution”). If none of the events described in the foregoing clauses (i) or
(ii) occurs during the Consent Period and all Consent Notices have been
received, then, the Liquidity Termination Date shall be irrevocably extended
until the date that is 364 days after the Liquidity Termination Date then in
effect. Agent shall promptly notify Seller of any Consent Notice or other notice
received by Agent pursuant to this Section 4.6(a).
(b) Upon receipt of notice from Agent or, if applicable, a Purchaser Agent,
pursuant to Section 4.6(a) of any Non-Renewing Financial Institution or that the
Liquidity Termination Date has not been extended, one or more of the Financial
Institutions (including any Non-Renewing Financial Institution) may proffer to
Agent, the Conduit in such Non-Renewing Financial Institution’s Purchaser Group
and, if applicable, the Purchaser Agent in such Non-Renewing Financial
Institution’s Purchaser Group the names of one or more institutions meeting the
criteria set forth in Section 12.1(b)(i) that are willing to accept assignments
of and assume the rights and obligations under this Agreement and the other
applicable Transaction Documents of the Non-Renewing Financial Institution.
Provided the proffered name(s) are acceptable to Agent, the Conduit in such
Non-Renewing Financial Institution’s Purchaser Group and, if applicable, the
Purchaser Agent in such Non-Renewing Financial Institution’s Purchaser Group,
Agent shall notify each Purchaser Agent and the remaining Financial Institutions
in the MUFG Conduit’s Purchaser Group of such fact and each Purchaser Agent
shall notify the remaining Financial Institutions in such Purchaser Agent’s
Purchaser Group of such fact, and the then existing Liquidity Termination Date
shall be extended for an additional 364 days upon satisfaction of the conditions
for an assignment in accordance with Section 12.1, and the Commitment of each
Non-Renewing Financial Institution shall be reduced to zero. If the rights and
obligations under this Agreement and the other applicable Transaction Documents
of each Non-Renewing Financial Institution are not assigned as contemplated by
this Section 4.6(b) (each such Non-Renewing Financial Institution or its related
Conduit, as the case may be, whose rights and obligations under this Agreement
and the other applicable Transaction Documents are not so assigned is herein
referred to as a “Terminating Financial Institution”) and at least one Financial
Institution is not a Non-Renewing Financial Institution, the then existing
Liquidity Termination Date shall be extended for an additional 364 days;
provided, however, that (i) the Purchase Limit shall be reduced on the
Termination Date applicable to each Terminating Financial Institution by an
aggregate amount equal to the Terminating Commitment Availability as of such
date of each Terminating Financial Institution and shall thereafter continue to
be reduced by amounts equal to any reduction in the Capital of any Terminating
Financial Institution (after application of Collections pursuant to Sections 2.2
and 2.3), (ii) the Conduit Purchase Limit of each Conduit shall be reduced by
the aggregate amount of the Terminating Commitment Amount of each Terminating
Financial Institution in such Conduit’s Purchaser Group and (iii) the Commitment
of each Terminating Financial Institution shall be reduced to zero on the
Termination Date applicable to such Terminating Financial Institution. Upon
reduction to zero of the Capital of a Terminating Financial Institution (after
application of Collections thereto pursuant to Section 2.2 and 2.3), all rights
and obligations of such Terminating Financial Institution hereunder shall be
terminated and such Terminating Financial Institution shall no longer be a
“Financial Institution”; provided, however, that the provisions of
        16

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Article X shall continue in effect for its benefit with respect to the Capital
held by such Terminating Financial Institution prior to its termination as a
Financial Institution. For the avoidance of doubt, each reference to a Financial
Institution in the context of a Terminating Financial Institution shall be
deemed to refer to the related Conduit if such Conduit continues to have Capital
outstanding as a Terminating Financial Institution.
(c) Any requested extension of the Liquidity Termination Date may be approved or
disapproved by a Financial Institution in its sole discretion. In the event that
the Commitments are not extended in accordance with the provisions of this
Section 4.6, the Commitment of each Financial Institution shall be reduced to
zero on the Liquidity Termination Date. Upon reduction to zero of the Commitment
of a Financial Institution and upon reduction to zero of the Capital of such
Financial Institution, all rights and obligations of such Financial Institution
hereunder shall be terminated and such Financial Institution shall no longer be
a “Financial Institution”; provided, however, that the provisions of Article X
shall continue in effect for its benefit with respect to the Capital held by
such Financial Institution prior to its termination as a Financial Institution.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Section 5.1 Representations and Warranties of the Seller Parties. Each Seller
Party hereby represents and warrants to Agent, the Purchaser Agents and the
Purchasers, as to itself, as of the date hereof and as of the date of each
Purchase (other than with respect to the representations and warranties set
forth in clause (x), which are only made as of the date hereof) that:
(a) Existence and Power. Such Seller Party is a corporation or limited liability
company, as applicable, duly organized, validly existing and in good standing
under the laws of its state of organization. Such Seller Party is duly qualified
to do business and is in good standing as a foreign entity, and has and holds
all power, corporate or otherwise, and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted, except where the failure to be
so qualified or to have and hold such governmental licenses, authorization,
consents and approvals could not reasonably be expected to have a Material
Adverse Effect.
(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of Purchases made hereunder, are within its powers and authority,
corporate or otherwise, and have been duly authorized by all necessary action,
corporate or otherwise, on its part. This Agreement and each other Transaction
Document to which such Seller Party is a party has been duly executed and
delivered by such Seller Party.
        17

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
(c) No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or organization,
by-laws or limited liability company agreement (or equivalent governing
documents), (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of such Seller Party or its Subsidiaries (except as created
hereunder); and no transaction contemplated hereby requires compliance with any
bulk sales act or similar law.
(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Seller Party is not in default with respect to any order of any court,
arbitrator or governmental body.
(f) Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(g) Accuracy of Information. All information heretofore furnished by such Seller
Party or any of its Affiliates to Agent, the Purchaser Agents or the Purchasers
for purposes of or in connection with this Agreement, any of the other
Transaction Documents or any transaction contemplated hereby or thereby is, and
all such information hereafter furnished by such Seller Party or any of its
Affiliates to Agent, the Purchaser Agents or the Purchasers will be, true and
accurate in every material respect on the date such information is stated or
certified and does not and will not contain any material misstatement of fact or
omit to state a material fact or any fact necessary to make the statements
contained therein not materially misleading.
(h) Use of Proceeds. No proceeds of any Purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.
        18

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
(i) Good Title. Immediately prior to each Purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.
(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each Purchase
hereunder, transfer to Agent for the benefit of the Purchasers (and Agent for
the benefit of the Purchasers shall acquire from Seller) a valid and perfected
ownership of or first priority perfected security interest in each Receivable
existing or hereafter arising and in the Related Security and Collections with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Agent’s (on behalf
of the Purchasers) ownership or security interest in the Receivables, the
Related Security and the Collections.
(k) Jurisdiction of Organization; Places of Business and Locations of Records.
The principal places of business, jurisdiction of organization and chief
executive office of such Seller Party and the offices where it keeps all of its
Records are located at the address(es) listed on Exhibit III or such other
locations of which Agent and each Purchaser Agent have been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section 7.1(h) and/or Section 14.4(a) has been taken and completed. Such Seller
party’s organizational number assigned to it by its jurisdiction of organization
and such Seller Party’s Federal Employer Identification Number are correctly set
forth on Exhibit III. Except as set forth on Exhibit III, such Seller Party has
not, within a period of one year prior to the date hereof, (i) changed the
location of its principal place of business or chief executive office or its
organizational structure, (ii) changed its legal name, (iii) become a “new
debtor” (as defined in Section 9-102(a)(56) of the UCC in effect in the State of
Minnesota) or (iv) changed its jurisdiction of organization. Seller is a
Minnesota limited liability company and is a “registered organization” (within
the meaning of Section 9-102 of the UCC in effect in the State of Minnesota).
(l) Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts at each Collection Bank and the post office box number of
each Lock-Box or P.O. Box, are listed on Exhibit IV or have been provided to
Agent and each Purchaser Agent in a written notice that complies with
Section 7.2(b). Seller has not granted any Person, other than Agent as
contemplated by this Agreement, dominion and control or “control” (within the
meaning of Section 9-104 of the UCC of all applicable jurisdictions) of any
Lock-Box, P.O. Box, Collection Account or the Reserve Account, or the right to
take dominion and control or “control” (within the meaning of Section 9-104 of
the UCC of all applicable jurisdictions) of any such Lock-Box, P.O. Box,
Collection Account or the Reserve Account at a future time or upon the
occurrence of
        19

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
a future event. Each Seller Party has taken all steps necessary to ensure that
Agent has “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) over all Collection Accounts and the Reserve Account.
Such Seller Party has the ability to identify, within one Business Day of
deposit, all amounts that are deposited to any First Tier Account as
constituting Collections or non-Collections. No funds other than the proceeds of
Receivables are deposited to the Second-Tier Account.
(m) Material Adverse Effect. (i) The initial Servicer represents and warrants
that since January 26, 2002, no event has occurred that would have a material
adverse effect on the financial condition or operations of the initial Servicer
and its Subsidiaries or the ability of the initial Servicer to perform its
obligations under this Agreement, and (ii) Seller represents and warrants that
since May 10, 2002, no event has occurred that would have a material adverse
effect on (A) the financial condition or operations of Seller, (B) the ability
of Seller to perform its obligations under the Transaction Documents, or (C) the
collectibility of the Receivables generally or any material portion of the
Receivables.
(n) Names. In the past five (5) years, Seller has not used any corporate or
other names, trade names or assumed names other than the name in which it has
executed this Agreement.
(o) Ownership of Seller. PDCo owns, directly or indirectly, 100% of the issued
and outstanding membership units of Seller, free and clear of any Adverse Claim.
Such membership units are validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of Seller.
(p) Not an Investment Company. Such Seller Party is not and, after giving effect
to the transactions contemplated hereby, will not be required to be registered
as, an “investment company” within the meaning of the Investment Company Act of
1940, as amended (the “Investment Company Act”), or any successor statute.
Seller is not a “covered fund” under Section 13 of the U.S. Bank Holding Company
Act of 1956, as amended, and the applicable rules and regulations thereunder
(the “Volcker Rule”). In determining that Seller is not a “covered fund” under
the Volcker Rule, Seller is entitled to rely on the exemption from the
definition of “investment company” set forth in Section 3(c)(5)(A) or (B) of the
Investment Company Act and may also rely on other exemptions under the
Investment Company Act.
(q) Compliance with Law. Such Seller Party has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation.
(r) Compliance with Credit and Collection Policy. Such Seller Party has complied
in all material respects with the Credit and Collection Policy with regard to
each
        20

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Receivable and the related Contract, and has not made any material change to
such Credit and Collection Policy, except such material change as to which Agent
and each Purchaser Agent have been notified in accordance with Section
7.1(a)(vii).
(s) Payments to Originators. With respect to each Receivable transferred to
Seller under the Receivables Sale Agreement, Seller has given reasonably
equivalent value to the applicable Originator in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by
any Originator of any Receivable under the Receivables Sale Agreement is or may
be voidable under any section of the Federal Bankruptcy Code.
(t) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(u) Eligible Receivables. Each Receivable included in the Net Portfolio Balance
as an Eligible Receivable was an Eligible Receivable on the date of its purchase
by Seller under the Receivables Sale Agreement.
(v) Net Portfolio Balance. Seller has determined that, immediately after giving
effect to each Purchase hereunder (including the initial Purchase and the Deemed
Exchange on the date hereof), the Net Portfolio Balance equals or exceeds the
sum of (i) the Aggregate Capital, plus (ii) the Credit Enhancement, in each
case, at such time.
(w) Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.
(x) Prior Agreement. As of the date hereof, no Amortization Event or Potential
Amortization Event has occurred and is continuing under the Prior Agreement and
no default under any of the “Transaction Documents” (as defined in the Prior
Agreement) has occurred and is continuing.
(y) The Hedging Agreement entered into by Seller is for the purpose of hedging
interest rate risk, and not for speculative purposes or to gain investment
exposure to any financial or other assets.
(z) Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. None of (a) the
Seller Parties or any of their respective Subsidiaries, Affiliates, directors,
officers, employees, or agents that will act in any capacity in connection with
or directly benefit from the facility established hereby is a Sanctioned Person,
(b) the Seller Parties nor any of their respective Subsidiaries is organized or
resident in a Sanctioned Country, and (c) the Seller
        21

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Parties has violated, been found in violation of or is under investigation by
any governmental authority for possible violation of any Anti-Corruption Laws,
Anti-Terrorism Laws or of any Sanctions. No proceeds received by any Seller
Party or any of their respective Subsidiaries or Affiliates in connection with
any Purchase will be used in any manner that will violate Anti-Corruption Laws,
Anti-Terrorism Laws or Sanctions.
(aa) Policies and Procedures. Policies and procedures have been implemented and
maintained by or on behalf of each of the Seller Parties that are designed to
achieve compliance by the Seller Parties and their respective Subsidiaries,
Affiliates, directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Terrorism Laws and Sanctions, and the Seller Parties and their respective
Subsidiaries, Affiliates, officers, employees, directors and agents acting in
any capacity in connection with or directly benefitting from the facility
established hereby, are in compliance with Anti-Corruption Laws, Anti-Terrorism
Laws and Sanctions.
(bb) Beneficial Ownership Rule. The Seller is an entity that is organized under
the laws of the United States or of any State and at least 51 percent of whose
common stock or analogous equity interest is owned by a Person whose common
stock or analogous equity interests are listed on the New York Stock Exchange or
the American Stock Exchange or have been designated as a NASDAQ National Market
Security listed on the NASDAQ stock exchange and is excluded on that basis from
the definition of Legal Entity Customer as defined in the Beneficial Ownership
Rule.
ARTICLE VI
CONDITIONS OF PURCHASES
Section 6.1 Conditions Precedent to Initial Purchase and Deemed Exchange. Each
of the initial Purchase and the Deemed Exchange under this Agreement are subject
to the conditions precedent that (a) Agent and each Purchaser Agent shall have
received on or before the date of such Purchase those documents listed on
Schedule B, Agent, (b) each Purchaser Agent and each Purchaser shall have
received all fees and expenses required to be paid on or prior to such date
pursuant to the terms of this Agreement and/or any Fee Letter, (c) Seller shall
have marked its books and records with a legend satisfactory to Agent
identifying Agent’s interest therein, (d) Agent and each Purchaser Agent shall
have completed to its satisfaction a due diligence review of each Originator’s
and Seller’s billing, collection and reporting systems and other items related
to the Receivables and (e) each of the Purchasers shall have received the
approval of its credit committee of the transactions contemplated hereby.
Section 6.2 Conditions Precedent to All Purchases. Each Purchase (including the
initial Purchase and the Deemed Exchange) shall be subject to the further
conditions precedent that in the case of each such Purchase: (a) Servicer shall
have delivered to Agent and each Purchaser Agent on or prior to the date of such
Purchase, in form and substance satisfactory to Agent and each Purchaser Agent,
all Monthly Reports and Weekly Reports as and when due under Section 8.5, and
upon Agent’s or any Purchaser Agent’s request, Servicer shall have delivered to
Agent and each Purchaser Agent at least three (3) days prior to such Purchase an
        22

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
interim Monthly Report showing the amount of Eligible Receivables; (b) the
Facility Termination Date shall not have occurred; (c) Agent and each Purchaser
Agent shall have received a duly executed Purchase Notice and such other
approvals, opinions or documents as Agent or any Purchaser Agent may reasonably
request; (d) if required to be in effect pursuant to Section 7.3, the Hedging
Agreements shall be in full force and effect; (e) if the date of such Purchase
will be other than a Settlement Date, Servicer shall have delivered to Agent and
each Purchaser on or prior to the date of such Purchase, in form and substance
satisfactory to Agent and each Purchaser Agent, a pro-forma Monthly Report after
giving effect to such Purchase and all Receivables purchased by Seller under the
Receivables Sale Agreement on or prior to such date of Purchase and (f) on the
date of each such Purchase, the following statements shall be true (and
acceptance of the proceeds of such Purchase shall be deemed a representation and
warranty by Seller that such statements are then true):
(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Purchase as though made on and as of such
date;
(ii) no event has occurred and is continuing, or would result from such
Purchase, that will constitute an Amortization Event, and no event has occurred
and is continuing, or would result from such Purchase, that would constitute a
Potential Amortization Event;
(iii) the Aggregate Capital does not exceed the Purchase Limit and the Net
Portfolio Balance equals or exceeds the sum of (i) the Aggregate Capital, plus
(ii) the Credit Enhancement, in each case, both immediately before and after
giving effect to such Purchase;
(iv) the Temporary Credit Enhancement Period is not continuing as of the date of
such Purchase; and
(v) the amount on deposit in the Reserve Account is at least equal to the
Reserve Account Required Amount.
ARTICLE VII
COVENANTS
Section 7.1 Affirmative Covenants of The Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, as set forth below:
(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to Agent and each
Purchaser Agent:
        23

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
(i) Annual Reporting. Within 90 days after the close of each of its respective
Fiscal Years, (x) audited, unqualified consolidated financial statements (which
shall include balance sheets, statements of income and retained earnings and a
statement of cash flows) for PDCo and its consolidated Subsidiaries for such
Fiscal Year certified in a manner acceptable to Agent by independent public
accountants acceptable to Agent and (y) unaudited balance sheets of Seller as at
the close of such Fiscal Year and statements of income and retained earnings and
a statement of cash flows for Seller for such Fiscal Year, all certified by its
chief financial officer. Delivery within the time period specified above of
PDCo’s annual report on Form 10-K for such Fiscal Year (together with PDCo’s
annual report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Securities Exchange Act of 1934, as amended) prepared in accordance with the
requirements therefor and filed with the Securities and Exchange Commission
shall be deemed to satisfy the requirements of clause (x) of this Section
7.1(a)(i), provided that the report of the independent public accountants
contained therein is acceptable to Agent.
(ii) Quarterly Reporting. Within 45 days after the close of the first three (3)
quarterly periods of each of its respective Fiscal Years, unaudited balance
sheets of PDCo as at the close of each such period and statements of income and
retained earnings and a statement of cash flows for PDCo for the period from the
beginning of such Fiscal Year to the end of such quarter, all certified by its
chief financial officer. Delivery within the time period specified above of
copies of PDCo’s quarterly report Form 10-Q for such fiscal quarter prepared in
accordance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to satisfy the foregoing requirements of
this Section 7.1(a)(ii).
(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by such Seller Party’s Authorized Officer and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.
(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of such Seller Party copies of all financial statements,
reports and proxy statements so furnished.
(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which PDCo,
any Originator or any of their respective Subsidiaries files with the Securities
and Exchange Commission.
(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Agent, any Purchaser Agent (so long as Agent is copied on such communication) or
any Purchaser (so long as each other Purchaser is copied on such communication),
copies of the same.
        24

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting Agent’s and each Purchaser Agent’s consent
thereto.
(viii) Sale Assignments. Promptly upon its receipt of any Sale Assignment under
and as defined in the Receivables Sale Agreement, copies of the same.
(ix) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as Agent or any
Purchaser Agent may from time to time reasonably request in order to protect the
interests of Agent and the Purchasers under or as contemplated by this
Agreement.
(b) Notices. Such Seller Party will notify Agent and each Purchaser Agent in
writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:
(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.
(ii) Judgment and Proceedings. (1) The entry of any judgment or decree against
Servicer or any of its respective Subsidiaries if the aggregate amount of all
judgments and decrees then outstanding against Servicer and its Subsidiaries
exceeds $1,000,000 and (2) the institution of any litigation, arbitration
proceeding or governmental proceeding against Servicer that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
and (B) the entry of any judgment or decree or the institution of any
litigation, arbitration proceeding or governmental proceeding against Seller.
(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.
(iv) Termination Date. The occurrence of the “Termination Date” under and as
defined in the Receivables Sale Agreement.
(v) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement pursuant to which such Seller
Party is a debtor or an obligor.
        25

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
(vi) Downgrade of PDCo or any Originator. Any downgrade in the rating of any
Indebtedness of PDCo or any Originator by S&P or Moody’s, setting forth the
Indebtedness affected and the nature of such change.
(vii) Appointment of Independent Governor. The decision to appoint a new
governor of Seller as the “Independent Governor” for purposes of this Agreement,
such notice to be issued not less than ten (10) days prior to the effective date
of such appointment and to certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Governor.”
(c) Compliance with Laws and Preservation of Existence. Such Seller Party will
comply in all respects with all applicable laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Such Seller Party will preserve and maintain its legal
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
entity in each jurisdiction where its business is conducted, except where the
failure to so preserve and maintain any such rights, franchises or privileges or
to so qualify could not reasonably be expected to have a Material Adverse
Effect.
(d) Audits. Such Seller Party will furnish to Agent and each Purchaser Agent
from time to time such information with respect to it and the Receivables as
Agent or any Purchaser Agent may reasonably request. Such Seller Party will,
from time to time during regular business hours as requested by Agent or any
Purchaser Agent upon reasonable notice and at the sole cost of such Seller
Party, permit Agent or any Purchaser Agent or any of their respective agents or
representatives, (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of such Person relating to the
Receivables and the Related Security, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of such Person for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to such Person’s financial condition or the Receivables
and the Related Security or any Person’s performance under any of the
Transaction Documents or any Person’s performance under the Contracts and, in
each case, with any of the officers or employees of Seller or Servicer having
knowledge of such matters. Without limiting the foregoing, such Seller Party
will, annually and prior to any Financial Institution renewing its Commitment
hereunder, during regular business hours as requested by Agent or any Purchaser
Agent upon reasonable notice and at the sole cost of such Seller Party, permit
Agent or any Purchaser Agent or any of their respective agents or
representatives, to conduct a follow-up audit.
(e) Keeping and Marking of Records and Books.
(i) Servicer will maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing
Receivables in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records
        26

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
adequate to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable). Servicer will give
Agent notice of any material change in the administrative and operating
procedures referred to in the previous sentence.
(ii) Such Seller Party (A) has on or prior to May 10, 2002, marked its master
data processing records and other books and records relating to the Asset
Portfolio with a legend, acceptable to Agent, describing the Asset Portfolio and
(B) will, upon the request of Agent (x) mark each Contract with a legend
describing the Asset Portfolio and (y) deliver to Agent all Contracts
(including, without limitation, all multiple originals of any such Contract)
relating to the Receivables.
(f) Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and (ii) comply in all respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.
(g) Performance and Enforcement of Receivables Sale Agreement. Seller will, and
will require each Originator to, perform each of their respective obligations
and undertakings under and pursuant to the Receivables Sale Agreement, will
purchase Receivables thereunder in strict compliance with the terms thereof and
will vigorously enforce the rights and remedies accorded to Seller under the
Receivables Sale Agreement. Seller will take all actions to perfect and enforce
its rights and interests (and the rights and interests of Agent and the
Purchasers as assignees of Seller) under the Receivables Sale Agreement as Agent
may from time to time reasonably request, including, without limitation, making
claims to which it may be entitled under any indemnity, reimbursement or similar
provision contained in the Receivables Sale Agreement.
(h) Ownership. Seller will take all necessary action to (i) vest legal and
equitable title to the Receivables, the Related Security and the Collections
purchased under the Receivables Sale Agreement irrevocably in Seller, free and
clear of any Adverse Claims other than Adverse Claims in favor of Agent and the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Seller’s
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of Seller therein
as Agent may reasonably request), and (ii) establish and maintain, in favor of
Agent, for the benefit of the Purchasers, a valid and perfected ownership
interest (and/or a valid and perfected first priority security interest) in all
Receivables, Related Security and Collections to the full extent contemplated
herein, free and clear of any Adverse Claims other than Adverse Claims in favor
of Agent for the benefit of the Purchasers (including, without limitation, the
filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Agent’s (for the benefit of the Purchasers) interest in such
Receivables, Related
        27

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Security and Collections and such other action to perfect, protect or more fully
evidence the interest of Agent for the benefit of the Purchasers as Agent may
reasonably request).
(i) Purchasers’ Reliance. Seller acknowledges that the Purchasers are entering
into the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from each Patterson Entity and their
respective Affiliates. Therefore, from and after May 10, 2002, Seller will take
all reasonable steps, including, without limitation, all steps that Agent, any
Purchaser Agent or any Purchaser may from time to time reasonably request, to
maintain Seller’s identity as a separate legal entity and to make it manifest to
third parties that Seller is an entity with assets and liabilities distinct from
those of each Patterson Entity and any Affiliates thereof and not just a
division of any Patterson Entity. Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, Seller will:
(A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
any Patterson Entity (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Seller’s employees);
(B) compensate all employees, consultants and agents directly, from Seller’s own
funds, for services provided to Seller by such employees, consultants and agents
and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of any Patterson Entity or any Affiliate thereof,
allocate the compensation of such employee, consultant or agent between Seller
and such Patterson Entity or such Affiliate, as applicable on a basis that
reflects the services rendered to Seller and such Patterson Entity or such
Affiliate, as applicable;
(C) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of any Patterson Entity or an Affiliate
thereof, Seller will lease such office at a fair market rent;
(D) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;
(E) conduct all transactions with each Patterson Entity and Servicer and their
respective Affiliates strictly on an arm’s-length basis, allocate all overhead
expenses (including, without limitation, telephone and other utility charges)
for items shared between Seller and any Patterson Entity or any Affiliate
thereof on the basis of actual use to the extent practicable and, to the extent
such allocation is not practicable, on a basis reasonably related to actual use;
(F) at all times have a Board of Governors consisting of three members, at least
one member of which is an Independent Governor;
        28

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
(G) observe all limited liability company formalities as a distinct entity, and
ensure that all limited liability company actions relating to (1) the selection,
maintenance or replacement of the Independent Governor, (2) the dissolution or
liquidation of Seller or (3) the initiation of, participation in, acquiescence
in or consent to any bankruptcy, insolvency, reorganization or similar
proceeding involving Seller, are duly authorized by unanimous vote of its Board
of Governors (including the Independent Governor);
(H) maintain Seller’s books and records separate from those of each Patterson
Entity and any Affiliate thereof and otherwise readily identifiable as its own
assets rather than assets of any Patterson Entity and any Affiliate thereof;
(I) prepare its financial statements separately from those of each Patterson
Entity and insure that any consolidated financial statements of any Patterson
Entity or any Affiliate thereof that include Seller, including any that are
filed with the Securities and Exchange Commission or any other governmental
agency have notes clearly stating that Seller is a separate legal entity and
that its assets will be available first and foremost to satisfy the claims of
the creditors of Seller;
(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of any
Patterson Entity or any Affiliate thereof and only maintain bank accounts or
other depository accounts to which Seller alone (or Servicer in the performance
of its duties hereunder) is the account party and from which Seller alone (or
Servicer in the performance of its duties hereunder or Agent hereunder) has the
power to make withdrawals;
(K) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by any Patterson Entity or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));
(L) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any Indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement, (3)
the incurrence of obligations, as expressly contemplated in the Receivables Sale
Agreement, to make payment to the Originators thereunder for the purchase of
Receivables from the Originators under the Receivables Sale Agreement, and (4)
the incurrence of operating expenses in the ordinary course of business of the
type otherwise contemplated by this Agreement;
        29

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
(M) maintain its articles of organization and bylaws in conformity with this
Agreement, such that (1) it does not amend, restate, supplement or otherwise
modify its articles of organization or bylaws in any respect that would impair
its ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, Section 7.1(i) of this Agreement; and
(2) its articles of organization and bylaws, at all times that this Agreement is
in effect, provides for not less than ten (10) days’ prior written notice to
Agent of the replacement or appointment of any governor that is to serve as an
Independent Governor for purposes of this Agreement and the condition precedent
to giving effect to such replacement or appointment that Seller certify that the
designated Person satisfied the criteria set forth in the definition herein of
“Independent Governor” and Agent’s written acknowledgement that in its
reasonable judgment the designated Person satisfies the criteria set forth in
the definition herein of “Independent Governor”;
(N) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement, the Performance Undertaking and the other Transaction Documents,
such that it does not amend, restate, supplement, cancel, terminate or otherwise
modify the Receivables Sale Agreement, the Performance Undertaking or any other
Transaction Document, or give any consent, waiver, directive or approval
thereunder or waive any default, action, omission or breach under the
Receivables Sale Agreement, the Performance Undertaking, or any other
Transaction Document, or otherwise grant any indulgence thereunder, without (in
each case) the prior written consent of Agent and the Required Purchasers;
(O) maintain its legal separateness such that it does not merge or consolidate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions, and except as otherwise contemplated
herein) all or substantially all of its assets (whether now owned or hereafter
acquired) to, or acquire all or substantially all of the assets of, any Person,
nor at any time create, have, acquire, maintain or hold any interest in any
Subsidiary;
(P) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of membership units or payment of any subordinated Indebtedness or
other liabilities which would cause the Required Capital Amount to cease to be
so maintained; and
(Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Briggs and Morgan,
Professional Association, as counsel for Seller, dated June 19, 2002 (as such
opinion may be brought down or replaced from time to time), relating to
substantive consolidation issues, and in the certificates accompanying such
opinion, remain true and correct in all material respects at all times.
(j) Collections. Such Seller Party will cause (1) all items from all P.O. Boxes
to be processed and deposited into a Collection Account within 1 Business Day
after
        30

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
receipt in a P.O. Box, all ACH Receipts to be deposited immediately to a
Collection Account and all proceeds from all Lock-Boxes to be directly deposited
by a Collection Bank into a Collection Account, (2) all Collections deposited to
any First-Tier Account to be electronically swept or otherwise transferred to
the Second-Tier Account within 1 Business Day of being deposited to such
First-Tier Account, and (3) each Lock-Box, P.O. Box and Collection Account to be
subject at all times to a Collection Account Agreement that is in full force and
effect. In the event any payments relating to Receivables are remitted directly
to any Seller Party or any Affiliate of any Seller Party, such Seller Party will
remit (or will cause all such payments to be remitted) directly to a Collection
Bank and deposited into a Collection Account within 1 Business Day following
receipt thereof, and, at all times prior to such remittance, such Seller Party
or Affiliate will itself hold or, if applicable, will cause such payments to be
held in trust for the exclusive benefit of Agent and the Purchasers. Seller will
maintain exclusive ownership, dominion and control (subject to the terms of this
Agreement) of each Lock-Box, P.O. Box and Collection Account and shall not grant
the right to take dominion and control or establish “control” (within the
meaning of Section 9-104 of the UCC of all applicable jurisdictions) of any
Lock-Box, P.O. Box or Collection Account at a future time or upon the occurrence
of a future event to any Person, except to Agent as contemplated by this
Agreement. With respect to each Collection Account and the Reserve Account, each
Seller Party shall take all steps necessary to ensure that Agent has “control”
(within the meaning of Section 9-104 of the UCC of all applicable jurisdictions)
over each such Collection Account.
(k) Taxes. Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing. Seller will pay when due any taxes payable in connection with
the Receivables, exclusive of taxes on or measured by income or gross receipts
of any Conduit, Agent or any Financial Institution.
(l) Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment. Agent, for the
benefit of the Purchasers, shall be named as an additional insured with respect
to all such liability insurance maintained by Seller. Seller will pay or cause
to be paid, the premiums therefor and deliver to Agent evidence satisfactory to
Agent of such insurance coverage. Copies of each policy shall be furnished to
Agent and any Purchaser in certificated form upon Agent’s or such Purchaser’s
request. The foregoing requirements shall not be construed to negate, reduce or
modify, and are in addition to, Seller’s obligations hereunder.
(m) Payments to Originators. With respect to any Receivable purchased by Seller
from any Originator, such sale shall be effected under, and in strict compliance
with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to such Originator in respect of the purchase price for such Receivable.
(n) Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Such Seller Party
will cause policies and procedures to be maintained and enforced by or on behalf
of
        31

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
such Seller Party that are designed to promote and achieve compliance, by the
Seller Parties and each of their Subsidiaries, Affiliates and their respective
directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Terrorism Laws and Sanctions.
(o) Beneficial Ownership Rule. Promptly following any change that would result
in a change to the status of the Seller as an excluded “Legal Entity Customer”
under the Beneficial Ownership Rule, the Seller shall execute and deliver to the
Agent a Certification of Beneficial Owner(s) complying with the Beneficial
Ownership Rule, in form and substance reasonably acceptable to the Agent.
Section 7.2 Negative Covenants of The Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:
(a) Name Change, Offices and Records. Such Seller Party will not change its
name, jurisdiction of organization, identity or organizational structure (within
the meaning of Sections 9-503 and/or 9-507 of the UCC of all applicable
jurisdictions) or relocate its chief executive office, principal place of
business or any office where Records are kept unless it shall have: (i) given
Agent and each Purchaser Agent at least forty-five (45) days’ prior written
notice thereof and (ii) delivered to Agent all financing statements, instruments
and other documents requested by Agent and each Purchaser Agent in connection
with such change or relocation.
(b) Change in Payment Instructions to Obligors. Except as may be required by
Agent pursuant to Section 8.2(b), such Seller Party will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors regarding payments to be made to any Lock-Box, P.O. Box or Collection
Account, unless Agent and each Purchaser Agent shall have received, at least ten
(10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account, P.O. Box or Lock-Box, an executed
Collection Account Agreement with respect to the new Collection Account or
Lock-Box or P.O. Box; provided, however, that Servicer may make changes in
instructions to Obligors regarding payments if such new instructions require
such Obligor to make payments to another existing Collection Account.
(c) Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not make any change to the Credit and Collection Policy that could
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables. Servicer will not extend, amend or
otherwise modify the terms of any Receivable or any Contract related thereto
other than in accordance with the Credit and Collection Policy and Section
8.2(d).
(d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any
        32

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Contract under which any Receivable arises, or any Lock-Box, P.O. Box or
Collection Account, or assign any right to receive income with respect thereto
(other than, in each case, the creation of the interests therein in favor of
Agent and the Purchasers provided for herein), and Seller will defend the right,
title and interest of Agent and the Purchasers in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under Seller or any Originator. Seller will not create or suffer to exist any
mortgage, pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory, the financing or lease of which gives rise
to any Receivable.
(e) Net Portfolio Balance. At no time prior to the Amortization Date shall
Seller permit the Net Portfolio Balance to be less than an amount equal to the
sum of (i) the Aggregate Capital plus (ii) the Credit Enhancement, in each case,
at such time.
(f) Termination Date Determination. Seller will not designate the Termination
Date (as defined in the Receivables Sale Agreement), or send any written notice
to any Originator in respect thereof, without the prior written consent of Agent
and each Purchaser Agent, except with respect to the occurrence of such
Termination Date arising pursuant to Section 5.1(d) of the Receivables Sale
Agreement.
(g) Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.2(e).
(h) Collections. No Seller Party will deposit or otherwise credit, or cause or
permit to be so deposited or credited, to the Second-Tier Account cash or cash
proceeds other than Collections. Except as may be required by Agent pursuant to
the last sentence of Section 8.2(b), no Seller Party will deposit or otherwise
credit, or cause or permit to be so deposited or credited, any Collections or
proceeds thereof to any lock-box account or to any other account not covered by
a Collection Account Agreement.
(i) Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. No Seller Party
will request any Purchase, and shall procure that its respective Subsidiaries,
Affiliates, directors, officers, employees and agents shall not use, the
proceeds of any Purchase (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or Anti-Terrorism
Laws, (B) for the purpose of funding or financing any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case to the extent doing so would violate any Sanctions, or (C) in any
other manner that would result in liability to any Person under any applicable
Sanctions or result in the violation of any Anti-Corruption Laws, Anti-Terrorism
Laws or Sanctions.
(j) Evading and Avoiding. No Seller Party will engage in, or permit any of its
Subsidiaries, Affiliates or any director, officer, employee, agent or other
Person acting on behalf of such Seller Party or any of its Subsidiaries in any
capacity in connection with or directly benefitting from the Agreement to engage
in, or to conspire to engage in, any transaction
        33

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Corruption Laws,
Anti-Terrorism Laws and Sanctions.
Section 7.3 Hedging Agreements. (a) Entering into Hedging Agreements. At all
times Seller shall be a party to a Hedging Agreement in accordance with the
terms hereof.
(b) Notices. Each Seller Party will notify Agent in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same,
and if applicable, the steps being taken with respect thereto:
(A) the occurrence of any default, event of default, early termination date,
termination event or similar event under, or the termination of, any Hedging
Agreement;
(B) the failure of any Hedging Agreement (or assignment thereof from Seller to
Agent for the ratable benefit of the Purchasers) to be in full force and effect;
(C) any downgrade in, or withdrawal of, the unsecured, unguaranteed, long-term
debt rating of any Hedge Provider by S&P or Moody’s, setting forth the long-term
debt rating effected and the nature of such change; and
(D) any failure of any Hedge Provider to be an Eligible Hedge Provider.
(c) Affirmative Covenants. So long as Seller is a party to any Hedging
Agreement:
(A) Seller will timely and fully perform and comply with all provisions,
covenants and other promises required to be observed by it under any Hedging
Agreement and will vigorously enforce the rights and remedies accorded to Seller
under any Hedging Agreement. Seller will take all actions to perfect and enforce
its rights and interests (and the rights and interests of Agent and the
Purchasers as assignees of Seller) under each Hedging Agreement as Agent may
from time to time reasonably request, including, without limitation, making
claims to which it may be entitled under any provision contained in any Hedging
Agreement.
(B) Seller and Servicer will instruct all Hedge Providers to pay all Hedge
Floating Amounts relating to any Hedging Agreement directly to Second-Tier
Account. In the event any Hedge Floating Amounts relating to any Hedging
Agreement are remitted directly to any Seller Party or any Affiliate of a Seller
Party, such Seller Party will remit (or will cause all such payments to be
remitted) directly to Second-Tier Account within one Business Day following
receipt thereof, and, at all times prior to such remittance, such Seller Party
or Affiliate will itself hold or, if applicable, will cause such payments to be
held in trust for the exclusive benefit of Agent and the Purchasers.
        34

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
(C) At any time that it enters into a Hedging Agreement, Seller will (A) execute
and deliver to Agent, for the ratable benefit of the Purchasers, an assignment,
in form and substance satisfactory to Agent, of all Hedge Floating Amounts
payable to Seller under such Hedging Agreement and (B) cause the applicable
Hedge Provider to consent and agree to such assignment, which consent and
agreement shall be evidenced by a writing in form and substance satisfactory to
Agent and shall effect any amendments to the applicable Hedging Agreement to
allow such assignment.
(D) If a Hedge Provider Downgrade shall occur with respect to a Hedge Provider,
within 10 days thereof, Seller shall cause such Hedge Provider to transfer its
obligations under this Agreement and the applicable Hedging Agreement, at such
Hedge Provider’s cost and expense, to a bank or other financial institution
acceptable to Agent, and consented to by Seller (such consent not to be
unreasonably withheld) which possesses an unsecured, unguaranteed, long-term
debt rating of A- or better by S&P and A3 or better by Moody’s.
(d) Negative Covenants. So long as Seller is a party to any Hedging Agreement:
(A) No Seller Party will make any change in the instructions to any Hedge
Provider regarding payments to be made to the Second-Tier Account (it being
understood that on the date hereof Seller shall instruct each Hedge Provider to
direct all Hedge Floating Amounts to the Second-Tier Account in accordance with
Section 7.3(c)(B) instead of to the “Agent’s Account” under and as defined in
the Prior Agreement).
(B) Seller will not designate an early termination date under any Hedging
Agreement, or send any written notice to any Hedge Provider in respect thereof,
or waive any provision of any Hedging Agreement, without, in each case, the
prior written consent of Agent.
(C) Seller shall not supplement, amend, extend, replace, terminate, or otherwise
modify any Hedging Agreement without, in each case, the prior written consent of
Agent.
ARTICLE VIII
ADMINISTRATION AND COLLECTION
Section 8.1 Designation of Servicer. (a) The servicing, administration and
collection of the Receivables on behalf of Agent and the Purchasers shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. PDCo is hereby designated as, and hereby
agrees to perform the duties and obligations of, Servicer for Agent and the
Purchasers pursuant to the terms of this Agreement. Agent (on behalf of the
Purchasers) may, and at the direction of the Required Purchasers shall, at any
time
        35

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
following the occurrence of an Amortization Event designate as Servicer any
Person to succeed PDCo or any successor Servicer.
(a) Without the prior written consent of Agent and the Required Purchasers, PDCo
shall not be permitted to delegate any of its duties or responsibilities as
Servicer to any Person other than (i) an Originator (with respect to Receivables
originated by such Originator), (ii) Seller and (iii) with respect to certain
Charged-Off Receivables, outside collection agencies and lawyers in accordance
with its customary practices. None of Seller or any Originator shall be
permitted to further delegate to any other Person any of the duties or
responsibilities of Servicer delegated to it by PDCo. If at any time Agent shall
designate as Servicer any Person other than PDCo, all duties and
responsibilities theretofore delegated by PDCo to Seller and any Originator may,
at the discretion of Agent, be terminated forthwith on notice given by Agent to
PDCo and to Seller.
(b) Notwithstanding the foregoing subsection (b), (i) PDCo shall be and remain
primarily liable to Agent, the Purchaser Agents and the Purchasers and the Hedge
Providers (if any) for the full and prompt performance of all duties and
responsibilities of Servicer hereunder and (ii) Agent, the Purchaser Agents and
the Purchasers shall be entitled to deal exclusively with PDCo in matters
relating to the discharge by Servicer of its duties and responsibilities
hereunder. Agent, the Purchaser Agents and the Purchasers shall not be required
to give notice, demand or other communication to any Person other than PDCo in
order for communication to Servicer and its sub-servicer or other delegate with
respect thereto to be accomplished. PDCo, at all times that it is Servicer,
shall be responsible for providing any sub-servicer or other delegate of
Servicer with any notice given to Servicer under this Agreement.
Section 8.2 Duties of Servicer. (a) Servicer shall take or cause to be taken all
such actions as may be necessary or advisable to collect each Receivable from
time to time, all in accordance with applicable laws, rules and regulations,
with reasonable care and diligence, and in accordance with the Credit and
Collection Policy.
(b) Servicer will instruct all Obligors to pay all Collections either (i)
directly to a Collection Account by means of an automatic electronic funds
transfer, wire transfer or otherwise or (ii) directly to a Lock-Box or P.O. Box.
Servicer shall cause any payments made by means of automatic electronic funds
transfer to be deposited directly into a Collection Account from each Obligor’s
relevant account. Servicer shall effect a Collection Account Agreement
substantially in the form of Exhibit VI with each bank party to a Collection
Account at any time. In the case of any remittances received in any Lock-Box,
P.O. Box or Collection Account that shall have been identified, to the
satisfaction of Servicer, to not constitute Collections or other proceeds of the
Receivables or the Related Security, Servicer shall promptly remit such items to
the Person identified to it as being the owner of such remittances. From and
after the date Agent delivers a Collection Notice to any Collection Bank or a
Postal Notice to any post office pursuant to Section 8.3, Agent may request that
Servicer, and Servicer thereupon promptly shall instruct all Obligors with
respect to the Receivables, to remit all payments thereon to a new lock-box,
post office box or depositary account specified by Agent and, at all times
thereafter, Seller and Servicer shall not deposit or otherwise credit, and shall
not permit any other
        36

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Person to deposit or otherwise credit to such new lock-box, post office box or
depositary account any cash or payment item other than Collections.
(c) Servicer shall administer the Collections in accordance with the procedures
described herein and in Article II. Servicer shall set aside and hold in trust
for the account of Seller (in respect of RPA Deferred Purchase Price, as
applicable), the Purchasers and the Hedge Providers (if any) their respective
shares of the Collections in accordance with Article II. Servicer shall, upon
the request of Agent, segregate, in a manner acceptable to Agent, all cash,
checks and other instruments received by it from time to time constituting
Collections from the general funds of Servicer or Seller prior to the remittance
thereof in accordance with Article II. If Servicer shall be required to
segregate Collections pursuant to the preceding sentence, Servicer shall
segregate and deposit with a bank designated by Agent such allocable share of
Collections of Receivables set aside for the Purchasers on the first Business
Day following receipt by Servicer of such Collections, duly endorsed or with
duly executed instruments of transfer.
(d) Servicer may, in accordance with the Credit and Collection Policy, extend
the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not (x)
alter the status of such Receivable as a Delinquent Receivable, Defaulted
Receivable or Charged-Off Receivable and for purposes of determining if such
Receivable is a Delinquent Receivable, Defaulted Receivable or Charged-Off
Receivable, the original due date for such Receivable shall continue to apply or
(y) limit the rights of Agent, the Purchaser Agents or the Purchasers under this
Agreement; provided further, however, that solely with respect to any Eligible
COVID-19 Modified Receivable, no installment payment that has been reduced to $0
during the related 3 month deferral period in connection with the COVID-19
Deferred Payment Program shall be considered delinquent for purposes of this
Agreement. Notwithstanding anything to the contrary contained herein, Agent
shall have the absolute and unlimited right to direct Servicer to commence or
settle any legal action with respect to any Receivable or to foreclose upon or
repossess any Related Security.
(e) Servicer shall hold in trust for Agent on behalf of the Purchasers all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of Agent, deliver or
make available to Agent all such Records, at a place selected by Agent. Servicer
shall, as soon as practicable following receipt thereof turn over to Seller any
cash collections or other cash proceeds received with respect to Indebtedness
not constituting Receivables. Servicer shall, from time to time at the request
of any Purchaser, furnish to the Purchasers (promptly after any such request) a
calculation of the amounts set aside for the Purchasers pursuant to Article II.
(f) Any payment by an Obligor in respect of any Indebtedness or other liability
owed by it to the applicable Originator or Seller shall, except as otherwise
specified by such Obligor or otherwise required by contract or law and unless
otherwise instructed by Agent, be applied as a Collection of any Receivable of
such Obligor (starting with the oldest such
        37

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Receivable) to the extent of any amounts then due and payable thereunder before
being applied to any other receivable or other obligation of such Obligor.
Section 8.3 Collection Notices. Agent is authorized at any time after the
occurrence of an Amortization Event to date and to deliver to the Collection
Banks the Collection Notices and to date and deliver the Postal Notices to the
applicable post offices. Seller hereby transfers to Agent for the benefit of the
Purchasers, effective when Agent delivers such notices, the dominion and control
and “control” (within the meaning of Section 9-104 of the UCC of all applicable
jurisdictions) of each Lock-Box, P. O. Box, each Collection Account and the
amounts on deposit therein. In case any authorized signatory of Seller whose
signature appears on a Collection Account Agreement shall cease to have such
authority before the delivery of such notice, such Collection Notice or Postal
Notice shall nevertheless be valid as if such authority had remained in force.
Seller hereby authorizes Agent, and agrees that Agent shall be entitled to (i)
endorse Seller’s name on checks and other instruments representing Collections,
(ii) enforce the Receivables, the related Contracts and the Related Security and
(iii) take such action as shall be necessary or desirable to cause all cash,
checks and other instruments constituting Collections of Receivables to come
into the possession of Agent rather than Seller.
Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by Agent, the Purchaser Agents and the Purchasers
of their rights hereunder shall not release Servicer, any Originator or Seller
from any of their duties or obligations with respect to any Receivables or under
the related Contracts. The Purchasers shall have no obligation or liability with
respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller.
Section 8.5 Reports.
(a) Servicer shall prepare and forward to Agent and each Purchaser Agent (i)
three Business Days prior to each Settlement Date and at such times as Agent or
any Purchaser Agent shall request, a Monthly Report, (ii) no later than the 10th
day of each calendar month, a DPP Report and (iii) at such times as Agent or any
Purchaser Agent shall request, a listing by Obligor of all Receivables together
with an aging of such Receivables. Unless otherwise requested by Agent or any
Purchaser Agent, all computations in such Monthly Report and such DPP Report
shall be made as of the close of business on the last day of the Accrual Period
preceding the date on which such Monthly Report or DPP Report, as applicable, is
delivered.
(b) Servicer shall prepare and forward to Agent and each Purchaser Agent, a
Weekly Report no later than the first Business Day of each calendar week. Unless
otherwise requested by Agent or any Purchaser Agent, all computations in such
Weekly Report shall be made as of the close of business on the last Business Day
of the prior calendar week.
Section 8.6 Servicing Fees. In consideration of PDCo’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as PDCo shall
continue to perform as Servicer hereunder, PDCo shall be paid a fee (the
“Servicing Fee“) in accordance with the priority of payments set forth in
Sections 2.2(c) and 2.3, as applicable, on the 19th calendar day of
        38

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
each month (or, if such day is not a Business Day, then the next Business Day
thereafter), in arrears for the immediately preceding Fiscal Month, equal to 1%
per annum of the average Net Portfolio Balance during such period, as
compensation for its servicing activities.
ARTICLE IX
AMORTIZATION EVENTS
Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an “Amortization Event”:
(a) Any Seller Party shall fail (i) to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a) and Section 9.1(e)) or any other Transaction Document and such failure shall
continue for seven (7) consecutive Business Days.
(b) Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material respect when made or deemed made.
(c) Failure of Seller to pay any Indebtedness when due or the failure of any
other Seller Party to pay Indebtedness when due in excess of $1,000,000; or the
default by any Seller Party in the performance of any term, provision or
condition contained in any agreement under which any such Indebtedness was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Indebtedness to cause, such Indebtedness to become due prior
to its stated maturity; or any such Indebtedness of any Seller Party shall be
declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the date of maturity thereof.
(d) (i) Any Seller Party, the Hedge Providers (if any), the Performance Provider
or any of their respective Subsidiaries shall generally not pay its debts as
such debts become due or shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors; or
(ii) any proceeding shall be instituted by or against any Seller Party, the
Hedge Providers (if any), the Performance Provider or any of their respective
Subsidiaries seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property, and solely in the case
of Servicer and the Performance Provider and a proceeding instituted against
(and not by) such Person, such proceeding is not dismissed within 60 days; or
(iii) any Seller Party, the Hedge Providers (if any), the Performance Provider
or any of their respective Subsidiaries shall take any corporate or other action
to authorize any of the actions set forth in clauses (i) or (ii) above in this
subsection (d).
        39

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
(e) (i) Seller shall fail to comply with the terms of Section 2.6 or Section 7.3
hereof or (ii) Servicer shall fail to comply with the terms of Section 8.5(b)
and such failure shall continue for one (1) Business Day.
(f) As at the end of any Fiscal Month:
(i) the average of the Delinquency Ratio for such Fiscal Month and each of the
two immediately preceding Fiscal Months shall exceed 6.50%, or
(ii) the average of the Default Ratio for such Fiscal Month and each of the two
immediately preceding Fiscal Months shall exceed 3.30%,
(iii) Excess Spread is less than 0.75%, or
(iv) the average of the Payment Rate for such Fiscal Month and each of the two
immediately preceding Fiscal Months shall be less than 2.00%.
(g) A Change of Control shall occur.
(h) A Hedge Provider Downgrade shall occur and a replacement Hedge Provider
meeting the requirements of Section 7.3 fails to assume such then current Hedge
Provider’s obligations under this Agreement and the applicable Hedging Agreement
as provided in Section 7.3 after such occurrence.
(i) (i) One or more final judgments for the payment of money shall be entered
against Seller or (ii) one or more final judgments for the payment of money in
an amount in excess of $1,000,000, individually or in the aggregate, shall be
entered against Servicer on claims not covered by insurance or as to which the
insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for fifteen (15) consecutive days without a
stay of execution.
(j) The “Termination Date” under and as defined in the Receivables Sale
Agreement shall occur under the Receivables Sale Agreement or any Originator
shall for any reason cease to transfer, or cease to have the legal capacity to
transfer, or otherwise be incapable of transferring Receivables to Seller under
the Receivables Sale Agreement; or Seller shall for any reason cease to
purchase, or cease to have the legal capacity to purchase, or otherwise be
incapable of accepting Receivables from any Originator under the Receivables
Sale Agreement.
(k) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or Agent for the benefit of the Purchasers shall cease to have a
valid and perfected ownership or first priority perfected security interest in
the Receivables, the Related Security and the Collections with respect thereto
and the Collection Accounts.
        40

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
(l) If required to be in effect pursuant to Section 7.3, any Hedging Agreement
shall for any reason not be in full force and effect.
(m) The Intercreditor Agreement shall terminate in whole or in part or shall
cease to be in full force and effect or US Bank shall directly or indirectly
contest in any manner the effectiveness or enforceability thereof.
(n) As determined commencing with fiscal quarter ending January 27, 2018, PDCo’s
Leverage Ratio shall exceed the applicable amount set forth in Section 6.20 of
the Credit Agreement as of any applicable period(s) or date(s) set forth in
Section 6.20 of the Credit Agreement.
(o) Performance Provider shall fail to perform or observe any term, covenant or
agreement required to be performed by it under the Performance Undertaking, or
the Performance Undertaking shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Performance Provider, or
Performance Provider shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability.
(p) As determined commencing with fiscal quarter ending January 27, 2018, PDCo’s
Interest Expense Coverage Ratio shall be less than the applicable amount set
forth in Section 6.21 of the Credit Agreement as of any applicable period(s) or
date(s) set forth in Section 6.21 of the Credit Agreement.
(q) Any Person shall be appointed as an Independent Governor of Seller without
prior notice thereof having been given to Agent in accordance with Section
7.1(b)(vii) or without the written acknowledgement by Agent that such Person
conforms, to the satisfaction of Agent, with the criteria set forth in the
definition herein of “Independent Governor.”
(r) Seller shall fail to pay in full all of its Obligations to Agent and the
Purchasers hereunder and under each other Transaction Document on or prior to
the Legal Maturity Date.
(s) The Reserve Account shall not be subject to the Reserve Account Agreement at
any time after the Post-Amendment Date.
Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, Agent may, or upon the direction of the Required Purchasers
shall, take any of the following actions: (i) replace the Person then acting as
Servicer, (ii) declare the Amortization Date to have occurred, whereupon the
Amortization Date shall forthwith occur, without demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Seller
Party; provided, however, that upon the occurrence of an Amortization Event
described in Section 9.1(d), or of an actual or deemed entry of an order for
relief with respect to any Seller Party under the Federal Bankruptcy Code or
under any other applicable bankruptcy, insolvency, arrangement, moratorium or
similar laws of any other jurisdiction (foreign or domestic), the Amortization
Date shall automatically occur, without demand, protest or any
        41

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
notice of any kind, all of which are hereby expressly waived by each Seller
Party, (iii) to the fullest extent permitted by applicable law, declare that the
Default Fee shall accrue with respect to any of the Aggregate Unpaids
outstanding at such time, (iv) deliver the Collection Notices to the Collection
Banks and the Postal Notices to any post office where a P.O. Box is located, (v)
notify Obligors of the Purchasers’ interest in the Receivables and (vi) withdraw
funds from the Reserve Account for distribution in accordance with the priority
of payments set forth in Section 2.3. The aforementioned rights and remedies
shall be without limitation, and shall be in addition to all other rights and
remedies of Agent, the Purchaser Agents and the Purchasers otherwise available
under any other provision of this Agreement, by operation of law, at equity or
otherwise, all of which are hereby expressly preserved, including, without
limitation, all rights and remedies provided under the UCC, all of which rights
shall be cumulative.
ARTICLE X
INDEMNIFICATION
Section 10.1 Indemnities by The Seller Parties. Without limiting any other
rights that Agent, any Purchaser Agent, any Funding Source, any Purchaser or any
of their respective Affiliates may have hereunder or under applicable law, (A)
Seller hereby agrees to indemnify (and pay upon demand to) Agent, each Purchaser
Agent, each Funding Source, each Purchaser and the Hedge Providers (if any) and
their respective Affiliates, successors, assigns, officers, directors, agents
and employees (each an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of any Indemnified Party) and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them arising out of or as a result of this Agreement or the
Hedging Agreements, or the use of the proceeds of any Purchase hereunder, or the
acquisition, funding or ownership either directly or indirectly, by any
Indemnified Party of an interest in the Asset Portfolio, Receivables, or any
Receivable or any Contract or any Related Security, or any action or inaction of
any Seller Party, and (B) Servicer hereby agrees to indemnify (and pay upon
demand to) each Indemnified Party for Indemnified Amounts awarded against or
incurred by any of them arising out of Servicer’s activities as Servicer
hereunder excluding, however, in all of the foregoing instances under the
preceding clauses (A) and (B):
(x) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;
(y) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or
(z) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
        42

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of the Asset Portfolio as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections;
provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, Seller shall indemnify each Indemnified Party
for Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to Seller or Servicer) relating to or resulting from:
(i) any representation or warranty made by any Seller Party, any Originator or
Performance Provider (or any officers of any such Person) under or in connection
with this Agreement, any other Transaction Document or any other information or
report delivered by any such Person pursuant hereto or thereto, which shall have
been false or incorrect when made or deemed made;
(ii) the failure by Seller, Servicer or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;
(iii) any failure of Seller, Servicer, any Originator or Performance Provider to
perform its duties, covenants or other obligations in accordance with the
provisions of this Agreement or any other Transaction Document;
(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;
(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;
(vi) the commingling of Collections of Receivables at any time with other funds;
(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of a Purchase, the ownership of the Asset
        43

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Portfolio (or any portion thereof) or any other investigation, litigation or
proceeding relating to Seller, Servicer or any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;
(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;
(ix) any Amortization Event described in Section 9.1(d);
(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of, any Receivable and the Related Security and Collections with
respect thereto from any Originator, free and clear of any Adverse Claim (other
than as created hereunder); or any failure of Seller to give reasonably
equivalent value to any Originator under the Receivables Sale Agreement in
consideration of the transfer by such Originator of any Receivable, or any
attempt by any Person to void such transfer under statutory provisions or common
law or equitable action;
(xi) any failure to vest and maintain vested in Agent for the benefit of the
Purchasers, or to transfer to Agent for the benefit of the Purchasers, legal and
equitable title to, and ownership of, or a valid and perfected first priority
security interest in, the Asset Portfolio, free and clear of any Adverse Claim
(except as created by the Transaction Documents);
(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Purchase or at any subsequent time;
(xiii) any action or omission by any Seller Party which reduces or impairs the
rights of Agent or the Purchasers with respect to any Receivable or the value of
any such Receivable;
(xiv) any attempt by any Person to void any Purchase under statutory provisions
or common law or equitable action;
(xv) the failure of any Receivable included in the calculation of the Net
Portfolio Balance as an Eligible Receivable to be an Eligible Receivable at the
time so included;
(xvi) any civil penalty or fine assessed by OFAC or any other governmental
authority administering any Anti-Terrorism Law, Anti-Corruption Law or
Sanctions, and all reasonable costs and expenses (including reasonable
documented legal fees and disbursements) incurred in connection with defense
thereof by, any Indemnified
        44

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Party in connection with the Transaction Documents as a result of any action of
the Seller or any of its respective Affiliates; and
(xvii) the Agent maintaining a security interest in the Reserve Account and
applying any funds on deposit therein or any fees or expenses paid by the Agent
under or in connection with the Reserve Account Agreement.
Section 10.2 Increased Cost and Reduced Return. (a) If any Regulatory Change (i)
subjects any Purchaser or any Funding Source to any charge or withholding on or
with respect to any Funding Agreement or this Agreement or a Purchaser’s or
Funding Source’s obligations under a Funding Agreement or this Agreement, or on
or with respect to the Receivables, or changes the basis of taxation of payments
to any Purchaser or any Funding Source of any amounts payable under any Funding
Agreement or this Agreement (except for changes in the rate of tax on the
overall net income of a Purchaser or Funding Source or taxes excluded by Section
10.1) or (ii) imposes, modifies or deems applicable any reserve, assessment,
fee, tax, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or liabilities of a Funding
Source or a Purchaser, or credit extended by a Funding Source or a Purchaser
pursuant to a Funding Agreement or this Agreement or (iii) imposes any other
condition the result of which is to increase the cost to a Funding Source or a
Purchaser of performing its obligations under a Funding Agreement or this
Agreement, or to reduce the rate of return on a Funding Source’s or Purchaser’s
capital as a consequence of its obligations under a Funding Agreement or this
Agreement, or to reduce the amount of any sum received or receivable by a
Funding Source or a Purchaser under a Funding Agreement or this Agreement, or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, upon demand by Agent, Seller shall pay to
Agent, for the benefit of the relevant Funding Source or Purchaser, such amounts
charged to such Funding Source or Purchaser or such amounts to otherwise
compensate such Funding Source or such Purchaser for such increased cost or such
reduction.
(b) A certificate of the applicable Purchaser or Funding Source setting forth
the amount or amounts necessary to compensate such Purchaser or Funding Source
pursuant to paragraph (a) of this Section 10.2 shall be delivered to Seller and
shall be conclusive absent manifest error.
(c) If any Purchaser or any Funding Source has or anticipates having any claim
for compensation from Seller pursuant to clause (iii) of the definition of
Regulatory Change, and such Purchaser or Funding Source believes that having the
Facility publicly rated by one credit rating agency would reduce the amount of
such compensation by an amount deemed by such Purchaser or Funding Source to be
material, such Purchaser or Funding Source shall provide written notice to
Seller and Servicer (a “Ratings Request”) that such Purchaser or Funding Source
intends to request a public rating of the Facility from one credit rating agency
selected by such Purchaser or Funding Source and reasonably acceptable to
Seller, of at least AA equivalent (the “Required Rating“). Seller and Servicer
agree that they shall cooperate with such Purchaser’s or Funding Source’s
efforts to obtain the Required Rating, and shall provide the applicable credit
rating agency (either directly or through distribution to Agent, Purchaser or
        45

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Funding Source), any information requested by such credit rating agency for
purposes of providing and monitoring the Required Rating. Seller shall pay the
initial fees payable to the credit rating agency for providing the rating and
all ongoing fees payable to the credit rating agency for their continued
monitoring of the rating. Nothing in this Section 10.2(c) shall preclude any
Purchaser or Funding Source from demanding compensation from Seller pursuant to
Section 10.2(a) hereof at any time and without regard to whether the Required
Rating shall have been obtained, or shall require any Purchaser or Funding
Source to obtain any rating on the Facility prior to demanding any such
compensation from Seller.
Section 10.3 Other Costs and Expenses. Seller shall reimburse Agent, each
Purchaser Agent and each Conduit on demand for all costs and out-of-pocket
expenses in connection with the preparation, negotiation, arrangement,
execution, delivery, enforcement and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of any Conduit’s auditors
auditing the books, records and procedures of Seller, reasonable fees and
out-of-pocket expenses of legal counsel for any Conduit, any Purchaser Agent
and/or Agent (which such counsel may be employees of any Conduit, any Purchaser
Agent or Agent) with respect thereto and with respect to advising any Conduit,
any Purchaser Agent and/or Agent as to their respective rights and remedies
under this Agreement. Seller shall reimburse Agent and each Purchaser Agent on
demand for any and all costs and expenses of Agent, the Purchaser Agents and the
Purchasers, if any, including reasonable counsel fees and expenses in connection
with the enforcement of this Agreement and the other documents delivered
hereunder and in connection with any restructuring or workout of this Agreement
or such documents, or the administration of this Agreement following an
Amortization Event. Seller shall reimburse each Conduit on demand for all other
costs and expenses incurred by such Conduit (“Other Costs”), including, without
limitation, the cost of auditing such Conduit’s books by certified public
accountants, the cost of rating the Commercial Paper of such Conduit by
independent financial rating agencies, and the reasonable fees and out-of-pocket
expenses of counsel for such Conduit or any counsel for any shareholder of such
Conduit with respect to advising such Conduit or such shareholder as to matters
relating to such Conduit’s operations.
Section 10.4 Allocations. Each Conduit shall allocate the liability for Other
Costs among Seller and other Persons with whom such Conduit has entered into
agreements to purchase interests in receivables (“Other Sellers”). If any Other
Costs are attributable to Seller and not attributable to any Other Seller,
Seller shall be solely liable for such Other Costs. However, if Other Costs are
attributable to Other Sellers and not attributable to Seller, such Other Sellers
shall be solely liable for such Other Costs. All allocations to be made pursuant
to the foregoing provisions of this Article X shall be made by the applicable
Conduit in its sole and absolute discretion and shall be binding on Seller and
Servicer.
Section 10.5 Accounting Based Consolidation Event. Upon demand by Agent, Seller
shall pay to Agent, for the benefit of the relevant Funding Source, such amounts
as such Funding Source reasonably determines will compensate or reimburse such
Funding Source for any (i) fee, expense or increased cost charged to, incurred
or otherwise suffered by such Funding Source, (ii) reduction in the rate of
return on such Funding Source’s capital or reduction in the
        46

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
amount of any sum received or receivable by such Funding Source or (iii)
internal capital charge or other imputed cost determined by such Funding Source
to be allocable to Seller or the transactions contemplated in this Agreement, in
each case resulting from or in connection with the consolidation, for financial
and/or regulatory accounting purposes, of all or any portion of the assets and
liabilities of the Conduit, that are subject to this Agreement or any other
Transaction Document with all or any portion of the assets and liabilities of a
Funding Source. Amounts under this Section 10.5 may be demanded at any time
without regard to the timing of issuance of any financial statement by the
Conduit or by any Funding Source. A certificate of the Funding Source setting
forth the amount or amounts necessary to compensate such Funding Source pursuant
to this Section 10.5 shall be delivered to Seller and shall be conclusive absent
manifest error. Seller shall pay such Funding Source the amount as due on any
such certificate on the next Settlement Date following receipt of such notice.
Section 10.6 Required Rating. Agent shall have the right at any time to request
that a public rating of the Facility of at least the Required Rating be obtained
from one credit rating agency acceptable to Agent. Each of Seller and Servicer
agree that they shall cooperate with Agent’s efforts to obtain the Required
Rating, and shall provide Agent, for distribution to the applicable credit
rating agency, any information requested by such credit rating agency for
purposes of providing the Required Rating. Any Ratings Request shall be in
writing, and if the Required Rating is not obtained within 60 days following the
date of such Ratings Request (unless the failure to obtain the Required Rating
is solely the result of Agent’s failure to provide the credit rating agency with
sufficient information to permit the credit rating agency to perform their
analysis, and is not the result of Seller or Servicer’s failure to cooperate or
provide sufficient information to Agent), (i) upon written notice by Agent to
Seller, the Amortization Date shall occur, and (ii) outstanding Capital shall
thereafter incur the Default Fee and costs associated with obtaining the
Required Rating hereunder shall be paid by Seller or Servicer.
ARTICLE XI
AGENT
Section 11.1 Authorization and Action. Each Purchaser hereby designates and
appoints MUFG to act as its agent hereunder and under each other Transaction
Document, and authorizes Agent to take such actions as agent on its behalf and
to exercise such powers as are delegated to Agent by the terms of this Agreement
and the other Transaction Documents together with such powers as are reasonably
incidental thereto. Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of Agent shall
be read into this Agreement or any other Transaction Document or otherwise exist
for Agent. In performing its functions and duties hereunder and under the other
Transaction Documents, Agent shall act solely as agent for the Purchasers and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any Seller Party or any Purchaser
Agent or any of such Seller Party’s or Purchaser Agent’s successors or assigns.
Agent shall not be required to take any action that exposes Agent to personal
liability or that is contrary to this
        47

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Agreement, any other Transaction Document or applicable law. The appointment and
authority of Agent hereunder shall terminate upon the indefeasible payment in
full of all Aggregate Unpaids. Each Purchaser hereby authorizes Agent to
authorize and file each of the Uniform Commercial Code financing or
continuations statements (and amendments thereto and assignments or terminations
thereof) on behalf of such Purchaser (the terms of which shall be binding on
such Purchaser).
Section 11.2 Delegation of Duties. Agent may execute any of its duties under
this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
Section 11.3 Exculpatory Provisions. Neither Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
or any other Transaction Document (except for its, their or such Person’s own
gross negligence or willful misconduct), or (ii) responsible in any manner to
any of the Purchasers for any recitals, statements, representations or
warranties made by any Seller Party contained in this Agreement, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, or
any other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of any Seller Party to perform its
obligations hereunder or thereunder, or for the satisfaction of any condition
specified in Article VI, or for the ownership, perfection, priority, condition,
value or sufficiency of any collateral pledged in connection herewith. Agent
shall not be under any obligation to any Purchaser to ascertain or to inquire as
to the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement or any other Transaction Document, or to
inspect the properties, books or records of the Seller Parties. Agent shall not
be deemed to have knowledge of any Amortization Event or Potential Amortization
Event unless Agent has received notice from Seller or a Purchaser.
Section 11.4 Reliance by Agent. Agent and each Purchaser Agent shall in all
cases be entitled to rely, and shall be fully protected in relying, upon any
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to any
Seller Party), independent accountants and other experts selected by Agent.
Agent shall in all cases be fully justified in failing or refusing to take any
action under this Agreement or any other Transaction Document unless it shall
first receive such advice or concurrence of the Required Purchasers or all of
the Purchasers, as applicable, as it deems appropriate and it shall first be
indemnified to its satisfaction by the Purchasers, provided that unless and
until Agent shall have received such advice, Agent may take or refrain from
taking any action, as Agent shall deem advisable and in the best interests of
the Purchasers. Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request
        48

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
of the Required Purchasers or all of the Purchasers, as applicable, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Purchasers.
Section 11.5 Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither Agent, nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by Agent hereafter taken, including, without
limitation, any review of the affairs of any Seller Party, shall be deemed to
constitute any representation or warranty by Agent. Each Purchaser represents
and warrants to Agent that it has and will, independently and without reliance
upon Agent or any other Purchaser and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of each Seller Party and made its own decision to enter into
this Agreement, the other Transaction Documents and all other documents related
hereto or thereto.
Section 11.6 Reimbursement and Indemnification. Each Financial Institution and
each Purchaser Agent agrees to reimburse and indemnify Agent and its officers,
directors, employees, representatives and agents ratably based on the ratio of
each such indemnifying Financial Institution’s Commitment to the aggregate
Commitment (or, in the case of an indemnifying Purchaser Agent, ratably based on
the Commitment(s) of each Financial Institution in such Purchaser Agent’s
Purchaser Group to the aggregate Commitment), to the extent not paid or
reimbursed by Seller Parties (i) for any amounts for which Agent, acting in its
capacity as Agent, is entitled to reimbursement by the Seller Parties hereunder
and (ii) for any other expenses incurred by Agent, in its capacity as Agent and
acting on behalf of the Purchasers, in connection with the administration and
enforcement of this Agreement and the other Transaction Documents.
Section 11.7 Agent in its Individual Capacity. Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Seller Party or any Affiliate of any Seller Party as though Agent were not
Agent hereunder. With respect to the acquisition of the Asset Portfolio on
behalf of the Purchasers pursuant to this Agreement, Agent shall have the same
rights and powers under this Agreement in its individual capacity as any
Purchaser and may exercise the same as though it were not Agent, and the terms
“Financial Institution,” “Related Financial Institution,” “Purchaser,”
“Financial Institutions,” “Related Financial Institutions” and “Purchasers”
shall include Agent in its individual capacity.
Section 11.8 Successor Agent. Agent may, upon 10 Business Days’ notice to Seller
and the Purchasers, and Agent will, upon the direction of all of the Purchasers
(other than Agent, in its individual capacity) resign as Agent. If Agent shall
resign, then the Required Purchasers during such five-day period shall appoint
from among the Purchasers and the Purchaser Agents a successor agent. If for any
reason no successor Agent is appointed by the Required Purchasers during such
five-day period, then effective upon the termination of such five-day period,
the Purchasers shall perform all of the duties of Agent hereunder and under the
other Transaction Documents and Seller and Servicer (as applicable) shall make
all payments in respect of the Aggregate Unpaids directly to the applicable
Purchasers and for all purposes shall
        49

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
deal directly with the Purchasers. After the effectiveness of any retiring
Agent’s resignation hereunder as Agent, the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Transaction
Documents and the provisions of this Article XI and Article X shall continue in
effect for its benefit with respect to any actions taken or omitted to be taken
by it while it was Agent under this Agreement and under the other Transaction
Documents.
ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS
Section 12.1 Assignments. (a) (I) Seller, Servicer, Agent, each Purchaser Agent
and each Purchaser hereby agree and consent to the complete or partial
assignment by any Conduit of all or any portion of its rights under, interest
in, title to and obligations under this Agreement to any Funding Source pursuant
to any Funding Agreement or to any other Person, and upon such assignment, such
Conduit shall be released from its obligations so assigned; provided, however,
that no Conduit shall transfer, sell or assign its rights in all or any part of
the Asset Portfolio at any time prior to the Amortization Date unless the RPA
Deferred Purchase Price allocable to the Asset Portfolio (or such relevant
portion thereof), as determined by Agent to be allocable to such assigned
interest on a pro rata basis, has been paid in full or is being assumed by the
applicable transferee. Further, Seller, Servicer, Agent, each Purchaser Agent
and each Purchaser hereby agree that any assignee of any Conduit of this
Agreement or of all or any portion of the Asset Portfolio of any Conduit shall
have all of the rights and benefits under this Agreement as if the term
“Conduit” explicitly referred to and included such party (provided that (i) the
Capital of any such assignee that is a Conduit or a commercial paper conduit
shall accrue CP Costs based on such Conduit’s Conduit Costs or on such
commercial paper conduit’s cost of funds, respectively, and (ii) the Capital of
any other such assignee shall accrue Financial Institution Yield pursuant to
Section 4.1), and no such assignment shall in any way impair the rights and
benefits of any Conduit hereunder.
(II) Neither Seller nor Servicer shall have the right to assign its rights or
obligations under this Agreement; provided, however, that Seller may assign its
right to receive the RPA Deferred Purchase Price or any portion thereof, which
right shall be freely assignable by Seller without the consent of Agent, any
Purchaser or any Purchaser Agent so long as no Amortization Event has occurred
that has not been waived in accordance with the terms hereof and the
Amortization Date has not occurred, upon prior written notice of such assignment
to Agent; provided, that the related assignee has agreed, in a writing in form
and substance reasonably satisfactory to Agent, to (i) all of the terms and
conditions hereunder in respect of payment of the RPA Deferred Purchase Price
(including Section 2.7(b)), (ii) a non-petition clause in favor of each of
Seller and each Conduit in substantially the form of Section 14.6 and (iii) a
limitation on payment clause in favor of Agent and each Purchaser in
substantially the form of Section 2.7(b).
(b) Any Financial Institution may at any time and from time to time assign to
one or more Persons (“Purchasing Financial Institutions”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the “Assignment
Agreement”) executed by such Purchasing Financial Institution and such selling
Financial Institution; provided, however, that no Financial
        50

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Institution shall transfer, sell or assign its rights in all or any part of the
Asset Portfolio at any time prior to the Amortization Date unless the RPA
Deferred Purchase Price allocable to the Asset Portfolio (or such relevant
portion thereof), as determined by Agent to be allocable to such assigned
interest on a pro rata basis, has been paid in full or is being assumed by the
applicable transferee. The consent of the Conduit in such selling Financial
Institution’s Purchaser Group shall be required prior to the effectiveness of
any such assignment. Each assignee of a Financial Institution must (i) have a
short-term debt rating of A-1 or better by S&P and P-1 by Moody’s and (ii) agree
to deliver to Agent, promptly following any request therefor by Agent or the
Conduit in such selling Financial Institution’s Purchaser Group, an
enforceability opinion in form and substance satisfactory to Agent and such
Conduit. Upon delivery of the executed Assignment Agreement to Agent, such
selling Financial Institution shall be released from its obligations hereunder
to the extent of such assignment. Thereafter the Purchasing Financial
Institution shall for all purposes be a Financial Institution party to this
Agreement and shall have all the rights and obligations of a Financial
Institution (including, without limitation, the applicable obligations of a
Related Financial Institution) under this Agreement to the same extent as if it
were an original party hereto and no further consent or action by Seller, the
Purchasers, the Purchaser Agents or Agent shall be required.
(c) Each of the Financial Institutions agrees that in the event that it shall
cease to have a short-term debt rating of A-1 or better by S&P and P-1 by
Moody’s (an “Affected Financial Institution”), such Affected Financial
Institution shall be obliged, at the request of the Conduit in such Affected
Financial Institution’s Purchaser Group or Agent, to assign all of its rights
and obligations hereunder to (x) another Financial Institution in such Affected
Financial Institution’s Purchaser Group or (y) another funding entity nominated
by Agent and acceptable to the Conduit in such Affected Financial Institution’s
Purchaser Group, and willing to participate in this Agreement through the
Liquidity Termination Date in the place of such Affected Financial Institution;
provided that the Affected Financial Institution receives payment in full,
pursuant to an Assignment Agreement, of an amount equal to such Financial
Institution’s Pro Rata Share of the Aggregate Capital and Financial Institution
Yield owing to the Financial Institutions in such Affected Financial
Institution’s Purchaser Group and all accrued but unpaid fees and other costs
and expenses payable in respect of its Pro Rata Share of the Asset Portfolio of
the Financial Institutions in such Affected Financial Institution’s Purchaser
Group; provided, further, that, if such assignment occurs at any time prior to
the Amortization Date, the Affected Financial Institution shall (x) pay in full
or (y) provide that the related Assignment Agreement requires the assignee to
assume, the RPA Deferred Purchase Price allocable to the Asset Portfolio (or
such relevant portion thereof), as determined by Agent to be allocable to such
assigned interest on a pro rata basis.
Section 12.2 Participations. Any Financial Institution may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share portion of the
Asset Portfolio of the Financial Institutions in such Financial Institution’s
Purchaser Group or any other interest of such Financial Institution hereunder.
Notwithstanding any such sale by a Financial Institution of a participating
interest to a Participant, such Financial Institution’s rights and obligations
under this Agreement shall remain unchanged, such Financial Institution shall
remain solely responsible for the performance
        51

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
of its obligations hereunder, and each Seller Party, each Conduit, each other
Financial Institution, each Purchaser Agent and Agent shall continue to deal
solely and directly with such Financial Institution in connection with such
Financial Institution’s rights and obligations under this Agreement. Each
Financial Institution agrees that any agreement between such Financial
Institution and any such Participant in respect of such participating interest
shall not restrict such Financial Institution’s right to agree to any amendment,
supplement, waiver or modification to this Agreement, except for any amendment,
supplement, waiver or modification described in Section 14.1(b)(i).
Section 12.3 Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Financial Institution may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, its portion of the Asset Portfolio and any rights to payment
of Capital and Financial Institution Yield) under this Agreement to secure
obligations of such Financial Institution to a Federal Reserve Bank, without
notice to or consent of Seller or Agent; provided that no such pledge or grant
of a security interest shall release a Financial Institution from any of its
obligations hereunder, or substitute any such pledgee or grantee for such
Financial Institution as a party hereto.
Section 12.4 Collateral Trustee. Notwithstanding any other provision of this
Agreement to the contrary, any Conduit may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, its portion of the Asset Portfolio and any rights to payment of
Capital and CP Costs) under this Agreement to secure obligations of such Conduit
to a collateral trustee or security trustee under its Commercial Paper program,
without notice to or consent of Seller or Agent; provided that no such pledge or
grant of a security interest shall release a Conduit from any of its obligations
hereunder, or substitute any such pledgee or grantee for such Conduit as a party
hereto.
ARTICLE XIII
PURCHASER AGENTS
Section 13.1 Purchaser Agents. Each Purchaser Group may (but is not required to)
designate and appoint a “Purchaser Agent” hereunder which Purchaser Agent shall
become a party to this Agreement and shall authorize such Purchaser Agent to
take such actions as agent on its behalf and to exercise such powers as are
delegated to the Purchaser Agent by the terms of this Agreement and the other
Transaction Documents together with such powers as are reasonably incidental
thereto. Unless otherwise notified in writing to the contrary by the applicable
Purchaser, Agent and the Seller Parties shall provide all notices and payments
specified to be made by Agent or any Seller Party to a Purchaser hereunder to
such Purchaser’s Purchaser Agent, if any, for the benefit of such Purchaser,
instead of to such Purchaser. Each Purchaser Agent may perform any of the
obligations of, or exercise any of the rights of, any member of its Purchaser
Group and such performance or exercise shall constitute performance of the
obligations of, or exercise of the rights of, such member hereunder. In
performing its functions and duties hereunder and under the other Transaction
Documents, each Purchaser Agent shall act solely as agent for the Purchasers in
such Purchaser Agent’s Purchaser Group and does not assume nor shall be deemed
to have assumed any obligation or relationship of trust or
        52

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
agency with or for any other Purchaser or any Seller Party or any of such
Purchaser’s or Seller Party’s successors or assigns. The appointment and
authority of each Purchaser Agent hereunder shall terminate upon the
indefeasible payment in full of all Aggregate Unpaids. Each member of the MUFG
Conduit’s Purchaser Group hereby designates MUFG, and MUFG hereby agrees to
perform the duties and obligations of, such Purchaser Group’s Purchaser Agent.
ARTICLE XIV
MISCELLANEOUS
Section 14.1 Waivers and Amendments. (a) No failure or delay on the part of
Agent, any Purchaser Agent or any Purchaser in exercising any power, right or
remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
further exercise thereof or the exercise of any other power, right or remedy.
The rights and remedies herein provided shall be cumulative and nonexclusive of
any rights or remedies provided by law. Any waiver of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
given.
(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
14.1(b). Each Conduit, Seller, each Purchaser Agent and Agent, at the direction
of the Required Purchasers, may enter into written modifications or waivers of
any provisions of this Agreement, provided, however, that no such modification
or waiver shall:
(i) without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or Servicer, (B) reduce the rate or extend the time of payment of Financial
Institution Yield or any CP Costs (or any component of Financial Institution
Yield or CP Costs), (C) reduce any fee payable to Agent for the benefit of the
Purchasers, (D) except pursuant to Article XII hereof, change the amount of the
Capital of any Purchaser, any Financial Institution’s Pro Rata Share, any
Conduit’s Pro Rata Share, any Financial Institution’s Commitment or any
Conduit’s Conduit Purchase Limit (other than, to the extent applicable in each
case, pursuant to Section 4.6 or the terms of any Funding Agreement), (E) amend,
modify or waive any provision of the definition of Required Purchasers, Section
4.6, this Section 14.1(b) or Section 14.6, (F) consent to or permit the
assignment or transfer by Seller of any of its rights and obligations under this
Agreement, (G) change the definition of “Eligible Receivable,” “Credit
Enhancement,” “Hedging Agreement,” “Hedge Provider,” “Net Portfolio Balance”,
“Reserve Account Required Amount” or “RPA Deferred Purchase Price” or (H) amend
or modify any defined term (or any defined term used directly or indirectly in
such defined term) used in clauses (A) through (G) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses; or
(ii) without the written consent of the then Agent, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent.
        53

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Notwithstanding the foregoing, (i) without the consent of the Purchasers, but
with the consent of Seller, Agent may amend this Agreement solely to add
additional Persons as Financial Institutions, Conduits and/or Purchaser Agents
hereunder and (ii) Agent, the Required Purchasers and each Conduit may enter
into amendments to modify any of the terms or provisions of Article XI, Article
XII, Section 14.13 or any other provision of this Agreement without the consent
of any Seller Party, provided that such amendment has no negative impact upon
such Seller Party. Any modification or waiver made in accordance with this
Section 14.1 shall apply to each of the Purchasers equally and shall be binding
upon each Seller Party, the Purchaser Agents, the Purchasers and Agent.
Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective  if given by telecopy, upon the receipt
thereof,  if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or  if
given by any other means, when received at the address specified in this Section
14.2. Seller hereby authorizes Agent and the Purchasers to effect Purchases and
Rate Tranche Period and Discount Rate selections based on telephonic notices
made by any Person whom Agent or applicable Purchaser in good faith believes to
be acting on behalf of Seller. Seller agrees to deliver promptly to Agent and
each applicable Purchaser a written confirmation of each telephonic notice
signed by an authorized officer of Seller; provided, however, the absence of
such confirmation shall not affect the validity of such notice. If the written
confirmation differs from the action taken by Agent and/or the applicable
Purchaser, the records of Agent and/or the applicable Purchaser shall govern
absent manifest error.
Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or otherwise,
has payment made to it with respect to any portion of the Aggregate Unpaids
owing to such Purchaser (other than payments received pursuant to Sections 10.2
or 10.3) in a greater proportion than that received by any other Purchaser
entitled to receive a ratable share of such Aggregate Unpaids, such Purchaser
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of such Aggregate Unpaids held by the other Purchasers so that after
such purchase each Purchaser will hold its ratable proportion of such Aggregate
Unpaids; provided that if all or any portion of such excess amount is thereafter
recovered from such Purchaser, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
Section 14.4 Protection of Ownership Interests of the Purchasers. (a) Seller
agrees that from time to time, at its expense, it will promptly execute and
deliver all instruments and documents, and take all actions, that may be
necessary or desirable, or that Agent may request, to perfect, protect or more
fully evidence Agent’s (on behalf of the Purchasers) valid ownership of or first
priority perfected security interest in the Asset Portfolio, or to enable Agent
or the Purchasers to exercise and enforce their rights and remedies hereunder.
Without limiting
        54

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
the foregoing, Seller will, upon the request of Agent, file such financing or
continuation statements, or amendments thereto or assignments thereof, and
execute and file such other instruments and documents, that may be necessary or
desirable, or that Agent may reasonably request, to perfect, protect or evidence
such valid ownership of or first priority perfected security interest in the
Asset Portfolio. At any time following the occurrence of an Amortization Event,
Agent may, or Agent may direct Seller or Servicer to, notify the Obligors of
Receivables, at Seller’s expense, of the ownership or security interests of the
Purchasers under this Agreement and may also direct that payments of all amounts
due or that become due under any or all Receivables be made directly to Agent or
its designee. Seller or Servicer (as applicable) shall, at any Purchaser’s
request, withhold the identity of such Purchaser in any such notification.
(b) If any Seller Party fails to perform any of its obligations hereunder, Agent
or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and Agent’s or such Purchaser’s costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3. Each Seller Party irrevocably authorizes Agent at any time and
from time to time in the sole and absolute discretion of Agent, and appoints
Agent as its attorney-in-fact, to act on behalf of such Seller Party (i) to
authorize and/or execute on behalf of such Seller Party as debtor and to file
financing or continuation statements (and amendments thereto and assignments
thereof) necessary or desirable in Agent’s sole and absolute discretion to
perfect and to maintain Agent’s (on behalf of the Purchasers) valid ownership of
or first priority perfected security interest in the Receivables and (ii) to
file a carbon, photographic or other reproduction of this Agreement or any
financing statement with respect to the Receivables as a financing statement in
such offices as Agent in its sole and absolute discretion deems necessary or
desirable to perfect and to maintain the ownership of or first priority
perfected security interest in the interests of the Purchasers in the
Receivables. This appointment is coupled with an interest and is irrevocable.
The authorization by each Seller Party set forth in the second sentence of this
Section 14.4(b) is intended to meet all requirements for authorization by a
debtor under Article 9 of any applicable enactment of the UCC, including,
without limitation, Section 9-509 thereof.
Section 14.5 Confidentiality. (a) Each Seller Party, Agent, each Purchaser Agent
and each Purchaser shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of this Agreement and the other
confidential or proprietary information with respect to Agent, each Purchaser
Agent, each Purchaser and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that such Seller Party, Agent, such Purchaser Agent
and such Purchaser and its officers and employees may disclose such information
to such Seller Party’s, Agent’s, such Purchaser Agent’s and such Purchaser’s
external accountants and attorneys and as required by any applicable law or
order of any judicial or administrative proceeding.
(b) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to Agent, the Financial Institutions, the Purchaser Agents or the Conduits by
each other and by each such Person to such Person’s equityholders, (ii) by
Agent, the Purchaser Agents or the Purchasers to any prospective or actual
assignee or participant of any of them and (iii) by Agent, any Purchaser
        55

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Agent or any Conduit to any collateral trustee or security trustee, any rating
agency, Funding Source, Commercial Paper dealer or provider of a surety,
guaranty or credit or liquidity enhancement to any Conduit or any entity
organized for the purpose of purchasing, or making loans secured by, financial
assets for which MUFG or any Purchaser Agent acts as the administrative agent
and to any officers, directors, employees, outside accountants and attorneys of
any of the foregoing, provided each such Person is informed of and agrees to
maintain the confidential nature of such information. In addition, the
Purchasers, the Purchaser Agents and Agent may disclose any such nonpublic
information pursuant to any law, rule, regulation, direction, request or order
of any judicial, administrative or regulatory authority or proceedings (whether
or not having the force or effect of law).
Section 14.6 Bankruptcy Petition. (a) Seller, Servicer, Agent, each Purchaser
Agent and each Purchaser hereby covenants and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding senior
indebtedness of any Conduit or any Financial Institution or Funding Source that
is a special purpose bankruptcy remote entity, it will not institute against, or
join any other Person in instituting against, any Conduit, any Financial
Institution or any such entity any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.
(b) Servicer hereby covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all Obligations of Seller, it will
not institute against, or join any other Person in instituting against, Seller
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.
Section 14.7 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any Conduit, Agent, any
Purchaser Agent, any Funding Source or any Financial Institution, no claim may
be made by any Seller Party or any other Person against any Conduit, Agent, any
Purchaser Agent, any Funding Source or any Financial Institution or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.
Section 14.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT
        56

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE
RIGHT OF AGENT, ANY PURCHASER AGENT OR ANY PURCHASER TO BRING PROCEEDINGS
AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY ANY SELLER PARTY AGAINST AGENT, ANY PURCHASER AGENT OR ANY
PURCHASER OR ANY AFFILIATE OF AGENT, ANY PURCHASER AGENT OR ANY PURCHASER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER
PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO,
ILLINOIS.
Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
Section 14.11 Integration; Binding Effect; Survival of Terms.
(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy) and shall inure to the benefit of the Hedge Providers (if
any) and its successors and permitted assigns (including any trustee in
bankruptcy). This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until terminated in accordance with its terms;
provided, however, that the rights and remedies with respect to (i) any breach
of any representation and warranty made by any Seller Party pursuant to Article
V, (ii) the indemnification, payment and other provisions of Article X, and
Sections 2.7(b), 14.5 and 14.6 shall be continuing and shall survive any
termination of this Agreement.
Section 14.12 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this
        57

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Agreement which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”
or “Exhibit” shall mean articles and sections of, and schedules and exhibits to,
this Agreement.
Section 14.13 MUFG Roles and Purchaser Agent Roles.
(a) Each of the Purchasers and Purchaser Agents acknowledges that MUFG acts, or
may in the future act, (i) as administrative agent for the MUFG Conduit or any
Financial Institution in the MUFG Conduit’s Purchaser Group, (ii) as issuing and
paying agent for certain Commercial Paper, (iii) to provide credit or liquidity
enhancement for the timely payment for certain Commercial Paper and (iv) to
provide other services from time to time for the MUFG Conduit or any Financial
Institution in the MUFG Conduit’s Purchaser Group (collectively, the “MUFG
Roles”). Without limiting the generality of this Section 14.13, each Purchaser
and each Purchaser Agent hereby acknowledges and consents to any and all MUFG
Roles and agrees that in connection with any MUFG Role, MUFG may take, or
refrain from taking, any action that it, in its discretion, deems appropriate,
including, without limitation, in its role as administrative agent for the MUFG
Conduit.
(b) Each of the Purchasers acknowledges that each Purchaser Agent acts, or may
in the future act, (i) as administrative agent for the Conduit in such Purchaser
Agent’s Purchaser Group or any Financial Institution in such Purchaser Agent’s
Purchaser Group, (ii) as issuing and paying agent for certain Commercial Paper,
(iii) to provide credit or liquidity enhancement for the timely payment for
certain Commercial Paper and (iv) to provide other services from time to time
for the Conduit in such Purchaser Agent’s Purchaser Group or any Financial
Institution in such Purchaser Agent’s Purchaser Group (collectively, the
“Purchaser Agent Roles”). Without limiting the generality of this Section 14.13,
each Purchaser hereby acknowledges and consents to any and all Purchaser Agent
Roles and agrees that in connection with any Purchaser Agent Role, the
applicable Purchaser Agent may take, or refrain from taking, any action that it,
in its discretion, deems appropriate, including, without limitation, in its role
as agent for the Conduit in such Purchaser Agent’s Purchaser Group.
Section 14.14 Characterization. (a) It is the intention of the parties hereto
that each Purchase hereunder shall constitute and be treated as an absolute and
irrevocable sale to Agent, on behalf of the Purchasers, for all purposes (other
than federal and state income tax purposes), which such Purchase shall provide
Agent, on behalf of the Purchasers, with the full benefits of ownership of the
Asset Portfolio. Except as specifically provided in this Agreement, each
Purchase hereunder is made without recourse to Seller; provided, however, that
(i) Seller shall be liable to each Purchaser, each Purchaser Agent and Agent for
all representations, warranties, covenants and indemnities made by Seller
pursuant to the terms of this Agreement, and (ii) such sale does not constitute
and is not intended to result in an assumption by any Purchaser, any Purchaser
Agent or Agent or any assignee thereof of any obligation of Seller or
        58

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
any Originator or any other Person arising in connection with the Receivables,
the Related Security, or the related Contracts, or any other obligations of
Seller or any Originator.
(b) In addition to any ownership interest which Agent may from time to time
acquire pursuant hereto, Seller hereby grants to Agent for the ratable benefit
of the Purchasers a valid and perfected security interest in all of Seller’s
right, title and interest in, to and under all Receivables now existing or
hereafter arising, the Collections, each Lock-Box, each P.O. Box, each
Collection Account, the Reserve Account, all Related Security, all other rights
and payments relating to such Receivables, and all proceeds of any thereof prior
to all other liens on and security interests therein to secure the prompt and
complete payment of the Aggregate Unpaids. Agent, the Purchaser Agents and the
Purchasers shall have, in addition to the rights and remedies that they may have
under this Agreement, all other rights and remedies provided to a secured
creditor under the UCC and other applicable law, which rights and remedies shall
be cumulative.
Section 14.15 Excess Funds. Each of Seller, Servicer, each Purchaser, each
Purchaser Agent and Agent agrees that each Conduit shall be liable for any
claims that such party may have against such Conduit only to the extent that
such Conduit has funds in excess of those funds necessary to pay matured and
maturing Commercial Paper and to the extent such excess funds are insufficient
to satisfy the obligations of such Conduit hereunder, such Conduit shall have no
liability with respect to any amount of such obligations remaining unpaid and
such unpaid amount shall not constitute a claim against such Conduit. Any and
all claims against any Conduit shall be subordinate to the claims against such
Conduit of the holders of Commercial Paper and any Person providing liquidity
support to such Conduit.
Section 14.16 Intercreditor Agreement. Each member of each Purchaser Group,
Seller and Servicer each hereby authorize Agent to enter into the Intercreditor
Agreement or an amendment thereto, as applicable, in each case, on or about the
date hereof, and each member of each Purchaser Group agrees to be bound by the
provisions thereof.
Section 14.17 Confirmation and Ratification of Terms.
(a) Upon the effectiveness of this Agreement, each reference to the Prior
Agreement in any other Transaction Document, and any document, instrument or
agreement executed and/or delivered in connection with the Prior Agreement or
any other Transaction Document, shall mean and be a reference to this Agreement.
(b) The other Transaction Documents and all agreements, instruments and
documents executed or delivered in connection with the Prior Agreement or any
other Transaction Document shall each be deemed to be amended to the extent
necessary, if any, to give effect to the provisions of this Agreement, as the
same may be amended, modified, supplemented or restated from time to time.
(c) The effect of this Agreement is to amend and restate the Prior Agreement in
its entirety, and to the extent that any rights, benefits or provisions in favor
of Agent or any Purchaser existed in the Prior Agreement and continue to exist
in this Agreement
        59

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
without any written waiver of any such rights, benefits or provisions prior to
the date hereof, then such rights, benefits or provisions are acknowledged to be
and to continue to be effective from and after May 10, 2002. This Agreement is
not a novation.
(d) The parties hereto agree and acknowledge that any and all rights, remedies
and payment provisions under the Prior Agreement, including, without limitation,
any and all rights, remedies and payment provisions with respect to (i) any
representation and warranty made or deemed to be made pursuant to the Prior
Agreement, or (ii) any indemnification provision, shall continue and survive the
execution and delivery of this Agreement.
(e) The parties hereto agree and acknowledge that any and all amounts owing as
or for Capital, Financial Institution Yield, CP Costs, fees, expenses or
otherwise under or pursuant to the Prior Agreement, immediately prior to the
effectiveness of this Agreement shall be owing as or for Capital, Financial
Institution Yield, CP Costs, fees, expenses or otherwise, respectively, under or
pursuant to this Agreement.
Section 14.18 Consent. Each of the parties hereto hereby consents to Amendment
No. 3 to the Receivables Sale Agreement, dated as of the date hereof, among
Seller, PDSI and Webster.
Section 14.19 USA PATRIOT Act Notice. Each Financial Institution that is subject
to the requirements of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”) herby notifies the Seller Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Seller Party, which information includes the name, address, tax
identification number and other information that will allow such Financial
Institution to identify such Seller Party in accordance with the Patriot Act.
This notice is given in accordance with the requirements of the Patriot Act.
Promptly following any request therefor, the Seller shall deliver to the each
Financial Institution all documentation and other information required by bank
regulatory authorities requested by such Financial Institution for purposes of
compliance with applicable “know your customer” requirements under the Patriot
Act, the Beneficial Ownership Rule or other applicable anti-money laundering
laws, rules and regulations.
(Signature Pages Follow)
        60


--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT


WHEREOF, the parties hereto have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date hereof.
Conformed copy of agreement does not contain signatures as signatories only sign
individual amendments.






        61


12660813v3






--------------------------------------------------------------------------------



EXHIBIT I
DEFINITIONS
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“3D Cone Beam Receivable” means a Receivable originated by PDSI that arises from
the sale or financing (or servicing) of 3D Cone Beam technology.
“Accrual Period” means each Fiscal Month, provided that the initial Accrual
Period hereunder means the period from (and including) the date hereof to (and
including) the last day of the Fiscal Month thereafter.
“ACH Receipts” means funds received in respect of Automatic Debit Collections.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after September 12, 2003, by which PDCo or any of its
Subsidiaries (i) acquires any going concern business or all or substantially all
of the assets of any Person, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires from one or
more Persons (in one transaction or as the most recent transaction in a series
of transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company of any Person.
“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.
“Affected Financial Institution” has the meaning set forth in Section 12.1(c).
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.
“Agent” has the meaning set forth in the preamble to this Agreement.
“Aggregate Capital” means, on any date of determination, the aggregate
outstanding Capital of all Purchasers on such date.
“Aggregate Reduction” has the meaning set forth in Section 1.3.
        Exh. I-1



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
accrued and unpaid fees under any Fee Letter, CP Costs, Financial Institution
Yield, Aggregate Capital, Hedging Obligations and all other unpaid Obligations
(whether due or accrued) at such time.
“Agreement” means this Third Amended and Restated Receivables Purchase
Agreement, as it may be amended, restated, supplemented or otherwise modified
and in effect from time to time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the greater of (i) 0.00% and
(ii) the LIBO Rate for a one month period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the LIBO Rate for any day shall be equal to the
London interbank offered rate administered by ICE Benchmark Administration
Limited (or any person which takes over the administration of that rate) for
deposits in U.S. dollars, as published by Reuters (or any successor thereto) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.
“Amendment Date” means April 20, 2020.
“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from Agent following the occurrence of any other Amortization Event, (iv)
the Business Day specified in a written notice from Agent following the failure
to obtain the Required Ratings within 60 days following delivery of a Ratings
Request to Seller and Servicer, and (v) the date which is 5 Business Days after
Agent’s receipt of written notice from Seller that it wishes to terminate the
facility evidenced by this Agreement.
“Amortization Event” has the meaning set forth in Article IX.
“Annual Vintage Pool” means as of any date of determination and with respect to
any Fiscal Year, the pool of Receivables originated by the Originators during
such Fiscal Year.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Seller, the Servicer, any Originator or any of
their respective Subsidiaries from time to time concerning or relating to
bribery or corruption, including, but not limited to, the U.S. Foreign Corrupt
Practices Act of 1977, as amended, the UK Bribery Act 2010, and any other
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions.
“Anti-Terrorism Laws” means each of: (a) the Executive Order; (b) the Patriot
Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956 and any
successor statute thereto; (d) the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada);
        Exh. I-2


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
(e) the Bank Secrecy Act, and the rules and regulations promulgated thereunder;
and (f) any other law of the United States, Canada or any member state of the
European Union now or hereafter enacted to monitor, deter or otherwise prevent:
(i) terrorism or (ii) the funding or support of terrorism or (iii) money
laundering.
“Applicable Collection Amount” means, with respect to any Settlement Date, (i)
if the Amortization Date has not occurred, the aggregate amount of funds
Servicer will apply on such Settlement Date in accordance with Section 2.2(c)
and without giving effect to any Reserve Account Draw Amount and (ii) otherwise,
$0.
“Asset Portfolio” has the meaning set forth in Section 1.2(b).
“Assignment Agreement” has the meaning set forth in Section 12.1(b).
“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.
“Automatic Debit Collection” means the payment of Collections by an Obligor by
means of automatic electronic funds transfer from the Obligor’s bank account.
“Balloon Payment Receivable” means a Receivable that arises under a Contract
that requires the final payment to be in an amount equal to 35% of the initial
balance of such Receivable.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the Seller
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to the LIBO Rate for U.S. dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Rate
Tranche Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Agent and the Seller giving due consideration to (i)
any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBO Rate with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the LIBO Rate with the applicable
Unadjusted Benchmark Replacement for U.S. dollar-denominated syndicated credit
facilities at such time.
        Exh. I-3


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Rate
Tranche Period,” timing and frequency of determining rates and making payments
of interest and other administrative matters) that the Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Agent determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for
LIBOR, a resolution authority with jurisdiction over the administrator for the
LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the
        Exh. I-4


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
90th day prior to the expected date of such event as of such public statement or
publication of information (or if the expected date of such prospective event is
fewer than 90 days after such statement or publication, the date of such
statement or publication) and (b) in the case of an Early Opt-in Election, the
date specified by the Agent or the Required Purchasers, as applicable, by notice
to the Seller, the Agent (in the case of such notice by the Required Purchasers)
and the Purchasers.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section 4.5
and (y) ending at the time that a Benchmark Replacement has replaced the LIBO
Rate for all purposes hereunder pursuant to Section 4.5.
“Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.
“Broken Funding Costs” means for any Capital of any Purchaser which: (i) is
reduced without compliance by Seller with the notice requirements hereunder or
(ii) is assigned, transferred or funded pursuant to a Funding Agreement or
otherwise transferred or terminated on a date prior to the date on which it was
originally scheduled to end; an amount equal to the excess, if any, of (A) the
CP Costs or Financial Institution Yield (as applicable) that would have accrued
during the remainder of the Rate Tranche Periods or the tranche periods for
Commercial Paper determined by the applicable Purchaser Agent or Agent to relate
to such Capital (as applicable) subsequent to the date of such reduction,
assignment, transfer, funding or termination of such Capital if such reduction,
assignment, transfer, funding or termination had not occurred, over (B) the
income, if any, actually received net of any costs of redeployment of funds
during the remainder of such period by the holder of such Capital from investing
the portion of such Capital not so allocated. In the event that the amount
referred to in clause (B) exceeds the amount referred to in clause (A), the
relevant Purchaser or Purchasers agree to pay to Seller the amount of such
excess. All Broken Funding Costs shall be due and payable hereunder upon demand.
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.
“Capital” means at any time with respect to the Asset Portfolio and any
Purchaser, an amount equal to (A) the amount of Cash Purchase Price paid by such
Purchaser to Seller for Purchases pursuant to Sections 1.1 and 1.2, minus (B)
the sum of the aggregate amount of Collections and other payments received by
Agent or such Purchaser, as applicable, which in each case are applied to reduce
such Purchaser’s Capital in accordance with the terms and conditions of this
Agreement; provided that such Capital shall be restored (in accordance with
Section 2.5) in the amount of any Collections or other payments so received and
applied if at any
        Exh. I-5


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
time the distribution of such Collections or payments are rescinded, returned or
refunded for any reason.
“Cap Strike Rate” means 3.25%, or such other applicable “cap strike rate”
approved by Agent and specified as such in the applicable Hedging Agreement in
effect at such time.
“Cash Purchase Price” means, with respect to any Purchase of any portion of the
Asset Portfolio, the amount paid to Seller for such portion of the Asset
Portfolio which shall not exceed the least of (i) the amount requested by Seller
in the applicable Purchase Notice, (ii) the unused portion of the Purchase Limit
on the applicable Purchase date, taking into account any other proposed Purchase
requested on the applicable Purchase date, and (iii) the excess, if any, of the
Net Portfolio Balance (less the Credit Enhancement) on the applicable Purchase
date over the aggregate outstanding amount of the Aggregate Capital determined
as of the date of the most recent Monthly Report, taking into account any other
proposed Purchase requested on the applicable Purchase date.
“CEREC Receivable” means a Receivable originated by PDSI that arises from the
sale or financing (or servicing) by PDSI of ceramic reconstructionmachinery that
was manufactured by or on behalf of Sirona Dental Systems, Inc.
“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 30% or more of the outstanding shares of voting stock of
Servicer or (ii) PDCo ceases to own, directly or indirectly, 100% of the
outstanding membership units of Seller or 100% of the outstanding capital stock
of any Originator.
“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to the Seller Party therein refer to such
Obligor); (ii) as to which the Obligor thereof, if a natural person, is
deceased, (iii) which, consistent with the Credit and Collection Policy, would
be written off Seller’s books as uncollectible, (iv) which has been identified
by Seller as uncollectible or (v) as to which any payment, or part thereof,
remains unpaid for 180 days or more from the original due date for such payment.
“Closing Date Assignment Agreement” means that certain Assignment and Assumption
Agreement, dated as of the date hereof, by and among Servicer, Seller, JPMorgan,
Agent, the MUFG Conduit, MUFG, Chariot Funding LLC, J.P. Morgan Securities,
Inc., Three Pillars Funding LLC, SunTrust Bank and SunTrust Robinson Humphrey,
Inc., as amended, restated, supplemented or otherwise modified from time to
time.
“Collection Account” means, collectively, each First-Tier Account and the
Second-Tier Account.
“Collection Account Agreement” means (i) with respect to each Lock-Box or
Collection Account, an agreement, substantially in the form of Exhibit VI, among
an Originator (if
        Exh. I-6


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
applicable), Seller, Agent and a Collection Bank, or any similar or analogous
agreement among an Originator, Seller, Agent and a Collection Bank and (ii) with
respect to each P.O. Box, a Postal Notice, in each case as such document may be
amended, restated, supplemented or otherwise modified from time to time.
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from Agent to a Collection Bank, or any similar or analogous notice
from Agent to a Collection Bank.
“Collections” means, with respect to any Receivable, all cash collections and
other cash and other proceeds in respect of such Receivable, including, without
limitation, all scheduled payments, prepayments, yield, Finance Charges or other
related amounts accruing in respect thereof, all cash proceeds of Related
Security with respect to such Receivable and all payments received pursuant to
the Hedging Agreements.
“Commercial Paper” means promissory notes of any Conduit issued by such Conduit
in the commercial paper market.
“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to Purchase portions of the Asset Portfolio from Seller
and to the extent that the Conduit in its Purchaser Group declines to make such
Purchases, in an amount not to exceed (i) in the aggregate, the amount set forth
opposite such Financial Institution’s name on Schedule A to this Agreement, as
such amount may be modified in accordance with the terms hereof (including,
without limitation, any termination of Commitments pursuant to Section 4.6
hereof) and (ii) with respect to any individual Purchase hereunder, its Pro Rata
Share of the Cash Purchase Price therefor.
“Concentration Limit” means, at any time, for any Obligor, (i) if such Obligor
is a Group Practice Obligor, $1,000,000 and (ii) if such Obligor is other than a
Group Practice Obligor, $500,000; provided, that in the case of an Obligor and
any Affiliate of such Obligor, the Concentration Limit shall be calculated as if
such Obligor and such Affiliate are one Obligor.
“Conduit” has the meaning set forth in the preamble to this Agreement.
“Conduit Costs” means, for any outstanding Capital of any Conduit, an amount
equal to such Capital multiplied by a per annum rate equivalent to the “weighted
average cost” (as defined below) related to the issuance of indexed Commercial
Paper of such Conduit that is allocated, in whole or in part, to fund such
Capital (and which may also be allocated in part to the funding of other assets
of such Conduit); provided, however, that if any component of such rate is a
discount rate, in calculating such rate for such Capital for such date, the rate
used to calculate such component of such rate shall be a rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum.
As used in this definition, the “weighted average cost” shall consist of (x) the
actual interest rate paid to purchasers of indexed Commercial Paper
        Exh. I-7


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
issued by such Conduit, (y) the costs associated with the issuance of such
Commercial Paper (including dealer fees and commissions to placement agents),
and (z) interest on other borrowing or funding sources by such Conduit,
including to fund small or odd dollar amounts that are not easily accommodated
in the commercial paper market.
“Conduit Purchase Limit” means, for each Conduit, the purchase limit of such
Conduit with respect to Purchases from Seller, in an amount not to exceed (i) in
the aggregate, the amount set forth opposite such Conduit’s name on Schedule A
to this Agreement, as such amount may be modified in accordance with the terms
hereof (including, without limitation, Section 4.6(b)) and (ii) with respect to
any individual Purchase hereunder, its Pro Rata Share of the aggregate Cash
Purchase Price therefor.
“Consent Notice” has the meaning set forth in Section 4.6(a).
“Consent Period” has the meaning set forth in Section 4.6(a).
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit or the
obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the lesser of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Contingent Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of the Contingent Obligation shall be
such guaranteeing person’s reasonably anticipated liability in respect thereof
as determined by such Person in good faith.
“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings (including those with electronic
signatures or other electronic authorization), which may be executed in
counterparts and received by facsimile or electronic mail, pursuant to which
such Receivable arises or which evidences such Receivable.
“COVID-19 Deferred Payment Program” means PDSI’s program that permits Obligors
to defer payments under their related Contract for a period of up to 3 months in
connection with the COVID-19 Emergency.
“COVID-19 Emergency” means collectively, the public health emergency declared by
the United States Secretary of Health and Human Services on January 27, 2020,
with respect to the 2019 Novel Coronavirus and all related federal and state
emergency declarations and measures.
        Exh. I-8


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
“COVID-19 Modifications” means, with respect to any COVID-19 Modified
Receivable, each of the following modifications to the related Contract: (i)
installment payments under the related Contract are deferred for a period of up
to 3 months commencing on the date such Receivable first became a COVID-19
Modified Receivable and (ii) the deferred monthly installments are added to the
end of the related Contract and payable in equal monthly installments.
“COVID-19 Modified Receivable” means a Receivable as to which the payment terms
of the related Contract have been extended or modified in connection with the
COVID-19 Deferred Payment Program.
“CP Costs” means, for each day, the aggregate discount or yield accrued with
respect to the outstanding Capital of each respective Conduit as determined in
accordance with the definition of Conduit Costs.
“Credit Agreement” means the Amended and Restated Credit Agreement, dated on or
about January 27, 2017 (as it may be amended, restated, supplemented or
otherwise modified from time to time) by and among PDCo, the lenders from time
to time party thereto, MUFG, as administrative agent.
“Credit and Collection Policy” means Seller’s and/or the applicable Originator’s
credit and collection policies and practices relating to Contracts and
Receivables existing on the date of the Prior Agreement and summarized in
Exhibit VIII hereto, as modified from time to time in accordance with this
Agreement.
“Credit Enhancement” means, on any date, (i) if such date of determination is
during the Temporary Credit Enhancement Period, the Credit Enhancement Temporary
and (ii) if such date of determination is not during the Temporary Credit
Enhancement Period, the Credit Enhancement Permanent.
“Credit Enhancement Permanent” means, on any date, an amount equal to the sum of
(A) $3,855,291.96, plus (B) the product of (i) the Net Portfolio Balance as of
the close of business of Servicer on such date, multiplied by (ii)
the sum of (x) the greatest of (a) 15.0%, (b) the product of (I) the highest
Cumulative Gross Loss Percentage for any Annual Vintage Pool (other than any
Annual Vintage Pool that was originated prior to the 2003 Fiscal Year),
multiplied by (II) 4.0, and (c) the sum of (I) the product of (A) the sum of (i)
1.0 plus (ii) 35.0% (or if a Cumulative Gross Loss Event has occurred and is
continuing, 20.0%) of the Weighted Average Remaining Months Without Repayment
Spike on such date multiplied by (B) the average Loss-to-Liquidation Ratio for
the immediately preceding three Fiscal Months multiplied by (C) the Loss
Multiple, multiplied by (D) 35.0% (or if a Cumulative Gross Loss Event has
occurred and is continuing, 20.0%), plus (II) the product of (A) 65.0% (or if a
Cumulative Gross Loss Event has occurred and is continuing, 80.0%), multiplied
by (B) the average Loss-to-Liquidation Ratio for the immediately preceding three
Fiscal Months multiplied by (C) the Loss Multiple, plus (y) the average Dilution
Ratio for the immediately preceding three Fiscal Months.
        Exh. I-9


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
“Credit Enhancement Temporary” means, on any date, an amount equal to the
greater of (a) $105,881,005.36 and (b) the sum of (A) $3,855,291.96, plus (B)
the product of (i) the Net Portfolio Balance as of the close of business of
Servicer on such date, multiplied by (ii)
the sum of (x) the greatest of (a) 22.92%, (b) the product of (I) the highest
Cumulative Gross Loss Percentage for any Annual Vintage Pool (other than any
Annual Vintage Pool that was originated prior to the 2003 Fiscal Year),
multiplied by (II) 4.0, and (c) the sum of (I) the product of (A) the sum of (i)
1.0 plus (ii) 35.0% (or if a Cumulative Gross Loss Event has occurred and is
continuing, 20.0%) of the Weighted Average Remaining Months Without Repayment
Spike on such date multiplied by (B) the average Default Ratio for the
immediately preceding three Fiscal Months multiplied by (C) the Loss Multiple,
multiplied by (D) 35.0% (or if a Cumulative Gross Loss Event has occurred and is
continuing, 20.0%), plus (II) the product of (A) 65.0% (or if a Cumulative Gross
Loss Event has occurred and is continuing, 80.0%), multiplied by (B) the average
Default Ratio for the immediately preceding three Fiscal Months multiplied by
(C) the Loss Multiple, plus (y) the average Dilution Ratio for the immediately
preceding three Fiscal Months.
“Credit Loss” means a Receivable that is written off the Seller’s books and
records in accordance with the applicable Originator’s Credit and Collection
Policy.
“Cumulative Gross Loss Event” means, at any time of determination, the following
event has occurred and is continuing: the Cumulative Gross Loss Percentage for
any Specified Annual Vintage Pool exceeds 2.0%.
“Cumulative Gross Loss Percentage” means, on any date and with respect to any
Annual Vintage Pool, a percentage equal to (i) the aggregate Outstanding Balance
of all Receivables in such Annual Vintage Pool which became a Credit Loss, in
each case, calculated as of the date such Receivable became a Credit Loss,
divided by (ii) the aggregate initial Outstanding Balance of all Receivables in
such Annual Vintage Pool.
“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. If at any time, (i) the
Outstanding Balance of any Receivable is either (x) reduced as a result of any
defective or rejected goods or services, any discount or any adjustment or
otherwise by Seller or any Originator (other than cash Collections on account of
the Receivables) or (y) reduced or canceled as a result of a setoff in respect
of any claim by any Person (whether such claim arises out of the same or a
related transaction or an unrelated transaction), (ii) any of the
representations or warranties in Article V are no longer true with respect to
any Receivable or (iii) the Related Equipment for any Receivable is Repossessed
and sold for less than the fair market value of such Related Equipment, Seller
shall be deemed to have received a Collection of such Receivable in the amount
of (A) such reduction or cancellation in the case of clause (i) above, (B) the
entire Outstanding Balance in the case of clause (ii) above and (C) the
difference between the fair market value of the Repossessed Related Equipment
and the gross proceeds received upon the sale of such Repossessed Related
Equipment in the case of clause (iii) above.
“Deemed Exchange” shall have the meaning set forth in Section 1.5.
        Exh. I-10


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 121 days or more from the original due date for such
payment.
“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 3.50% above the Alternate Base Rate.
“Default Ratio” means, as of the last day of each Fiscal Month, a percentage
equal to: (i) the aggregate Outstanding Balance of all Defaulted Receivables on
such day, divided by (ii) the aggregate Outstanding Balance of all Receivables
on such day.
“Delayed Financial Institution” has the meaning set forth in Section 1.2(a).
“Delinquency Ratio” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Delinquent Receivables at such
time divided by (ii) the aggregate Outstanding Balance of all Receivables at
such time.
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment.
“Designated Obligor” means an Obligor indicated by Agent to Seller in writing.
“Dilution Ratio” means, on any date, an amount equal to the product of (i) 6
multiplied by (ii) the quotient of (x) “non-cash full returns” and “non-cash
partial returns” (each as set forth as a separate line item in the Monthly
Report) divided by (y) the Outstanding Balance of all Receivables as of the
first day of the current Fiscal Month.
“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.
“Discounted Receivable” means a Receivable that arises under a Contract pursuant
to which the first installment payment thereunder is not required to be made
prior to 120 days after the contract inception; provided that such Receivable
shall cease to be a Discounted Receivable after the date 120 days after the
contract inception and shall at all times thereafter be deemed to be a “Skip
Receivable”; provided further, if the first six payments thereunder are made in
full in consecutive months, such Receivable shall no longer be deemed to be a
“Skip Receivable.”
“Discount Rate” means, the LIBO Rate or the Alternate Base Rate, as applicable,
with respect to the Capital of each Financial Institution.
“DPP Report” means a report, in substantially the form of Exhibit XIII hereto
(appropriately completed), furnished by Servicer to Agent and each Purchaser
Agent pursuant to Section 8.5.
“Dynamic EDR Maximum Percentage” means, at any time, a percentage equal to (I)
if a Cumulative Gross Loss Event has occurred and is continuing, 20.0% and (II)
otherwise, the lesser of (i) 35.0% and (ii) a percentage equal to (A) (x) the
aggregate Outstanding Balance of all
        Exh. I-11


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Eligible Receivables that are Extended Discounted Receivables, divided by (y)
the aggregate Outstanding Balance of all Receivables, times (B) 92.5%.
“Dynamic ESR Maximum Percentage” means, at any time, a percentage equal to (I)
if a Cumulative Gross Loss Event has occurred and is continuing, 25.0% and (II)
otherwise, the lesser of (i) 40.0% and (ii) a percentage equal to (A) (x) the
aggregate Outstanding Balance of all Eligible Receivables that are either
Extended Discounted Receivables or Extended Skip Receivables, divided by (y) the
aggregate Outstanding Balance of all Receivables, times (B) 92.5%.
“EagleSoft Computer Receivable” means a Receivable originated by PDSI that
arises from the sale or financing of computer hardware equipment by PDSI.
“EagleSoft Computer Receivables” may also be referred to as “Patterson Computer
Receivables”.
“EagleSoft Software Receivable” means a Receivable originated by PDSI that
arises from the sale, licensing or financing of computer software by PDSI.
“EagleSoft Software Receivable Discounted Balance” means, at any time, with
respect to any EagleSoft Software Receivable, the discounted Outstanding Balance
of such Receivable, which Outstanding Balance shall be discounted using a
discount rate of 10%.
“Early Opt-in Election” means the occurrence of:
(1) (i) a determination by the Agent or (ii) a notification by the Required
Purchasers to the Agent (with a copy to the Seller) that the Required Purchasers
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 4.5, are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate, and
(2) (i) the election by the Agent or (ii) the election by the Required
Purchasers to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Agent of written notice of such election to the
Seller and the Purchasers or by the Required Purchasers of written notice of
such election to the Agent.
“Eligible COVID-19 Modified Receivable” means, as of any date of determination,
a COVID-19 Modified Receivable that satisfied each of the following criteria:
(i) installment payments under the related Contract are not required to be made
for a period of up to 3 months commencing on the date such Receivable first
became a COVID-19 Modified Receivable, (ii) interest will continue to accrue
under the related Contract during such deferral period, (iii) the monthly
installment amount owing by the related Obligor during the related deferral
period is $0, (iv) the deferred monthly installments will be added to the end of
the related Contract and payable in equal monthly installments, (v) such
Receivable was not a Delinquent Receivable on the date it became a COVID-19
Modified Receivable, (vi) no payment, or part thereof, that was invoiced to the
related Obligor prior to such Receivable becoming a COVID-19 Modified Receivable
remains unpaid for 61 days or more from the original due date for such payment,
(vii) the related Obligor has affirmatively elected to participate in the
COVID-19 Deferred Payment
        Exh. I-12


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Program by completing and submitting an application therefore to PDSI, (viii)
such Receivable became a COVID-19 Modified Receivable not later than June 30,
2020, (ix) no more than three monthly installment payments in the aggregate are
being deferred under the related Contract and (x) the Originator thereof is
PDSI.
“Eligible Hedge Provider” means any financial institution that has an unsecured,
unguaranteed, long-term debt rating of at least A- by S&P or A3 by Moody’s.
“Eligible Receivable” means, at any time, a Receivable:
(i) the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto; (c) is neither a Designated Obligor nor a Sanctioned Person;
and (d) is not a government or a governmental subdivision or agency,
(ii) the Obligor of which is not, and has not been, the Obligor of any
Charged-Off Receivable or any Defaulted Receivable,
(iii) that is not a Charged-Off Receivable or a Defaulted Receivable,
(iv) that is not a Delinquent Receivable,
(v) that arises under a Contract that has not had any payment or other terms of
such Contract extended, modified or waived other than, in the case of an
Eligible COVID-19 Modified Receivable, the COVID-19 Modifications,
(vi) that is an “account” or “chattel paper” within the meaning of Article 9 of
the UCC of all applicable jurisdictions,
(vii) that is denominated and payable only in United States dollars in the
United States,
(viii) that arises under a Contract in substantially the form of one of the form
contracts set forth on Exhibit IX hereto or otherwise approved by Agent in
writing, which, together with such Receivable, is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms subject to no
offset, counterclaim or other defense,
(ix) that arises under a Contract that (A) does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights and
duties of the applicable Originator or any of its assignees under such Contract,
(B) does not contain a confidentiality provision that purports to restrict the
ability of any Purchaser to exercise its rights under this Agreement, including,
without limitation, its
        Exh. I-13


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
right to review the Contract and (C) at the time the payment is received the
Contract is continuing and does not constitute a refund on a terminated
Contract,
(x) that arises under a Contract that contains an obligation to pay a specified
sum of money, contingent only upon the sale of goods or the provision of
services by the applicable Originator,
(xi) that, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,
(xii) that satisfies all applicable requirements of the Credit and Collection
Policy,
(xiii) that was generated in the ordinary course of the applicable Originator’s
business,
(xiv) that arises solely from the sale, licensing or financing of goods or the
provision of services to the related Obligor by the applicable Originator, and
not by any other Person (in whole or in part),
(xv) as to which Agent has not notified Seller that Agent has determined that
such Receivable or class of Receivables is not acceptable as an Eligible
Receivable, including, without limitation, because such Receivable arises under
a Contract that is not acceptable to Agent,
(xvi) that is not subject to any right of rescission, set-off, counterclaim, any
other defense (including defenses arising out of violations of usury laws) of
the applicable Obligor against the applicable Originator or any other Adverse
Claim, and the Obligor thereon holds no right as against such Originator to
cause such Originator to repurchase the goods or merchandise the sale of which
shall have given rise to such Receivable (except with respect to sale discounts
effected pursuant to the Contract, or defective goods returned in accordance
with the terms of the Contract),
(xvii) that, (a) if such Receivable is a Discounted Receivable, the related
Contract requires that payment in full of the Outstanding Balance of such
Receivable be made not later than 64 months (or in the case of a Large
Receivable, not later than 88 months) after the date such Receivable was
originated; (b) if such Receivable is an Extended Discounted Receivable, the
related Contract requires (i) that payment in full of the Outstanding Balance of
such Receivable be made not later than 73 months after the date such Receivable
was originated and (ii) no more than 60 monthly payments; (c) if such Receivable
is an EagleSoft Computer Receivable or EagleSoft Software Receivable, the
related Contract requires that payment in full of the Outstanding
        Exh. I-14


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Balance of such Receivable be made not later than 39 months after the date such
Receivable was originated; (d) if such Receivable is a Large Receivable, the
related Contract requires that payment in full of the Outstanding Balance of
such Receivable be made not later than 85 months after the date such Receivable
was originated; and (e) otherwise, the related Contract requires that payment in
full of the Outstanding Balance of such Receivable be made not later than 61
months after the date such Receivable was originated,
(xviii) as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor,
(xix) all right, title and interest to and in which has been validly transferred
by the applicable Originator directly to Seller under and in accordance with the
Receivables Sale Agreement, and Seller has good and marketable title thereto
free and clear of any Adverse Claim,
(xx) that arises under a Contract that requires the Outstanding Balance of such
Receivable to be paid in equal consecutive monthly installments,
(xxi) that is not (a) a Balloon Payment Receivable or (b) a Modified Receivable
that does not constitute an Eligible COVID-19 Modified Receivable,
(xxii) that, together with the related Contract, has not been sold, assigned or
pledged by the applicable Originator or Seller, except pursuant to the terms of
the Receivables Sale Agreement and this Agreement,
(xxiii) that if such Receivable is an EagleSoft Software Receivable, the Obligor
thereof has made at least three payments on such Receivable,
(xxiv) with respect to which there is only one original executed copy of the
related Contract, which will, together with the related records be held by
Servicer as bailee of Agent and the Purchasers, and no other custodial
agreements are in effect with respect thereto,
(xxv) that excludes residual value and any maintenance component, and
(xxvi) that if such Receivable is an Extended Skip Receivable, no required
payment or part thereof, in connection with such Receivable remains unpaid for
30 days or more from the original due date for such payment.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
        Exh. I-15


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
“Excess Spread” means, as of the last day of any Fiscal Month, the sum of (i)
the weighted average annual percentage rate accruing on the Receivables, minus
(ii) 1%, minus (iii) the Cap Strike Rate, minus (iv) the Program Fee Rate (as
defined in each Fee Letter).
“Extended Discounted Receivable” means a Receivable that arises under a Contract
pursuant to which the first installment payment thereunder is not required to be
made prior to 4 to 12 months after the contract inception; provided that such
Receivable shall cease to be an Extended Discounted Receivable after the date on
which the first installment payment thereunder is required to be paid and shall
at all times thereafter be deemed to be an “Extended Skip Receivable”; provided
further, if the first six payments thereunder are made in full in consecutive
months, such Receivable shall no longer be deemed to be an “Extended Skip
Receivable.”
“Extended Skip Receivable” has the meaning set forth in the definition of
“Extended Discounted Receivable”.
“Extension Notice” has the meaning set forth in Section 4.6(a).
“Facility” means the facility providing for Seller to sell the Asset Portfolio
as provided in this Agreement.
“Facility Account” means the account numbered 1109495 maintained by Seller in
the name of “PDC Funding Company, LLC” at JPMorgan, together with any successor
account or sub-account.
“Facility Termination Date” means the earliest of (i) the Liquidity Termination
Date and (ii) the Amortization Date.
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
“Federal Funds Effective Rate” means for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by it. Notwithstanding the foregoing, if any Financial Institution is
borrowing overnight funds on any day from a Federal Reserve Bank to make or
maintain such Financial Institution’s funding of all or any portion of the Asset
Portfolio hereunder, the Federal Funds Effective Rate, at the option of such
Financial Institution, for such Financial Institution shall be the average rate
per annum at which such overnight borrowings are made on any such day. Each
determination of the Federal Funds Effective Rate shall be conclusive and
binding on Seller and the Seller Parties, except in the case of manifest error.
        Exh. I-16


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fee Letter” means the letter agreement dated as of August 10, 2018 (as amended,
restated, supplemented, or otherwise modified from time to time) among Seller,
MUFG, the MUFG Conduit, Royal Bank of Canada and Thunder Bay Funding, LLC.
“Final Payout Date” means the date following the Amortization Date on which the
Aggregate Capital shall have been reduced to zero and all of the Aggregate
Unpaids, Obligations and all other amounts then accrued or payable to Agent, the
Purchaser Agents, the Purchasers and the other Indemnified Parties shall have
been indefeasibly paid in full in cash.
“Finance Charge Collections” means Collections consisting of Finance Charges.
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
“Financial Institutions” has the meaning set forth in the preamble in this
Agreement.
“Financial Institution Yield” means for each respective Rate Tranche Period
relating to any Capital (or portion thereof) of any of the Financial
Institutions, an amount equal to the product of the applicable Discount Rate for
such Capital (or portion thereof) multiplied by the Capital (or portion thereof)
of such Financial Institution for each day elapsed during such Rate Tranche
Period, annualized on a 360 day basis.
“First Tier Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited, including, without limitation, by means of automatic funds transfer
(other than the Second-Tier Account) and which is listed on Exhibit IV.
“Fiscal Month” means any of the twelve consecutive four week or five week
accounting periods used by PDCo for accounting purposes which begin on the
Sunday after the last Saturday in April of each year and ending on the last
Saturday in April of the next year.
“Fiscal Year” means the twelve consecutive month accounting period used by PDCo
for accounting purposes which begins on the Sunday after the last Saturday in
April of each year and ending on the last Saturday of April of the next year.
“Funding Agreement” means (i) this Agreement and (ii) any agreement or
instrument executed by any Funding Source with or for the benefit of a Conduit.
“Funding Source” means with respect to any Conduit (i) such Conduit’s Related
Financial Institution(s) or (ii) any insurance company, bank or other funding
entity providing liquidity, credit enhancement or back-up purchase support or
facilities to such Conduit.
“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement, provided, that if there
occurs after the date of this
        Exh. I-17


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Agreement any change in GAAP that affects in any material respect the
calculation of any amount described in Sections 9.1(f) or (m), Agent and Seller
shall negotiate in good faith amendments to the provisions of this Agreement
that relate to the calculation of such amounts with the intent of having the
respective positions of Agent and the Purchasers and Seller after such change in
GAAP conform as nearly as possible to their respective positions as of the date
of this Agreement and, until any such amendments have been agreed upon, the
amounts described in Sections 9.1(f) or (m) shall be calculated as if no such
change in GAAP has occurred.
“Group Practice” means a dental practice that has multiple dentists with (i)
four or more offices and (ii) $200,000 or more in annual expenditures for goods
and inventory.
“Group Practice Obligor” means an Obligor that is both (i) a corporation or
other business association that has been in existence for more than five years
and (ii) a Group Practice.
“Hedge Floating Amount” means, with respect to any Hedging Agreement, all
amounts owing to Seller under, and any other Collections with respect to, such
Hedging Agreement.
“Hedge Provider” means any Person that enters into a Hedging Agreement with
Seller.
“Hedge Provider Downgrade” means the unsecured, unguaranteed, long-term debt
rating of any Hedge Provider under its then current Hedging Agreement, if any,
is reduced below A- or withdrawn by S&P or below A3 or withdrawn by Moody’s.
“Hedging Agreement” means an interest rate cap agreement or other interest rate
hedge agreement, in each case, in form and substance satisfactory to Agent,
entered into by Seller (and pledged to Agent, for the ratable benefit of the
Purchasers), as the same may from time to time be supplemented, amended,
extended, replaced or otherwise modified, in each case, in accordance with
Section 7.3(d)(iii); provided that (i) at the time such transaction is entered
into, the Hedge Provider thereunder is an Eligible Hedge Provider, (ii) Seller
shall have no payment obligations nor any Hedging Obligations under such
transaction other than the payment of up-front premiums to the Eligible Hedge
Provider (and on or prior to the date of such Hedging Agreement all such
premiums payable by Seller during the scheduled term of such Hedging Agreement
shall have been duly paid in full in advance), (iii) the notional amount with
respect to such Hedging Agreement shall be an amount at all times satisfactory
to Agent, which amount shall be $300,000,000 until otherwise specified by Agent
to Seller and (iv) the documentation governing such hedge transaction shall be
in form and substance satisfactory to Agent.
“Hedging Obligations” means all amounts payable to a Hedge Provider under such
Hedge Provider’s Hedging Agreement, including, without limitation, the accrued
fixed amount under such Hedging Agreement and all breakage costs associated with
the termination of such Hedging Agreement.
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the
        Exh. I-18


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
proceeds or production from property now or hereafter owned or acquired by such
Person, (iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, (vii) Contingent Obligations and
(viii) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.
“Independent Governor” shall mean a member of the Board of Governors of Seller
who (i) shall not have been at the time of such Person’s appointment or at any
time during the preceding five years, and shall not be as long as such Person is
a governor of Seller, (A) a director, officer, employee, partner, shareholder,
member, manager, governor or Affiliate of any of the following Persons
(collectively, the “Independent Parties”): Servicer, any Patterson Entity, or
any of their respective Subsidiaries or Affiliates (other than Seller), (B) a
supplier to any of the Independent Parties, (C) a Person controlling or under
common control with any partner, shareholder, member, manager, governor,
Affiliate or supplier of any of the Independent Parties, or (D) a member of the
immediate family of any director, officer, employee, partner, shareholder,
member, manager, Affiliate or supplier of any of the Independent Parties; (ii)
has prior experience as an independent director or governor for a corporation or
limited liability company whose charter documents required the unanimous consent
of all independent directors or governors thereof before such corporation or
limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (iii) has at
least three years of employment experience with one or more entities that
provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities and is employed by any such
entity.
“Indemnified Amounts” has the meaning set forth in Section 10.1.
“Indemnified Party” has the meaning set forth in Section 10.1.
“Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of April 27, 2007, by and among Agent, US Bank, as agent
under the US Bank Contract Purchase Agreement, PDCo, PDSI, Webster and Seller,
as amended by Amendment #1 thereto, dated as of the date hereof, and as the same
may be further amended, restated supplemented or otherwise modified from time to
time.
“Interest Expense Coverage Ratio” shall have the meaning assigned to such term
in the Credit Agreement, including all defined terms used within such term which
defined terms and definitions thereof are incorporated by reference herein;
provided, however, that in the event the Credit Agreement is terminated or such
defined term is no longer used in the Credit Agreement, the respective meaning
assigned to such term immediately preceding such termination or non-usage shall
be used for purposes of this Agreement. If, after the date hereof, the Interest
Expense Coverage Ratio maintenance covenant set forth in Section 6.21 of the
Credit Agreement (or any of the defined terms used in connection with such
covenant (including the term “Interest Expense Coverage Ratio”)) is amended,
modified or waived, then the test set forth in this Agreement or the defined
terms used therein, as applicable, shall, for all purposes of this Agreement,
        Exh. I-19


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
automatically and without further action on the part of any Person, be deemed to
be also so amended, modified or waived, if at the time of such amendment,
modification or waiver, (i) each Purchaser Agent and the Agent is a party to the
Credit Agreement and (ii) such amendment, modification or waiver is consummated
in accordance with the terms of the Credit Agreement.
“JPMorgan” means JPMorgan Chase Bank, N.A. in its individual capacity and its
successors and assigns.
“Large Receivable” means (i) each Receivable, the initial Outstanding Balance of
such Receivable on the date it was originated was not less than $75,000, (ii)
each 3D Cone Beam Receivable that was originated on or prior to November 30,
2012 and (iii) each CEREC Receivable that was originated on or prior to November
30, 2012.
“Legal Maturity Date” means the two-year anniversary of the due date of the
latest maturing Receivable in the Asset Portfolio on the date of the occurrence
of the Amortization Date.
“Leverage Ratio” shall have the meaning assigned to such term in the Credit
Agreement, including all defined terms used within such term which defined terms
and definitions thereof are incorporated by reference herein; provided, however,
that in the event the Credit Agreement is terminated or such defined term is no
longer used in the Credit Agreement, the respective meaning assigned to such
term immediately preceding such termination or non-usage shall be used for
purposes of this Agreement. If, after the date hereof, the Leverage Ratio
maintenance covenant set forth in Section 6.20 of the Credit Agreement (or any
of the defined terms used in connection with such covenant (including the term
“Leverage Ratio”)) is amended, modified or waived, then the test set forth in
this Agreement or the defined terms used therein, as applicable, shall, for all
purposes of this Agreement, automatically and without further action on the part
of any Person, be deemed to be also so amended, modified or waived, if at the
time of such amendment, modification or waiver, (i) each Purchaser Agent and the
Agent is a party to the Credit Agreement and (ii) such amendment, modification
or waiver is consummated in accordance with the terms of the Credit Agreement.
“LIBO Rate” means the rate per annum equal to the greater of (a) 0.00% and (b)
the sum of (i) (a) the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any person which takes over the
administration of that rate) for deposits in U.S. dollars, as published by
Reuters (or any successor thereto), as of 11:00 a.m. (London time) two Business
Days prior to the first day of the relevant Rate Tranche Period, and having a
maturity equal to such Rate Tranche Period, provided that, (i) if Reuters (or
any successor thereto) is not publishing such information for any reason, the
applicable LIBO Rate for the relevant Rate Tranche Period shall instead be the
London interbank offered rate administered by ICE Benchmark Administration
Limited (or any person which takes over the administration of that rate) for
deposits in U.S. dollars, as reported by any other generally recognized
financial information service as of 11:00 a.m. (London time) two Business Days
prior to the first day of such Rate Tranche Period, and having a maturity equal
to such Rate Tranche Period, and (ii) if no such London interbank offered rate
is available to Agent, the applicable LIBO Rate for the relevant Rate Tranche
Period shall instead be the rate determined by Agent to be the rate at
        Exh. I-20


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
which MUFG offers to place deposits in U.S. dollars with first-class banks in
the London interbank market at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Rate Tranche Period, in the
approximate amount to be funded at the LIBO Rate and having a maturity equal to
such Rate Tranche Period, divided by (b) one minus the maximum aggregate reserve
requirement (including all basic, supplemental, marginal or other reserves)
which is imposed against Agent in respect of Eurocurrency liabilities, as
defined in Regulation D of the Board of Governors of the Federal Reserve System
as in effect from time to time (expressed as a decimal), applicable to such Rate
Tranche Period plus (ii) 1.00% per annum. The LIBO Rate shall be rounded, if
necessary, to the next higher 1/16 of 1%.
“Liquidity Termination Date” means August 7, 2020, as extended by the mutual
agreement of Seller, Agent, the Purchaser Agents and the Purchasers.
“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.
“Loss Multiple” means (i) 3.5 if the Leverage Ratio is less than or equal to
3.00x and (ii) 4.5 if the Leverage Ratio is greater than 3.00x, in each case as
of the last day of the immediately preceding fiscal quarter.
“Loss-to-Liquidation Ratio” means, on any date, an amount equal to the quotient
of (i) the Loss Amount divided by (ii) the sum of (x) the total Collections that
reduce the Outstanding Balance on the Receivables during the immediately
preceding Fiscal Month, plus (y) the Loss Amount,
where:
Loss Amount  = The sum of (A) the positive number representing the difference
between (i) the Outstanding Balance of all Receivables which became Defaulted
Receivables during the immediately preceding Fiscal Month minus (ii) the
Outstanding Balance of all Receivables which ceased to continue to be Defaulted
Receivables (solely as a consequence of any Obligor making a payment on any
Defaulted Receivable) during the immediately preceding Fiscal Month, plus (B)
the Outstanding Balance of all Receivables that are not Defaulted Receivables
and the Obligor thereof has taken any action, or suffered any event to occur, of
the type described in Section 9.1(d) (as if references to the Seller Party
therein refer to such Obligor) during the immediately preceding Fiscal Month.
The Loss Amount shall not be less than “zero”.
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to
        Exh. I-21


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
perform its obligations under this Agreement or the Performance Provider to
perform its obligations under the Performance Undertaking, (iii) the legality,
validity or enforceability of this Agreement or any other Transaction Document,
(iv) any Purchaser’s interest in the Receivables generally or in any significant
portion of the Receivables, the Related Security or the Collections with respect
thereto, or (v) the collectibility of the Receivables generally or of any
material portion of the Receivables.
“Modified Receivable” means a Receivable as to which the payment terms of the
related Contract have been extended or modified for credit reasons since the
origination of such Receivable.
“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by Servicer to Agent and each Purchaser
Agent pursuant to Section 8.5.
“Moody’s” means Moody’s Investors Service, Inc.
“MUFG” has the meaning set forth in the Preliminary Statements to this
Agreement.
“MUFG Conduit” has the meaning set forth in the Preliminary Statements to this
Agreement.
“MUFG Roles” has the meaning set forth in Section 14.13(a).
“Net Portfolio Balance” means, at any time, the aggregate Outstanding Balance of
all Eligible Receivables at such time reduced by the sum of the following
amounts, without duplication: (i) the aggregate amount by which the Outstanding
Balance of all Eligible Receivables of each Obligor and its Affiliates exceeds
the Concentration Limit for such Obligor, plus (ii) the aggregate amount by
which the Outstanding Balance of all Eligible Receivables that are Veterinary
Receivables, exceeds 10.0% of the aggregate Outstanding Balance of all
Receivables, plus (iii) the aggregate amount by which the Outstanding Balance of
all Eligible Receivables that are EagleSoft Software Receivables, exceeds 0.5%
of the aggregate Outstanding Balance of all Receivables, plus (iv) the aggregate
amount by which the Outstanding Balance of all Eligible Receivables that are
EagleSoft Computer Receivable (also referred to as a “Patterson Computer
Receivable”), exceeds 0.0% of the aggregate Outstanding Balance of all
Receivables, plus (v) the aggregate amount by which the Outstanding Balance of
all Eligible Receivables that are Large Receivable for which the related
Contract requires that payment in full of the Outstanding Balance of such
Receivable be made later than 64 months after the date such Receivable was
originated, exceeds 10.0% of the aggregate Outstanding Balance of all
Receivables, plus (vi) the aggregate amount by which the Outstanding Balance of
all Eligible Receivables that are Discounted Receivables, exceeds 5.0% of the
aggregate Outstanding Balance of all Receivables, plus (vi) the aggregate amount
by which the Outstanding Balance of all Eligible Receivables that are Special
Market Receivables, exceeds 5.0% of the aggregate Outstanding Balance of all
Receivables, plus (vii) the aggregate amount by which the Outstanding Balance of
all Eligible Receivables that are either Discounted Receivables or Skip
Receivables, exceeds 10.0% of the aggregate Outstanding Balance of all
Receivables, plus (viii)
        Exh. I-22


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
the aggregate amount by which the Outstanding Balance of all Eligible
Receivables that are Extended Discounted Receivables, exceeds the Dynamic EDR
Maximum Percentage at such time of the aggregate Outstanding Balance of all
Receivables, plus (ix) the aggregate amount by which the Outstanding Balance of
all Eligible Receivables that are either Extended Discounted Receivables or
Extended Skip Receivables, exceeds the Dynamic ESR Maximum Percentage at such
time of the aggregate Outstanding Balance of all Receivables, plus (x) the
excess of the aggregate Outstanding Balance of all Eligible Receivables that are
EagleSoft Software Receivables over the aggregate EagleSoft Software Receivable
Discounted Balance of all such Receivables.
“Non-Renewing Financial Institution” has the meaning set forth in Section
4.6(a).
“Obligations” shall have the meaning set forth in Section 2.1.
“Obligor” means a Person obligated to make payments pursuant to a Contract.
“OFAC” has the meaning set forth in the definition of Sanctioned Person.
“Off-Balance Sheet Liability” of a Person means the principal component of (i)
any repurchase obligation or liability of such Person with respect to accounts
or notes receivable sold by such Person, (ii) any liability under any sale and
leaseback transaction which is not a capitalized lease, (iii) any liability
under any so-called “synthetic lease” or “tax ownership operating lease”
transaction entered into by such Person, (iv) any receivables purchase or
financing facility or (v) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheets of such Person, but excluding from this clause (v) all operating leases.
“Originated Receivable” means all indebtedness and other obligations owed to
Seller or an Originator (at the time it arises, and before giving effect to any
transfer or conveyance under the Receivables Sale Agreement or hereunder) or in
which Seller or an Originator has a security interest or other interest,
including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible,
arising in connection with the sale, licensing or financing of goods or the
rendering of services by an Originator, and further includes, without
limitation, the obligation to pay any Finance Charges with respect thereto.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute an Originated Receivable
separate from an Originated Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided further,
that any indebtedness, rights or obligations referred to in the immediately
preceding sentence shall be an Originated Receivable regardless of whether the
account debtor, any Originator or Seller treats such indebtedness, rights or
obligations as a separate payment obligation.
“Originator” means each of PDSI and Webster, in their respective capacities as
seller under the Receivables Sale Agreement and any other seller from time to
time party thereto.
        Exh. I-23


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
“Other Costs” shall have the meaning set forth in Section 10.3.
“Other Sellers” shall have the meaning set forth in Section 10.4.
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
“Participant” has the meaning set forth in Section 12.2.
“Patriot Act” has the meaning set forth in Section 14.19.
“Patterson Entity” means each of PDCo and each Originator and their respective
successors and assigns.
“Payment Instruction” has the meaning set forth in Section 1.4.
“Payment Rate” means, at any time of determination, the ratio (expressed as a
percentage) of (a) the total amount of Collections that reduce the Outstanding
Balance on the Receivables during such Fiscal Month to (b) the aggregate
Outstanding Balance of Receivables as of the inception of such Fiscal Month.
“PDCo” has the meaning set forth in the preamble to this Agreement.
“PDSI” means Patterson Dental Supply, Inc., a Minnesota corporation, together
with its successors and assigns.
“Performance Provider” means PDCo in its capacity as Provider under the
Performance Undertaking.
“Performance Undertaking” means that certain Performance Undertaking, dated as
of May 10, 2002, by Performance Provider in favor of Seller, substantially in
the form of Exhibit XI, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“Permitted Investments” means (a) evidences of indebtedness maturing within
thirty days after the date of loan thereof, issued by, or guaranteed by the full
faith and credit of, the federal government of the United States, (b) repurchase
agreements with banking institutions or broker-dealers registered under the
Securities Exchange Act of 1934 which are fully secured by obligations of the
kind specified in clause (a), (c) money market funds (i) rated not lower than
the highest rating category from Moody’s and “AAA m” or “AAAm-g,” from S&P or
(ii) which are otherwise acceptable to Agent or (d) commercial paper issued by
any corporation incorporated under the laws of the United States and rated at
least “A-1+” (or the equivalent) by S&P and at least “P-1” (or the equivalent)
by Moody’s.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
        Exh. I-24


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
“P.O. Box” means a locked postal box located in a United States post office to
which Obligors remit payments of Receivables.
“Postal Notice” means a notice from an Originator directing the United States
post office where any P.O. Box is located to transfer control of such P.O. Box
to Agent, which notice shall be substantially in the form of Exhibit XII.
“Post-Amendment Date” means May 20, 2020.
“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.
“Prior Agreement” has the meaning set forth in the Preliminary Statements to
this Agreement.
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by MUFG or its parent (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.
“Principal Collections” means Collections other than Finance Charge Collections.
“Proposed Reduction Date” has the meaning set forth in Section 1.3.
“Pro Rata Share” means, (a) for each Financial Institution, a percentage equal
to (i) the Commitment of such Financial Institution, divided by (ii) the
aggregate amount of all Commitments of all Financial Institutions in such
Financial Institution’s Purchaser Group, adjusted as necessary to give effect to
the application of the terms of Section 4.6, and (b) for each Conduit, a
percentage equal to (i) the Conduit Purchase Limit of such Conduit, divided by
(ii) the aggregate amount of all Conduit Purchase Limits of all Conduits
hereunder.
“Purchase” has the meaning set forth in Section 1.1(a).
“Purchase Limit” means $525,000,000, as such amount may be modified in
accordance with the terms of Section 4.6(b).
“Purchase Notice” has the meaning set forth in Section 1.2(a).
“Purchaser Agent Roles” has the meaning set forth in Section 14.13(b).
“Purchaser Agents” has the meaning set forth in the preamble to this Agreement.
“Purchaser Group” means with respect to (i) each Conduit, a group consisting of
such Conduit, its Purchaser Agent and its Related Financial Institution(s), (ii)
each Financial Institution, a group consisting of such Financial Institution,
the Conduit for which such Financial Institution is a Related Financial
Institution, its Purchaser Agent and each other Financial Institution that is a
Related Financial Institution for such Conduit (if any) and (iii) each Purchaser
        Exh. I-25


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Agent, a group consisting of such Purchaser Agent and the Conduit and Related
Financial Institution(s) for which such Purchaser Agent is acting as Purchaser
Agent hereunder.
“Purchasers” means each Conduit and each Financial Institution.
“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).
“Rate Tranche Period” means, with respect to any portion of the Asset Portfolio
held by a Financial Institution:
(a) if Financial Institution Yield for any portion of such Financial
Institution’s Capital is calculated on the basis of the LIBO Rate, a period of
one month, or such other period as may be mutually agreeable to the applicable
Financial Institution and Seller, commencing on a Business Day selected by
Seller or the applicable Financial Institution pursuant to this Agreement. Such
Rate Tranche Period shall end on the day in the applicable succeeding calendar
month which corresponds numerically to the beginning day of such Rate Tranche
Period, provided, however, that if there is no such numerically corresponding
day in such succeeding month, such Rate Tranche Period shall end on the last
Business Day of such succeeding month; or
(b) if Financial Institution Yield for any portion of such Financial
Institution’s Capital is calculated on the basis of the Alternate Base Rate, a
period commencing on a Business Day selected by Seller and agreed to by the
applicable Financial Institution, provided no such period shall exceed one
month.
If any Rate Tranche Period would end on a day which is not a Business Day, such
Rate Tranche Period shall end on the next succeeding Business Day, provided,
however, that in the case of Rate Tranche Periods corresponding to the LIBO
Rate, if such next succeeding Business Day falls in a new month, such Rate
Tranche Period shall end on the immediately preceding Business Day. In the case
of any Rate Tranche Period for any portion of any Financial Institution’s
Capital which commences before the Amortization Date and would otherwise end on
a date occurring after the Amortization Date, such Rate Tranche Period shall end
on the Amortization Date. The duration of each Rate Tranche Period which
commences after the Amortization Date shall be of such duration as selected by
the applicable Financial Institution.
“Ratings Request” has the meaning as specified in Section 10.2(c).
“Receivable” means at any time, each and every Originated Receivable that has
been identified for sale to Seller in any Sale Assignment (as defined in the
Receivables Sale Agreement), including all schedules thereto, delivered pursuant
to Section 1.1(a)(ii) of the Receivables Sale Agreement.
“Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of May 10, 2002, by and among the Originators and Seller, as amended,
restated, supplemented or otherwise modified from time to time.
        Exh. I-26


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
“Reduction Notice” has the meaning set forth in Section 1.3.
“Regulatory Change” shall mean (i) the adoption after the date hereof of any
applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy) or any change therein after the date
hereof, (ii) any change after the date hereof in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency, or (iii) the compliance,
whether commenced prior to or after the date hereof, by any Funding Source or
Purchaser with the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, or any rules or
regulations promulgated in connection therewith by any such agency.
“Related Equipment” means with respect to any Receivable, the goods sold or
licensed to or financed for the Obligor which sale, licensing or financing gave
rise to such Receivable and all financing statements or other filings with
respect thereto.
“Related Financial Institution” means with respect to each Conduit, each
Financial Institution set forth opposite such Conduit’s name on Schedule A to
this Agreement and/or, in the case of an assignment pursuant to Section 12.1,
set forth in the applicable Assignment Agreement.
“Related Security” means, with respect to any Receivable:
(i) all of Seller’s interest in the Related Equipment or other inventory and
goods (including returned or repossessed inventory or goods), if any, the sale,
licensing or financing of which by the applicable Originator gave rise to such
Receivable, and all insurance contracts with respect thereto,
(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
(iii) all guaranties, letters of credit, insurance, “supporting obligations”
(within the meaning of Section 9-102(a) of the UCC of all applicable
jurisdictions) and other agreements or arrangements of whatever character from
time to
        Exh. I-27


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
time supporting or securing payment of such Receivable whether pursuant to the
Contract related to such Receivable or otherwise,
(iv) all service contracts and other contracts and agreements associated with
such Receivable,
(v) all Records related to such Receivable,
(vi) all of Seller’s right, title and interest in, to and under the Receivables
Sale Agreement and the Performance Undertaking,
(vii) all of Seller’s right, title and interest in and to each Lock-Box, P.O.
Box and Collection Account, and any and all agreements related thereto,
(viii) all of Seller’s right, title and interest in, to and under the Hedging
Agreements,
(ix) all Collections in respect thereof, and
(x) all proceeds of such Receivable and any of the foregoing.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Repossessed” means that, with respect to any Related Equipment, the applicable
Originator or its agent has obtained possession, control and dominion of such
Related Equipment from the related Obligor.
“Required Monthly Payments” means, as of any Settlement Date, an amount equal to
(i) if such date is before the Amortization Date, the amount owing on such
Settlement Date under clauses first and second of Section 2.2(c) and (ii) if
such date is on and after the Amortization Date, the Aggregate Unpaids at such
time.
“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:

Aggregate ReductionRequired Notice Period≤$100,000,000two Business
Days>$100,000,000 to $250,000,000five Business Days≥$250,000,000ten Business
Days

“Required Purchasers” means, at any time, collectively, the Financial
Institutions with Commitments in excess of 75% of the aggregate Commitments and
the Conduits with Conduit Purchase Limits in excess of 75% of the aggregate
amount of all Conduit Purchase Limits of all Conduits hereunder.
        Exh. I-28


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
“Required Ratings” has the meaning as specified in Section 10.2(c).
“Reserve Account” means the account numbered 0080158343 maintained by Seller in
the name of “PDC Funding Company, LLC” at the Reserve Account Bank, together
with any successor account or sub-account.
“Reserve Account Agreement” means the certain Deposit Account Control Agreement,
dated on or about the Amendment Date, among Seller, Agent and Reserve Account
Bank, or any similar or analogous agreement among an Seller, Agent and Reserve
Account Bank, in each case as such document may be amended, restated,
supplemented or otherwise modified from time to time.
“Reserve Account Bank” means MUFG Union Bank, N.A.
“Reserve Account Deficiency” means, at any time of determination, the excess, if
any, of: (a) the Reserve Account Required Amount, over (b) the amount then on
deposit in the Reserve Account.
“Reserve Account Draw Amount” means, with respect to any Settlement Date, the
excess, if any, of (a) the Required Monthly Payments for the related Settlement
Date, over (b) the Applicable Collection Amount for such Settlement Date.
“Reserve Account Required Amount” means $3,855,291.96.
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of membership units of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of membership units or in any junior class of membership units of Seller,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
membership units of Seller now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Subordinated Loans (as defined in the Receivables Sale Agreement), (iv) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of membership units of Seller now or hereafter outstanding,
and (v) any payment of management fees by Seller (except for reasonable
management fees to the Originators or their Affiliates in reimbursement of
actual management services performed).
“RPA Deferred Purchase Price” has the meaning set forth in Section 1.6.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions, including, without limitation, Cuba, Crimea
(Ukraine), Iran, Sudan, Syria and North Korea.
        Exh. I-29


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
“Sanctioned Person” means, at any time, (a) any Person currently the subject or
the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) (or any successor
thereto) or the U.S. Department of State, available at:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time; (b) that is fifty-percent or more
owned, directly or indirectly, in the aggregate by one or more Persons described
in clause (a) above; (c) that is operating, organized or resident in a
Sanctioned Country; (d) with whom engaging in trade, business or other
activities is otherwise prohibited or restricted by Sanctions; or (e) (i) an
agency of the government of a Sanctioned Country, (ii) an organization
controlled by a Sanctioned Country, or (iii) a person resident in a Sanctioned
Country, to the extent subject to a sanctions program administered by OFAC.
“Sanctions” means the laws, rules, regulations and executive orders promulgated
or administered to implement economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time (a) by the US government,
including those administered by OFAC, the US State Department, the US Department
of Commerce or the US Department of the Treasury, (b) by the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom or (c) by other relevant sanctions authorities to the extent compliance
with the sanctions imposed by such other authorities would not entail a
violation of applicable law.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
“Second-Tier Account” means the account numbered 4910006458 maintained by Seller
in the name of “PDC Funding Company, LLC” at MUFG Union Bank, N.A., together
with any successor account or sub-account.
“Seller” has the meaning set forth in the preamble to this Agreement.
“Seller Parties” has the meaning set forth in the preamble to this Agreement.
“Seller Party” has the meaning set forth in the preamble to this Agreement.
“Servicer” means at any time the Person (which may be Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.
“Servicing Fee” has the meaning set forth in Section 8.6.
“Settlement Date” means (A) the 19th day of each calendar month, and (B) the
last day of the relevant Rate Tranche Period in respect of each portion of
Capital of any Financial Institution; or, in each case, if such day is not a
Business Day, then the first Business Day thereafter.
        Exh. I-30


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
“Settlement Period” means (i) in respect of the Capital of any Conduit, each
Accrual Period and (ii) in respect of each portion of Capital of any Financial
Institution, the entire Rate Tranche Period of such portion of Capital.
“Skip Receivable” has the meaning set forth in the definition of “Discounted
Receivable”.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Special Market Receivables” means any Receivable that both (i) the Obligor of
which is a Group Practice Obligor and (ii) was originated by the “Special
Markets” division (or any other division that is the successor thereof) of PDSI.
“Specified Annual Vintage Pool” means the Annual Vintage Pool with respect to
the current Fiscal Year and each other Fiscal Year commencing with 2003.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Seller.
“Temporary Credit Enhancement Period” means the period commencing on May 31,
2020 and ending on the Temporary Credit Enhancement Period End Date.
“Temporary Credit Enhancement Period End Date” means the earlier of (a) the
Liquidity Termination Date and (b) the date, if any, specified in a written
notice delivered by Seller to Agent and each Purchaser Agent (such date, the
“Proposed End Date”), so long as each of the following conditions have been
satisfied as of the Proposed End Date: (i) Seller has provided Agent and each
Purchaser Agent a pro-forma Monthly Report which calculates the Credit
Enhancement assuming that the Temporary Credit Enhancement Period has ended,
(ii) the Net Portfolio Balance as of the Proposed End Date is not less than the
sum of (A) the Aggregate Capital at such time, plus (B) the Credit Enhancement
at such time and (iii) Agent and each Purchaser Agent have consented in writing
to the Proposed End Date (such consent not to be unreasonably withheld).
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Terminating Commitment Amount” means, with respect to any Terminating Financial
Institution, an amount equal to the Commitment (without giving effect to clause
(iii) of the
        Exh. I-31


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
proviso to the penultimate sentence of Section 4.6(b)) of such Terminating
Financial Institution, minus an amount equal to 2% of such Commitment.
“Terminating Commitment Availability” means, with respect to any Terminating
Financial Institution, the positive difference (if any) between (a) an amount
equal to the Commitment (without giving effect to clause (iii) of the proviso to
the penultimate sentence of Section 4.6(b)) of such Terminating Financial
Institution, minus an amount equal to 2% of such Commitment, minus (b) the
Capital funded by such Terminating Financial Institution.
“Terminating Financial Institution” has the meaning set forth in Section 4.6(b).
“Terminating Rate Tranche” has the meaning set forth in Section 4.3(b).
“Termination Date” has the meaning set forth in Section 2.2(d).
“Termination Percentage” has the meaning set forth in Section 2.2(d).
“Transaction Documents” means, collectively, this Agreement, the Prior
Agreement, each Purchase Notice, the Receivables Sale Agreement, the Performance
Undertaking, the Intercreditor Agreement, each Collection Account Agreement, the
Reserve Account Agreement, the Hedging Agreements, each Fee Letter, the
Subordinated Note (as defined in the Receivables Sale Agreement), the Closing
Date Assignment Agreement and all other instruments, documents and agreements
executed and delivered in connection herewith or in connection with the Prior
Agreement, in each case, as amended, restated, supplemented or otherwise
modified from time to time.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“US Bank” means U.S. Bank National Association, a national banking association,
together with its successors and assigns.
“US Bank Contract Purchase Agreement” means that certain Contract Purchase
Agreement, dated as of April 27, 2007, by and among PDC Funding Company II, LLC,
certain financial institutions party thereto and US Bank, as agent, as amended,
restated, supplemented or otherwise modified from time to time.
“US Bank Receivable” means each receivable identified on a schedule to the US
Bank Contract Purchase Agreement (or in any other writing delivered pursuant
thereto) as a receivable to be sold thereunder and identified at least by the
obligor thereof and the outstanding principal amount thereof.
“Veterinary Receivable” means a Receivable arising from the sale or financing by
Webster of veterinary equipment.
        Exh. I-32


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
“Webster” means Webster Veterinary Supply, Inc., a Minnesota corporation,
together with its successors and assigns.
“Weekly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by Servicer to Agent and each Purchaser
Agent pursuant to Section 8.5.
“Weighted Average Remaining Months Without Repayment” means, on any date of
determination, the number of months following such date of determination equal
to:
(a) the sum, with respect to each Extended Discounted Receivable of the product
of (i) the number of months remaining under the related Contract for each
Extended Discounted Receivable for which the related Obligor is not required to
make an installment payment for such month, times (ii) the Outstanding Balance
of such Extended Discounted Receivable;
divided by:
(b) the aggregate Outstanding Balance at such time of all Extended Discounted
Receivable.
“Weighted Average Remaining Months Without Repayment Spike” means, on any date
of determination, the highest Weighted Average Remaining Months Without
Repayment observed over the twelve (12) immediately preceding Fiscal Months.
All accounting terms defined directly or by incorporation in this Agreement or
the Receivables Sale Agreement shall have the defined meanings when used in any
certificate or other document delivered pursuant thereto unless otherwise
defined therein. For purposes of this Agreement, the Receivables Sale Agreement
and all such certificates and other documents, unless the context otherwise
requires: (a) accounting terms not specifically defined herein shall be
construed in accordance with GAAP; (b) all terms used in Article 9 of the UCC in
the State of Illinois, and not specifically defined herein, are used herein as
defined in such Article 9; (c) references to any amount as on deposit or
outstanding on any particular date means such amount at the close of business on
such day; (d) the words “hereof,” “herein” and “hereunder” and words of similar
import refer to such agreement (or the certificate or other document in which
they are used) as a whole and not to any particular provision of such agreement
(or such certificate or document); (e) references to any Section are references
to such Section in such agreement (or the certificate or other document in which
the reference is made), and references to any paragraph, subsection, clause or
other subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (f) the
term “including” means “including without limitation”; (g) references to any
law, rule, regulation, or directive of any governmental or regulatory authority
refer to such law, rule, regulation, or directive, as amended from time to time
and include any successor law, rule, regulation, or directive; (h) references to
any agreement refer to that agreement as from time to time amended or
supplemented or as the terms of such agreement are waived or modified in
accordance with its terms; (i) references to any Person include that Person’s
successors and assigns; (j) headings are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any
        Exh. I-33


12660813v3





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
provision hereof; (k) unless otherwise provided, in the calculation of time from
a specified date to a later specified date, the term “from” means “from and
including”, and the terms “to” and “until” each means “to but excluding”; (l)
terms in one gender include the parallel terms in the neuter and opposite
gender; and (m) the term “or” is not exclusive.




        Exh. I-34


12660813v3



